Exhibit 10.1

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 28, 2016

 

by and among

 

KITE REALTY GROUP, L.P.,

 

as Borrower,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A.

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agents with respect to the Revolving Loan,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent with respect to the Term Loan A,

 

REGIONS BANK,

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

SUNTRUST BANK,

 

as Co-Syndication Agents with respect to the Term Loan B,

 

REGIONS BANK, SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

PNC BANK, NATIONAL ASSOCIATION

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as Co-Documentation Agents with respect to the Revolving Loan,

 

JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION

 

and

 

BANK OF AMERICA, N.A.,

 

as Co-Documentation Agents with respect to the Term Loan A,

 

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

and

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION

 

as Co-Documentation Agents with respect to the Term Loan B,

 

KEYBANC CAPITAL MARKETS INC.,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Co-Lead Arrangers with respect to the Revolving Loan,

 

KEYBANC CAPITAL MARKETS INC. and WELLS FARGO SECURITIES, LLC,

 

as Co-Lead Arrangers with respect to the Term Loan A,

 

KEYBANC CAPITAL MARKETS INC., REGIONS CAPITAL MARKETS,

 

U.S. BANK NATIONAL ASSOCIATION and SUNTRUST ROBINSON HUMPHREY, INC.

 

as Co-Lead Arrangers with respect to the Term Loan B,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

 

 

 

Section 1.2.

General; References to Times

34

 

 

 

Section 1.3.

Financial Attributes of Non-Wholly Owned Subsidiaries

35

 

 

 

ARTICLE II. CREDIT FACILITY

35

 

 

 

Section 2.1.

Revolving Loans

35

 

 

 

Section 2.2.

Term Loans

36

 

 

 

Section 2.3.

Swingline Loans

37

 

 

 

Section 2.4.

Letters of Credit

39

 

 

 

Section 2.5.

Rates and Payment of Interest on Loans

44

 

 

 

Section 2.6.

Number of Interest Periods

45

 

 

 

Section 2.7.

Repayment of Loans

45

 

 

 

Section 2.8.

Prepayments

45

 

 

 

Section 2.9.

Continuation

46

 

 

 

Section 2.10.

Conversion

46

 

 

 

Section 2.11.

Notes

47

 

 

 

Section 2.12.

Voluntary Reductions of the Revolving Loan Commitment

48

 

 

 

Section 2.13.

Extension of Term Loan A Termination Date and Revolving Loan Termination Date

48

 

 

 

Section 2.14.

Expiration or Maturity Date of Letters of Credit Past Revolving Loan Termination
Date

49

 

 

 

Section 2.15.

Amount Limitations

50

 

 

 

Section 2.16.

Increase of Commitments

50

 

 

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

51

 

 

 

Section 3.1.

Payments

51

 

 

 

Section 3.2.

Pro Rata Treatment

52

 

 

 

Section 3.3.

Sharing of Payments, Etc.

53

 

 

 

Section 3.4.

Several Obligations

54

 

 

 

Section 3.5.

Minimum Amounts

54

 

 

 

Section 3.6.

Fees

54

 

 

 

Section 3.7.

Computations

56

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.8.

Usury

57

 

 

 

Section 3.9.

Agreement Regarding Interest and Charges

57

 

 

 

Section 3.10.

Statements of Account

57

 

 

 

Section 3.11.

Defaulting Lenders

57

 

 

 

Section 3.12.

Taxes

61

 

 

 

ARTICLE IV. UNENCUMBERED POOL PROPERTIES

66

 

 

 

Section 4.1.

Reserved

66

 

 

 

Section 4.2.

Conditions Precedent to a Property Becoming an Eligible Unencumbered Pool
Property

66

 

 

 

Section 4.3.

Release of Guarantors and Unencumbered Pool Properties; Additional Guarantors

66

 

 

 

Section 4.4.

Frequency of Calculations of Unencumbered Pool Value and the Unsecured Debt
Interest Coverage Ratio

67

 

 

 

Section 4.5.

Removal of Ineligible Property

67

 

 

 

ARTICLE V. YIELD PROTECTION, ETC.

67

 

 

 

Section 5.1.

Additional Costs; Capital Adequacy

67

 

 

 

Section 5.2.

Suspension of LIBOR Loans

69

 

 

 

Section 5.3.

Illegality

69

 

 

 

Section 5.4.

Compensation

69

 

 

 

Section 5.5.

Treatment of Affected Loans

70

 

 

 

Section 5.6.

Change of Lending Office

71

 

 

 

Section 5.7.

Assumptions Concerning Funding of LIBOR Loans

71

 

 

 

ARTICLE VI. CONDITIONS PRECEDENT

71

 

 

 

Section 6.1.

Initial Conditions Precedent

71

 

 

 

Section 6.2.

Conditions Precedent to All Loans and Letters of Credit

73

 

 

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

74

 

 

 

Section 7.1.

Representations and Warranties

74

 

 

 

Section 7.2.

Survival of Representations and Warranties, Etc.

79

 

 

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

79

 

 

 

Section 8.1.

Preservation of Existence and Similar Matters

80

 

 

 

Section 8.2.

Compliance with Applicable Law and Material Contracts

80

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.3.

Maintenance of Property

80

 

 

 

Section 8.4.

Conduct of Business

80

 

 

 

Section 8.5.

Insurance

80

 

 

 

Section 8.6.

Payment of Taxes and Claims

81

 

 

 

Section 8.7.

Visits and Inspections

81

 

 

 

Section 8.8.

Use of Proceeds; Letters of Credit

81

 

 

 

Section 8.9.

Environmental Matters

81

 

 

 

Section 8.10.

Books and Records

82

 

 

 

Section 8.11.

Further Assurances

82

 

 

 

Section 8.12.

REIT Status

82

 

 

 

Section 8.13.

Exchange Listing

82

 

 

 

Section 8.14.

Preservation of Right to Pledge Properties in the Unencumbered Pool

82

 

 

 

Section 8.15.

Sanctions Laws and Regulations

83

 

 

 

ARTICLE IX. INFORMATION

83

 

 

 

Section 9.1.

Quarterly Financial Statements

83

 

 

 

Section 9.2.

Year End Statements

84

 

 

 

Section 9.3.

Compliance Certificate

84

 

 

 

Section 9.4.

Other Information

84

 

 

 

ARTICLE X. NEGATIVE COVENANTS

87

 

 

 

Section 10.1.

Financial Covenants

87

 

 

 

Section 10.2.

Restricted Payments

88

 

 

 

Section 10.3.

Indebtedness

89

 

 

 

Section 10.4.

Investments Generally

89

 

 

 

Section 10.5.

Liens

90

 

 

 

Section 10.6.

Merger, Consolidation, Sales of Assets and Other Arrangement

90

 

 

 

Section 10.7.

Fiscal Year

92

 

 

 

Section 10.8.

Modifications to Material Contracts

92

 

 

 

Section 10.9.

Modifications of Organizational Documents

92

 

 

 

Section 10.10.

Transactions with Affiliates

92

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.11.

ERISA Exemptions

93

 

 

 

Section 10.12.

[Reserved]

93

 

 

 

Section 10.13.

Parent Ownership of Borrower

93

 

 

 

ARTICLE XI. DEFAULT

93

 

 

 

Section 11.1.

Events of Default

93

 

 

 

Section 11.2.

Remedies Upon Event of Default

97

 

 

 

Section 11.3.

Remedies Upon Default

98

 

 

 

Section 11.4.

Allocation of Proceeds

98

 

 

 

Section 11.5.

Collateral Account

99

 

 

 

Section 11.6.

Performance by Agent

100

 

 

 

Section 11.7.

Rights Cumulative

100

 

 

 

ARTICLE XII. THE AGENT

100

 

 

 

Section 12.1.

Authorization and Action

100

 

 

 

Section 12.2.

Agent’s Reliance, Etc.

101

 

 

 

Section 12.3.

Notice of Defaults

102

 

 

 

Section 12.4.

KeyBank as Lender

102

 

 

 

Section 12.5.

Approvals of Lenders

102

 

 

 

Section 12.6.

Lender Credit Decision, Etc.

103

 

 

 

Section 12.7.

Indemnification of Agent

103

 

 

 

Section 12.8.

Successor Agent

104

 

 

 

Section 12.9.

Titled Agents

105

 

 

 

ARTICLE XIII. MISCELLANEOUS

105

 

 

 

Section 13.1.

Notices

105

 

 

 

Section 13.2.

Expenses

107

 

 

 

Section 13.3.

Setoff

108

 

 

 

Section 13.4.

Litigation; Jurisdiction; Other Matters; Waivers

108

 

 

 

Section 13.5.

Successors and Assigns

109

 

 

 

Section 13.6.

Amendments

113

 

 

 

Section 13.7.

Nonliability of Agent and Lenders

115

 

 

 

Section 13.8.

Confidentiality

115

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.9.

Indemnification

116

 

 

 

Section 13.10.

Termination; Survival

118

 

 

 

Section 13.11.

Severability of Provisions

118

 

 

 

Section 13.12.

GOVERNING LAW

118

 

 

 

Section 13.13.

Patriot Act

118

 

 

 

Section 13.14.

Counterparts

119

 

 

 

Section 13.15.

Obligations with Respect to Loan Parties

119

 

 

 

Section 13.16.

Limitation of Liability

119

 

 

 

Section 13.17.

Entire Agreement

119

 

 

 

Section 13.18.

Construction

119

 

 

 

Section 13.19.

Non-Recourse to Parent

119

 

 

 

Section 13.20.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

120

 

v

--------------------------------------------------------------------------------


 

SCHEDULE 2.4(a)

List of Existing Letters of Credit

SCHEDULE 4.1.

Unencumbered Pool Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(i)

Litigation

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B-1

Form of Guaranty

EXHIBIT B-2

Form of Springing Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Revolving Note

EXHIBIT I-1

Form of Term Loan A Note

EXHIBIT I-2

Form of Term Loan B Note

EXHIBIT J

Form of Compliance Certificate

EXHIBITS K

Forms of U.S. Tax Compliance Certificates

 

vi

--------------------------------------------------------------------------------


 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 28, 2016, by and among KITE REALTY GROUP, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 13.5.(d), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents with respect to the
Revolving Loan, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent
with respect to the Term Loan A, and REGIONS BANK, U.S. BANK NATIONAL
ASSOCIATION and SUNTRUST BANK, as Co-Syndication Agents with respect to the Term
Loan B (collectively, the “Co-Syndication Agents”), REGIONS BANK, SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION WELLS FARGO BANK, NATIONAL ASSOCIATION, PNC BANK,
NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION as Co-Documentation
Agents with respect to the Revolving Loan, JPMORGAN CHASE BANK, N.A., U.S. BANK
NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as Co-Documentation Agents with
respect to the Term Loan A, JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION as
Co-Documentation Agents with respect to the Term Loan B, and KEYBANC CAPITAL
MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and JPMORGAN
CHASE BANK, N.A., as Co-Lead Arrangers with respect to the Revolving Loan,
KEYBANC CAPITAL MARKETS INC. and WELLS FARGO SECURITIES, LLC, as Co-Lead
Arrangers with respect to the Term Loan A, and KEYBANC CAPITAL MARKETS INC.,
REGIONS CAPITAL MARKETS, U.S. BANK NATIONAL ASSOCIATION AND SUNTRUST ROBINSON
HUMPHREY, INC., as Co-Lead Arrangers with respect to the Term Loan B
(collectively the “Arrangers”).

 

WHEREAS, the Borrower, the Administrative Agent and certain other lenders are
parties to that certain Fourth Amended and Restated Credit Agreement dated as of
July 1, 2014, as amended by that First Amendment to Fourth Amended and Restated
Credit Agreement dated as of March 12, 2015 and that certain Second Amendment to
Fourth Amended and Restated Credit Agreement dated as of June 29, 2015 (the
“Existing Credit Agreement”);

 

WHEREAS, Borrower has requested certain modifications to the Existing Credit
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto amend
and restate the Existing Credit Agreement in its entirety and agree as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.                                Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

--------------------------------------------------------------------------------


 

“Additional Costs” has the meaning given that term in Section 5.1.

 

“Adjusted EBITDA” means, on any date of determination, (a) the EBITDA of the
Parent, the Borrower and all Subsidiaries for the period of two (2) fiscal
quarters most recently ended determined on a consolidated basis, minus
(b) Capital Reserves for the period of two (2) fiscal quarters most recently
ended.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“Affected Lender” has the meaning given that term in Section 3.12(i).

 

“Affiliate” means any Person (other than the Agent or any Lender):  (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding fifteen percent (15.0%)
or more of any Equity Interest in the Borrower; or (c) fifteen percent (15.0%)
or more of whose voting stock or other Equity Interest is directly or indirectly
owned or held by the Borrower.  For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of a Person shall include any officer or director of
such Person.  In no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.

 

“Agent” or “Administrative Agent” means KeyBank National Association, as
contractual representative for the Lenders under the terms of this Agreement.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) as of any date of determination prior to such time
as Administrative Agent receives written notice from Borrower that Parent or
Borrower has an Investment Grade Rating from a Rating Agency and that Borrower
has irrevocably elected to have the Applicable Margin determined based on
Parent’s or Borrower’s Investment Grade Rating, the percentage rate set forth
below corresponding to the Leverage Ratio (expressed as a percentage) in effect
at such time:

 

2

--------------------------------------------------------------------------------


 

Level

 

Leverage
Ratio

 

Applicable
Margin
For LIBOR
Loans that are
Revolving
Loans

 

Applicable
Margin
For Base Rate
Loans that are
Revolving
Loans

 

Applicable
Margin
For
LIBOR
Loans that
are Term
Loans A

 

Applicable
Margin
For Base
Rate
Loans that
are Term
Loans A

 

Applicable
Margin
For
LIBOR
Loans that
are Term
Loans B

 

Applicable
Margin
For Base
Rate Loans
that are
Term
Loans B

 

1

 

45% or less

 

1.35

%

0.35

%

1.35

%

0.35

%

1.30

%

0.30

%

2

 

Greater than 45% but less than or equal to 50.0%

 

1.50

%

0.50

%

1.45

%

0.45

%

1.45

%

0.45

%

3

 

Greater than 50.0% but less than or equal to 55.0%

 

1.65

%

0.65

%

1.60

%

0.60

%

1.60

%

0.60

%

4

 

Greater than 55.0%

 

1.95

%

0.95

%

1.90

%

0.90

%

1.90

%

0.90

%

 

The Applicable Margin shall be determined by the Agent under this clause
(a) from time to time, based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be effective (i) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 9.3., as of the
date 50 days following the end of the last day of the applicable fiscal period
covered by such Compliance Certificate, and (ii) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 9.3., as of the date 95 days following the
end of the last day of the applicable fiscal period covered by such Compliance
Certificate.  If the Borrower shall fail to deliver a Compliance Certificate
within the time period required under Section 9.3., the Applicable Margin shall
be determined based on Level 4 until the Borrower delivers the required
Compliance Certificate, in which case the Applicable Margin shall be determined
as provided above effective as of the date of delivery of such Compliance
Certificate.  If the Borrower shall deliver a Compliance Certificate which is
subsequently determined to be incorrect and, if correct when delivered, would
have resulted in a higher Applicable Margin, Borrower shall pay to the Agent,
within five (5) days after demand, any additional interest that would have
accrued and been payable on any Loans using such higher Applicable Margin during
the period that such lower Applicable Margin was applied incorrectly.

 

(b)           From and after the time that Administrative Agent receives written
notice from Borrower that Parent or Borrower has an Investment Grade Rating from
a Rating Agency and that Borrower has irrevocably elected to have the Applicable
Margin determined based on Parent’s or Borrower’s Investment Grade Rating,
“Applicable Margin” shall mean, as of any date of determination, a percentage
per annum determined by reference to the Credit Rating Level as set forth below
(provided that any interest accrued prior to receipt of such notice that is
payable at the Applicable Margin determined by reference to the Leverage Ratio
shall be payable as provided in Section 2.5.):

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Credit
Rating
Level

 

Applicable
Margin
for
LIBOR
Loans that
are
Revolving
Loans

 

Applicable
Margin
for Base
Rate
Loans that
are
Revolving
Loans

 

Applicable
Margin
for
LIBOR
Loans that
are Term
Loans A

 

Applicable
Margin
for Base
Rate
Loans that
are Term
Loans A

 

Applicable
Margin
for
LIBOR
Loans that
are Term
Loans B

 

Applicable
Margin
for
Base Rate
Loans that
are Term
Loans B

 

1

 

Credit Rating Level 1

 

0.85

%

0.00

%

0.95

%

0.00

%

0.90

%

0.00

%

2

 

Credit Rating Level 2

 

0.90

%

0.00

%

1.025

%

0.025

%

0.95

%

0.00

%

3

 

Credit Rating Level 3

 

1.00

%

0.00

%

1.20

%

0.20

%

1.10

%

0.10

%

4

 

Credit Rating Level 4

 

1.20

%

0.20

%

1.45

%

0.45

%

1.35

%

0.35

%

5

 

Credit Rating Level 5

 

1.55

%

0.55

%

1.90

%

0.90

%

1.75

%

0.75

%

 

The Applicable Margin for each Base Rate Loan shall be determined by reference
to the Credit Rating Level in effect from time to time, and the Applicable
Margin for any Interest Period for all LIBOR Loans comprising part of the same
LIBOR tranche shall be determined by reference to the Credit Rating Level in
effect on the first day of such Interest Period; provided, however, that no
change in the Applicable Margin resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Administrative Agent
receives written notice of the application or change of the Credit Rating Levels
pursuant to Section 9.4.(o) or receives written notice from the applicable
Rating Agency of the application or a change in such Credit Rating Level, or
otherwise confirms such application or change through information made publicly
available by such Rating Agency.  From and after the first time that the
Applicable Margin is based on Parent’s or Borrower’s Investment Grade Rating,
the Applicable Margin shall no longer be calculated by reference to the Leverage
Ratio.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” has the meaning given to such term in the introductory paragraph
hereof.

 

“Assignee” has the meaning given that term in Section 13.5.(d).

 

4

--------------------------------------------------------------------------------


 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means the per annum rate of interest equal to the greatest of
(a) the Prime Rate , (b) the Federal Funds Rate plus one half of one percent
(0.5%), or (c) Adjusted LIBOR for an Interest Period of one (1) month plus one
percent (1%).  Any change in the Base Rate resulting from a change in the Prime
Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on the
Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

 

“Base Rate Loan” means a Revolving Loan or Term Loan bearing interest at a rate
based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing Base Subsidiary” means a Wholly Owned Subsidiary of Borrower or an
Unencumbered Pool Property Controlled Subsidiary that directly owns or leases an
Unencumbered Pool Property.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365. 
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves.  If the term Capital Reserves is used
without reference to any specific Property, then the amount shall be determined
on an aggregate basis with respect to all Core Properties of the Borrower and
its Subsidiaries and a proportionate share of all Core Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means six and three-fourths percent (6.75%).

 

5

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Collateral Account” means a special deposit account established by the Agent
pursuant to Section 11.5 and under its sole dominion and control.

 

“Commitment” means, with respect to each Lender, (a) the Revolving Loan
Commitment of such Lender, (b) the Term Loan A Commitment of such Lender and
(c) the Term Loan B Commitment of such Lender (or any of them or the aggregate
of them, as the context requires).

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination any of the Commitments have terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

--------------------------------------------------------------------------------


 

“Construction-In-Process Property” means, as of any date, any Property that is a
Core Property or a Non-Core Property that is under development or is scheduled
to commence development within twelve months from such date until the earlier of
the (i) one year anniversary date of project completion with respect to such
Construction-In-Process Property or (ii) the second (2nd) fiscal quarter for
which financial results have been reported after such Construction-In-Process
Property achieves an Occupancy Rate of 85%.

 

“Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Core Property” means any Property which is (a) leased or intended to be leased
to tenants primarily for retail use or (b) a mixed use property, the majority of
the NOI from which is attributable to leases to tenants primarily for retail
use.

 

“Credit Event” means any of the following:  (a) the making of any Loan, and
(b) the issuance of a Letter of Credit.

 

“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to Parent’s or Borrower’s
long-term senior unsecured non-credit enhanced debt by any of the Rating
Agencies.  A credit rating of BBB- from S&P is equivalent to a credit rating of
Baa3 from Moody’s and vice versa.  A credit rating of BBB from S&P is equivalent
to a credit rating of Baa2 from Moody’s and vice versa.  It is the intention of
the parties that if Parent or Borrower only has one credit rating in effect from
a Rating Agency, then such rating shall apply.  If Parent or Borrower shall have
obtained a credit rating from both of the Rating Agencies, the highest of the
credit ratings shall control.  If Parent or Borrower shall have obtained a
credit rating from one or more of the Rating Agencies and shall thereafter lose
such credit rating (whether as a result of a withdrawal, suspension, election to
not obtain a rating, or otherwise) from all of the Rating Agencies that have
provided a credit rating, the Parent or Borrower shall be deemed for the
purposes hereof not to have a credit rating.  If at any time both of the Rating
Agencies or any Rating Agency which has issued a credit rating of Parent or
Borrower shall no longer perform the functions of a securities rating agency,
then the Borrower and the Administrative Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency or agencies (and to correlate the
system of ratings of each such substitute rating agency with that of the rating
agency being replaced) and, pending such amendment, (i) in the case of a
cessation of the functions of the Rating Agencies that have provided a credit
rating, the Applicable Rate shall be determined by reference to the rating most
recently in effect prior to such cessation and (ii) in the case of a cessation
of function of one Rating Agency and not another Rating Agency that has provided
a credit rating, the Credit Rating of the other of the Rating Agencies shall
continue to apply.

 

7

--------------------------------------------------------------------------------


 

“Credit Rating Level” means one of the following five pricing levels, as
applicable, and provided that, from and after the time that Administrative Agent
receives written notice from Borrower that Parent or Borrower has an Investment
Grade Rating from at least one of the Rating Agencies and that Borrower has
irrevocably elected to have the Applicable Margin determined based on Parent’s
or Borrower’s Investment Grade Rating, during any period that the Parent has no
Credit Rating Level, Credit Rating Level 5 shall be the applicable Credit Rating
Level:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;

 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

 

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

 

“Customary Nonrecourse Debt Guaranty” shall have the meaning set forth in the
definition of Indebtedness.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, any Lender that, as reasonably determined by the
Administrative Agent with respect to clauses (a) and (b)(ii) below, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the
Administrative Agent, (b) (i) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations hereunder or (ii) has made a public statement to that effect with
respect to its funding obligations under other agreements generally in which it
commits to extend credit, unless with respect to this clause (b), such failure
with respect to a funding obligation is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Administrative Agent
or Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent and Borrower that it will comply with its funding
obligations; provided that, notwithstanding the provisions of Section 3.11.,
such Lender shall cease to be a Defaulting Lender upon the Administrative
Agent’s and Borrower’s receipt of such

 

8

--------------------------------------------------------------------------------


 

confirmation, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relieve law
of the United States or other applicable jurisdictions from time to time in
effect, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person).

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

 

“Designated Person” has the meaning set forth in Section 7.1.(z).

 

“Development Properties” means any ground-up developments, including
consolidated or unconsolidated properties, which were not owned (in whole or in
part) by Parent, Borrower or

 

9

--------------------------------------------------------------------------------


 

their Subsidiaries as of April 30, 2012.  Notwithstanding the foregoing, any
such property which achieves an Occupancy Rate of 85% shall no longer be a
Development Property and, for purposes of clarity, any purchase by Parent,
Borrower or their Subsidiaries of an interest of a joint venture partner in a
ground-up development that was owned in part by Parent, Borrower or their
Subsidiaries as of April 30, 2012, shall not be a Development Property as a
result of such purchase.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses, including,
without limitation, gains or losses associated with the sale of operating
Properties and charges associated with any write-off of development expenses;
(v) other non-cash items and impairment charges, including, without limitation,
non-cash losses or gains associated with (A) the grant of equity interests to
employees, officers and directors,  (B) hedging activities, (C) impairment of
goodwill and (D) one-time accounting adjustments; (vi) charges (including any
premiums or make-whole amounts) associated with any prepayment, redemption or
repurchase of indebtedness or early retirement of preferred stock; and
(vii) costs in connection with acquisitions, including non-capitalized costs
incurred in connection with acquisitions that fail to close; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of:  (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is:  (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and

 

10

--------------------------------------------------------------------------------


 

having total assets in excess of $5,000,000,000; (iii) a savings and loan
association or savings bank organized under the laws of the United States of
America, or any state thereof, and having a tangible net worth of at least
$500,000,000; (iv) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000, provided that such bank is acting through a
branch or agency located in the United States of America; or (v) any other
Person (but not a natural person).  If such Person is not currently a Lender or
an affiliate of a Lender, such Person’s (or its parent’s) senior unsecured long
term indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s,
or the equivalent or higher of either such rating by another rating agency
acceptable to the Agent.  Neither a Defaulting Lender nor any Affiliate of a
Defaulting Lender shall qualify as an Eligible Assignee.

 

“Eligible Unencumbered Pool Property” means a Core Property or a Non-Core
Property which satisfies all of the following requirements:  (a) such Property
is owned in fee simple, or leased under a Ground Lease reasonably acceptable to
Agent, entirely by, the Borrower or a Wholly Owned Subsidiary or, if it is
Unencumbered Controlled Pool Property, an Unencumbered Pool Property Controlled
Subsidiary which in each case is also a Borrowing Base Subsidiary; (b) neither
such Property, nor any interest of the Borrower or any Subsidiary therein, is
subject to any Lien (other than Permitted Liens (but not Liens of the type
described in clause (f) or (g) of the definition of Permitted Liens or Permitted
Environmental Liens)) or a Negative Pledge; (c) if such Property is owned or
leased by a Borrowing Base Subsidiary (i) none of the Borrower’s direct or
indirect ownership interest in such Borrowing Base Subsidiary is subject to any
Lien (other than Permitted Liens (but not Liens of the type described in clause
(f) or (g) of the definition of Permitted Liens or Permitted Environmental
Liens)) or to a Negative Pledge and (ii) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person:  (x) to sell, transfer or otherwise
dispose of such Property and (y) to create a Lien on such Property as security
for Indebtedness of the Borrower or such Borrowing Base Subsidiary, as
applicable; provided, however, that the requirements of this clause (c) shall
not prohibit a Negative Pledge or limitation on sale in favor of an arm’s-length
purchaser of a customary nature relating to Property subject to a contract for
sale so long as such Negative Pledge or limitation on sale pertains solely to
such Property being sold and ceases to apply upon the closing of such sale or
the termination of such contract); (d) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property; and (e) neither such Borrowing Base
Subsidiary nor any other Subsidiary of Borrower directly or indirectly owning an
interest therein has created, incurred, acquired, assumed, suffered to exist or
is or becomes otherwise liable with respect to any Indebtedness (whether as a
borrower, co-borrower, guarantor or otherwise), other than Unsecured
Indebtedness of such Subsidiary if the terms of Section 4.3.(c) are satisfied.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National

 

11

--------------------------------------------------------------------------------


 

Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, and all regulations and formal guidance issued
thereunder.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code or
Section 4001 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.12.(i)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a

 

12

--------------------------------------------------------------------------------


 

party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.12.(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facility Fee” has the meaning set forth in Section 3.6.(a)(ii).

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fixed Charges” means, on any date of determination, the sum of (a) Interest
Expense of the Parent, the Borrower, and its Subsidiaries determined on a
consolidated basis for the period of two (2) fiscal quarters most recently
ended, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower, and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period.  Fixed Charges shall include a proportionate share of items (a) and
(b) of all Unconsolidated Affiliates for such period.

 

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has

 

13

--------------------------------------------------------------------------------


 

not obtained interest rate swap agreements, interest rate “cap” or “collar”
agreements or other similar Derivatives Contracts which effectively cause such
variable rates (exclusive of any fixed margins added to any variable component
of such rates) to be equivalent to fixed rates less than or equal to the rate
(as reasonably determined by the Agent) borne by United States 10-year Treasury
Notes at the time the applicable Derivatives Contract became effective.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Loan
Commitment Percentage of the outstanding Letter of Credit Liabilities other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateral or other
credit support acceptable to the Issuing Lender shall have been provided in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Loan Commitment Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, repaid by the Borrower or for
which cash collateral or other credit support acceptable to the Swingline Lender
shall have been provided in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (i) gains (or losses) from debt restructuring and
sales of property during such period, and (ii) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), plus (d) costs in connection with acquisitions,
all after adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi

 

14

--------------------------------------------------------------------------------


 

governmental, judicial, public or statutory instrumentality, authority, body,
agency, bureau, commission, board, department or other entity (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law, and
including any supra-national bodies such as the European Union or the European
Central Bank.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantors” means individually and collectively, as the context shall require
(i) the Parent (provided that, for the avoidance of doubt, Parent shall have no
liability under the Springing Guaranty until the occurrence of a Springing
Recourse Event), and (ii) any Subsidiary of Borrower that is required to be a
Guarantor pursuant to Section 4.3.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors (other than Parent) may become
parties substantially in the form of Exhibit B-1, and the Springing Guaranty
upon the occurrence of a Springing Recourse Event.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity,

 

15

--------------------------------------------------------------------------------


 

“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation (except for
obligations under a purchase agreement for real estate or a real estate
company), repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person, including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to recourse liability (a “Customary Nonrecourse Debt
Guaranty”) until a claim is made with respect thereto; provided that if Borrower
reasonably believes that the liability with respect to such claim will be less
than the Indebtedness to which it relates, Borrower may include such lesser
amount subject to Administrative Agent’s prior written approval granted in its
sole discretion); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person. 
Indebtedness of any Person pursuant to clause (i) of this definition as a result
of such Person’s status as a general partner of a partnership shall be
calculated to give effect to any limitations on recourse to the general partner
in the documents evidencing such Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other

 

16

--------------------------------------------------------------------------------


 

Loan Party under any Loan Document and (b) to the extent not otherwise described
in the immediately preceding clause (a), Other Taxes.

 

“Initial Unencumbered Pool Properties” means the Eligible Unencumbered Pool
Properties so identified in Schedule 4.1.

 

“Inland Diversified” means Inland Diversified Real Estate Trust, Inc., a
Maryland corporation.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to any Person, on any date of
determination, without duplication, (a) total interest expense of such Person
excluding any non-cash interest expense incurred (in accordance with GAAP) for
the period of two fiscal quarters most recently ended, determined on a
consolidated basis for such period, plus (b) such Person’s pro rata share of
Interest Expense of Unconsolidated Affiliates for such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Revolving
Loan Termination Date, Term Loan A Termination Date or Term Loan B Termination
Date, as applicable, such Interest Period shall end on the Revolving Loan
Termination Date, Term Loan A Termination Date or Term Loan B Termination Date,
as applicable; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
all regulations and formal guidance issued thereunder.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
 Any binding commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

17

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a Credit Rating of BBB- or better by S&P or Baa3
or better by Moody’s.

 

“Investment Grade Rating Event” has the meaning set forth in Section 4.3.(b).

 

“Issuing Lender” means KeyBank, in its capacity as the Revolving Loan Lender
issuing the Letters of Credit any successors thereto; provided, however, that in
the event that (A) the Borrower is required by the proposed beneficiary to have
a Letter of Credit issued pursuant to the terms and conditions of this Agreement
by an issuer with a higher rating than KeyBank has at any applicable time of
reference (as determined  by Moody’s or S&P) or for such other reasons as
KeyBank may approve in its sole discretion and (B) notwithstanding good faith
efforts from the Borrower, a proposed beneficiary of a Letter of Credit will not
accept said Letter of Credit from KeyBank, the Borrower shall have the right to
elect, with prior written notice to Agent, any Revolving Loan Lender having a
higher rating than KeyBank (as determined by Moody’s or S&P) as the Issuing
Lender for that particular Letter of Credit, and if such Revolving Loan Lender
agrees to issue such Letter of Credit, such Revolving Loan Lender shall be an
Issuing Lender; provided further, that no other Revolving Loan Lender other than
KeyBank shall be required to be an Issuing Lender and that no more than two
(2) other Revolving Loan Lenders in addition to KeyBank may be an Issuing Lender
at any time.  When referred to in this Agreement, Issuing Lender shall refer to
the Revolving Loan Lender acting as Issuing Lender with respect to any
particular Letter of Credit issued pursuant to the terms and conditions of this
Agreement and, with respect to establishing whether any consent, approval or
waiver to be given or granted by the Issuing Lenders which, at the time such
consent, approval or waiver is to be given or granted, have issued any
outstanding Letters of Credit, shall be required.

 

“KeyBank” means KeyBank National Association and its successors by merger.

 

“KRG Magellan” means KRG Magellan, LLC, a Maryland limited liability company.

 

“L/C Commitment Amount” equals $50,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” and as the context requires, includes the Revolving Loan Lenders, the
Term Loan A Lenders, the Term Loan B Lenders, the Issuing Lender and Swingline
Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Revolving Loan Lender (other than the Revolving Loan Lender acting as the
Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
Section 2.4.(i), and the Revolving Loan Lender acting as the Issuing Lender
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Revolving Loan Lenders other than the Revolving Loan Lender
acting as the Issuing Lender of their participation interests under such
Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” means, as of any date, the ratio of (i) the then-current Total
Indebtedness to (ii) the then-current Total Asset Value.

 

“LIBOR” means, with respect to a LIBOR Loan for any Interest Period therefor,
the average rate as shown in Reuters Screen LIBOR01 Page (or any successor
service, or if such Person no longer reports such rate as determined by Agent,
by another commercially available source providing such quotations approved by
Agent) at which deposits in U.S. dollars are offered by first class banks in the
London Interbank Market at approximately 11:00 a.m. (London time) on the day
that is two (2) Business Days prior to the first day of such Interest Period
with a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates.  If
such service or such other Person approved by Agent described above no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, then at the option of Agent, Loans shall accrue interest at the Base
Rate plus the Applicable Margin for such Loan.  Notwithstanding the foregoing,
if as so determined LIBOR shall be less than zero, such rate shall be deemed to
be zero except in the case of LIBOR Loans that are subject to a Specified Swap
Contract that provides a hedge against interest rate risk.

 

“LIBOR Loan” means a Revolving Loan or Term Loan bearing interest at a rate
based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not

 

19

--------------------------------------------------------------------------------


 

constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code or its equivalent as in
effect in an applicable jurisdiction or (ii) in connection with a sale or other
disposition of accounts or other assets not prohibited by this Agreement in a
transaction not otherwise constituting or giving rise to a Lien; and (d) any
agreement by such Person to grant, give or otherwise convey any of the
foregoing.  Any requirement in documentation evidencing or governing Unsecured
Indebtedness that requires that such Unsecured Indebtedness be secured on an
“equal and ratable” basis to the extent that other Unsecured Indebtedness is
secured shall not constitute a Lien or a Negative Pledge, but there shall be a
Lien to the extent any such security is granted.

 

“Loan” means a Revolving Loan, a Swingline Loan or a Term Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the Springing Guaranty, and each other document or instrument now
or hereafter executed and delivered by a Loan Party in connection with, pursuant
to or relating to this Agreement.

 

“Loan Party” means the Borrower, the Parent and each other Guarantor.  As of the
Effective Date, there are no Loan Parties other than the Borrower and the
Parent.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Marketable Securities” means Investments in capital stock or debt securities
issued by any Person (other than Borrower, Parent, or an Unconsolidated
Affiliate) which are publicly traded on a national exchange, excluding Cash
Equivalents.

 

“Material Acquisition” means (a) a single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of ten percent (10%) of Total Asset Value (determined without giving
effect to such acquisition) or (b) one or more acquisitions by Borrower or any
of its Subsidiaries of properties or assets in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of ten
percent (10%) of Total Asset Value (determined without giving effect to such
acquisitions).

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries, or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under

 

20

--------------------------------------------------------------------------------


 

the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders and the Agent under
any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of Parent or Borrower to which five
percent (5%) or more of Total Asset Value is attributable.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Note Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Internal
Revenue Code to which any member of the ERISA Group is then making or accruing
an obligation to make contributions or has within the preceding five plan years
made contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that the following shall not constitute a Negative Pledge: 
(a) an agreement that conditions a Person’s ability to encumber its assets
(i) in order to be included in a pool of unencumbered assets to comply with
financial covenant ratios with respect to Unsecured Indebtedness or (ii) upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that in each case do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, or (b) a
provision contained in any agreement that evidences Unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to,
or less restrictive than, those restrictions contained in the Loan Documents.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to, an appropriate accrual for property taxes and insurance, assessments
and the like, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting,

 

21

--------------------------------------------------------------------------------


 

advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) an imputed
management fee in the amount of three percent (3.0%) of the gross revenues for
such Property for such period.  Net Operating Income of a Person shall include
such Person’s pro rata share of Net Operating Income of its Unconsolidated
Affiliates.  Net Operating Income shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141. 
For purposes of determining the Unencumbered Pool Value and Unsecured Debt
Interest Coverage Ratio with respect to an Unencumbered Controlled Pool
Property, the Borrower’s or a Borrowing Base Subsidiary’s share of the Net
Operating Income from such Property shall be utilized instead of the Net
Operating Income from such Property.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Core Property” means any Property which is (a) not operated as a retail
property or (b) a mixed use property that does not have the majority of the NOI
from which is attributable to leases to tenants primarily for retail use.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions, such as for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, and other
customary exceptions to recourse liability of a similar nature until a claim is
made with respect thereto; provided that if Borrower reasonably believes that
the liability with respect to such claim will be less than the Indebtedness to
which it relates, Borrower may include such lesser amount subject to
Administrative Agent’s prior written approval granted in its sole discretion) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Note” means a Revolving Note, a Swingline Note, a Term Loan A Note or a Term
Loan B Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans, Term Loans A or Term Loans B.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

22

--------------------------------------------------------------------------------


 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a borrowing of Swingline Loans.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, including any such items accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest or other amounts as allowed in such proceeding.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.  For purposes
of the definition of “Occupancy Rate”, a tenant shall be deemed to actually
occupy a Property notwithstanding a temporary cessation of operations for
renovation, repairs or other temporary reason.

 

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or

 

23

--------------------------------------------------------------------------------


 

perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.12.(i)).

 

“Parent” means Kite Realty Group Trust, a real estate investment trust formed
under the laws of the State of Maryland.

 

“Participant” has the meaning given that term in Section 13.5.(c).

 

“Participant Register” has the meaning given that term in Section 13.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the enforcement thereof and for which
adequate reserves have been established in accordance with GAAP, (ii) which has
been bonded-off in a manner reasonably acceptable to the Agent, or
(iii) consisting of restrictions on the use of real property, which restrictions
do not materially detract from the value, financeability or marketability of
such property or impair the intended use thereof in the business of the Parent,
the Borrower, and its other Subsidiaries.

 

“Permitted Liens” means, as to any asset or property of a Person:  (a) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor; and
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 7.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

24

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and either (a) is maintained, or contributed to, by any
member of the ERISA Group or (b) has at any time within the preceding five years
been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group.

 

“Post Default Rate” means a rate per annum equal to the interest rate otherwise
in effect from time to time hereunder plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prior Term Loan Agreement” means that certain Term Loan Agreement dated as of
April 30, 2012, by and among the Borrower, the Administrative Agent and certain
other lenders, as amended by that certain First Amendment to Term Loan Agreement
dated as of February 26, 2013 and that certain Second Amendment to Term Loan
Agreement dated as of August 21, 2013.

 

“Prior Existing Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of February 26, 2013.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio, or such other office of the Agent as the Agent may designate
from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a contiguous
state of the United States of America or the District of Columbia.

 

“Rating Agencies” means S&P and Moody’s, collectively, and “Rating Agency” means
S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender.

 

25

--------------------------------------------------------------------------------


 

“Recourse Indebtedness” means all Indebtedness of the Parent, the Borrower, or
any Subsidiary of Parent which does not constitute Non-Recourse Indebtedness,
determined on a consolidated basis.

 

“Register” has the meaning given that term in Section 13.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
The Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the Agreement Date
regardless of when adopted, enacted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Lender for any drawing
honored by the Issuing Lender under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” as defined in Section 856 of the Internal Revenue Code.

 

“Renovation Property” means any Property which is a Core Property or a Non-Core
Property where more than 10% of the net rentable square footage of such Property
is vacant due to renovations being made at such Property.

 

“Requisite Lenders” means, as of any date, Lenders having greater than 50% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if any of the Commitments have been terminated or
reduced to zero, Lenders holding greater than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote).  Commitments, Revolving Loans,
Term Loans and Letter of Credit Liabilities held by Defaulting Lenders shall be
disregarded when determining the Requisite Lenders.

 

“Requisite Revolving Loan Lenders” means, as of any date, Revolving Loan Lenders
having greater than 50% of the aggregate amount of the Revolving Loan
Commitments (not held by Defaulting Lenders who are not entitled to vote), or,
if the Revolving Loan Commitments have been terminated or reduced to zero,
Revolving Loan Lenders holding greater than 50% of the principal amount of the
aggregate outstanding Revolving Loans and Letter of Credit Liabilities (not held
by Defaulting Lenders who are not entitled to vote).  Revolving Loan
Commitments, Revolving Loans and Letter of Credit Liabilities held by Defaulting
Lenders shall be disregarded when determining the Requisite Revolving Loan
Lenders.

 

26

--------------------------------------------------------------------------------


 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, Parent or any
Subsidiary thereof now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Borrower or any Subsidiary now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower, Parent or any Subsidiary thereof now or hereafter outstanding.

 

“Revolving Loan” means a revolving loan made by a Revolving Loan Lender to the
Borrower pursuant to Section 2.1.(a).

 

“Revolving Loan Commitment” means, as to each Revolving Loan Lender, such
Revolving Loan Lender’s obligation to make Revolving Loans pursuant to
Section 2.1. and to issue (in the case of the Issuing Lender) or participate in
(in the case of the Revolving Loan Lenders) Letters of Credit pursuant to
Section 2.4.(a) and 2.4.(i) and Swingline Loans pursuant to Section 2.3.(e),
respectively, in an amount up to, but not exceeding (but in the case of the
Revolving Loan Lender acting as the Issuing Lender excluding the aggregate
amount of participations in the Letters of Credit held by other Revolving Loan
Lenders), the amount set forth for such Revolving Loan Lender on its signature
page hereto as such Revolving Loan Lender’s “Revolving Loan Commitment” or as
set forth in the applicable Assignment and Acceptance Agreement, as the same may
be reduced from time to time pursuant to Section 2.12., increased pursuant to
Section 2.16. or as appropriate to reflect any assignments to or by such
Revolving Loan Lender effected in accordance with Section 13.5.

 

“Revolving Loan Commitment Percentage” means, as to each Revolving Loan Lender,
the ratio, expressed as a percentage, of (a) the amount of such Revolving Loan
Lender’s Revolving Loan Commitment to (b) the aggregate amount of the Revolving
Loan Commitments of all Revolving Loan Lenders; provided, however, that if at
the time of determination the Revolving Loan Commitments have terminated or been
reduced to zero, the “Revolving Loan Commitment Percentage” of each Revolving
Loan Lender shall be the Revolving Loan Commitment Percentage of such Revolving
Loan Lender in effect immediately prior to such termination or reduction.

 

“Revolving Loan Extension Request” has the meaning given that term in
Section 2.13.(b)(i).

 

“Revolving Loan Lender” means each Lender that has a Revolving Loan Commitment,
or if the Revolving Loan Commitments have terminated, holding any Revolving
Loans or participations in Letters of Credit or Swingline Loans, and as the
context requires, includes the Issuing Lender and Swingline Lender.

 

27

--------------------------------------------------------------------------------


 

“Revolving Loan Termination Date” means July 28, 2020 or such later date to
which the Revolving Loan Termination Date may be extended pursuant to
Section 2.13.(b).

 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order or by any sanctions program
administered by OFAC.

 

“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on a Property or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the sum of the aggregate value of the
assets securing such Indebtedness at the time such Indebtedness was incurred,
plus the aggregate value of any improvements to such assets, plus the value of
any additional assets provided to secure such Indebtedness.  Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that (i) is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness and (ii) is Recourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Specified Swap Contract” means (a) all swap contracts entered into prior to the
Effective Date as disclosed to Administrative Agent, and (b) all swap contracts
entered into on or after the Effective Date but prior to January 1, 2017, in the
case of this clause (b), not to exceed $250,000,000.

 

“Springing Guaranty” means the First Amended and Restated Springing Guaranty
executed and delivered by the Parent, such Springing Guaranty to be
substantially in the form of Exhibit B-2.

 

“Springing Recourse Event” has the meaning given that term in the Springing
Guaranty.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.  For the avoidance of
doubt, each Unencumbered Pool Property Controlled Subsidiary shall be deemed to
be a Subsidiary of Borrower.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means KeyBank.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Tangible Net Worth” means, as of a given date, (a) Total Asset Value less
(b) Total Indebtedness.

 

“Taxable REIT Subsidiary” has the meaning given that term in Section 856(l) of
the Internal Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means, collectively, the Term Loans A and the Term Loans B.

 

“Term Loan A” means a term loan made by a Term Loan A Lender to the Borrower
pursuant to Section 2.2.(a).

 

“Term Loan A Commitment” means, as to each Term Loan A Lender, the amount set
forth for such Term Loan A Lender on its signature page hereto as such Term Loan
A Lender’s “Term Loan A Commitment” or the amount of Term Loans A assigned to
such Term Loan A Lender as set forth in the applicable Assignment and Acceptance
Agreement, or as appropriate to reflect any assignments to or by such Term Loan
A Lender effected in accordance with Section 13.5., as such amount may be
increased in accordance with this Agreement.

 

“Term Loan A Commitment Percentage” means, as to each Term Loan A Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan A Lender’s
Term Loan A Commitment to (b) the aggregate amount of the Term Loan A
Commitments of all Term Loan A Lenders.

 

29

--------------------------------------------------------------------------------


 

“Term Loan A Extension Request” has the meaning given such term in
Section 2.13.(a).

 

“Term Loan A Lender” means each Lender that has a Term Loan A Commitment and
each Lender that holds a Term Loan A.

 

“Term Loan A Note” has the meaning given that term in Section 2.11.(b)(i).

 

“Term Loan A Termination Date” means July 1, 2019, or such later date to which
the Term Loan A Termination Date may be extended pursuant to Section 2.13.(a).

 

“Term Loan B” means a term loan made by a Term Loan B Lender to the Borrower
pursuant to Section 2.2.(b).

 

“Term Loan B Commitment” means, as to each Term Loan B Lender, the amount set
forth for such Term Loan B Lender on its signature page hereto as such Term Loan
B Lender’s “Term Loan B Commitment” or the amount of Term Loans B assigned to
such Term Loan B Lender as set forth in the applicable Assignment and Acceptance
Agreement, or as appropriate to reflect any assignments to or by such Term Loan
B Lender effected in accordance with Section 13.5., as such amount may be
increased in accordance with this Agreement.

 

“Term Loan B Commitment Percentage” means, as to each Term Loan B Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan B Lender’s
Term Loan B Commitment to (b) the aggregate amount of the Term Loan B
Commitments of all Term Loan B Lenders.

 

“Term Loan B Lender” means each Lender that has a Term Loan B Commitment and
each Lender that holds a Term Loan B.

 

“Term Loan B Note” has the meaning given that term in Section 2.11.(b)(ii).

 

“Term Loan B Termination Date” means July 28, 2021.

 

“Term Loan Lenders” means the Term Loan A Lenders and the Term Loan B Lenders.

 

“Term Loan Note” means, collectively, the Term Loan A Notes and the Term Loan B
Notes.

 

“Titled Agents” means each of the Agent, the Arrangers and the Co-Syndication
Agents.

 

“Total Asset Value” means, on any date of determination, the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis:  (a) cash and
Cash Equivalents, plus (b) with respect to each Property that is a Core Property
or a Non-Core Property then owned by the Borrower or any Subsidiary (but
excluding (A) Properties acquired by the Borrower or any Subsidiary during the
immediately preceding four (4) fiscal quarter periods of the Borrower for which
financial results have been reported, (B) Construction-In-Process Properties and
(C) Unimproved Land), the quotient of (i) the product of (A) Net Operating
Income attributable to such Property for the fiscal two (2) quarters most
recently ended for which financial results have been reported, times

 

30

--------------------------------------------------------------------------------


 

(B) 2, divided by (ii) the Capitalization Rate, plus (c) the GAAP book value of
Properties that are Core Properties or Non-Core Properties then owned which were
acquired during the four (4) fiscal quarters most recently ended for which
financial results have been reported, plus (d) the aggregate
Construction-In-Process Value of each Construction-In-Process Property then
owned, plus (e) the GAAP book value of those portions of Renovation Properties
which are then vacant and under renovation, Unimproved Land, Mortgage Note
Receivables and other promissory notes then owned, plus (f) Marketable
Securities.  The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
Subsidiaries determined on a consolidated basis.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Controlled Pool Property” means the Properties that are owned (or
ground leased under a Ground Lease) by an Unencumbered Pool Property Controlled
Subsidiary.

 

“Unencumbered Pool Property Controlled Subsidiary” means each of Inland
Diversified Las Vegas Craig, L.L.C. and Inland Diversified North Las Vegas
Losee, L.L.C., provided that such Persons shall only qualify as an Unencumbered
Pool Property Controlled Subsidiary if at all times (a) the Borrower or a Wholly
Owned Subsidiary of the Borrower is the managing member of the sole members of
such Person (the “Upper Tier Venture”), (b) the Borrower or a Wholly Owned
Subsidiary of Borrower owns at least a majority of the economic interest in such
Person and the Upper Tier Venture, (c) the Borrower or a Wholly Owned Subsidiary
of Borrower controls all operational, financing, sale and investment decisions
related to such Unencumbered Controlled Pool Property (or the remedy for selling
the applicable Property prior to December 27, 2018 without the consent of the
holders of the balance of the interests in the Upper Tier Venture would be to
allow such holders to require the redemption of their interest), (d) the
Unencumbered Pool Property Controlled Subsidiary and the Upper Tier Venture have
the power and authority without any limit to cause the Unencumbered Pool
Property Controlled Subsidiary to be a Guarantor and to grant a Lien to secure
the Obligations of Borrower under the Loan Documents, and (e) there is no
contractual provision or agreement with the holder of the balance of the
interests in the Upper Tier Venture and/or Unencumbered Pool Property Controlled
Subsidiary that provides such holder with the right (x) to change or replace
management of such Unencumbered Pool Property Controlled Subsidiary or Upper
Tier Venture, (y) to obtain additional consent or approval rights, or (z) to
acquire the direct or indirect interest of Borrower in such Unencumbered Pool
Property Controlled Subsidiary or Upper Tier Venture, upon non-payment of any
distributions to it or other default by Borrower or other Wholly Owned
Subsidiary of Borrower.

 

31

--------------------------------------------------------------------------------


 

“Unencumbered Pool” means, as of any date of determination, (a) the Initial
Unencumbered Pool Properties, plus (b) each other Eligible Unencumbered Pool
Property which has been added to the Unencumbered Pool as of such date, plus
(c) any Property approved by the Requisite Lenders in writing for inclusion in
the Unencumbered Pool, minus (d) any Property which has been removed from the
Unencumbered Pool by the Borrower or pursuant to this Agreement as of such date,
minus (e) any Property which has been removed from the Unencumbered Pool
pursuant to the next sentence hereof as of such date (and plus any Eligible
Unencumbered Pool Property which has been added back into the Unencumbered Pool
pursuant to the next sentence hereof), minus (f) any Unencumbered Pool Property
which no longer satisfies the requirements of an Eligible Unencumbered Pool
Property.  In the event that all or any material portion of a Property then
within the Unencumbered Pool shall be damaged or taken by condemnation, then, in
the Agent’s reasonable discretion, such Property shall either be treated as a
Renovation Property or no longer be a part of the Unencumbered Pool unless and
until any damage to such Property is repaired or restored, such Property becomes
fully operational and the Agent shall receive evidence satisfactory to the Agent
of the projected Net Operating Income of such Property following such repair or
restoration.  In the event that all or any material portion of any
Construction-in-Process Property then within the Unencumbered Pool shall be
damaged or taken by condemnation, then the Agent may reduce the amount of the
Unencumbered Pool Value in an amount which the Agent reasonably deems
appropriate in light of such damage or condemnation; or may remove such
Construction-In-Process Property from the Unencumbered Pool unless and until
such Construction-In-Process Property is repaired or restored to the Agent’s
reasonable satisfaction.

 

“Unencumbered Pool Property” means a Property then included in the Unencumbered
Pool.  An Unencumbered Controlled Pool Property may be an Unencumbered Pool
Property subject to the terms hereof.

 

“Unencumbered Pool Value” means, as of any date of determination, (i) (A) the
annualized aggregate NOI attributable to then-current Unencumbered Pool
Properties included in the Unencumbered Pool for the period of two (2) fiscal
quarters most recently ended for which financial results of Parent have been
reported (excluding 100% of the NOI attributable to any such Properties which
constitute, as of such date, either Construction-In-Process Properties or
Non-Core Properties, or which are not owned by Borrower or a Wholly Owned
Subsidiary of Borrower or an Unencumbered Pool Property Controlled Subsidiary
for at least the four (4) immediately preceding full fiscal quarters for which
financial results of Borrower have been reported (or which are no longer owned
by Borrower or a Wholly Owned Subsidiary of Borrower or an Unencumbered Pool
Property Controlled Subsidiary as of such date)) divided by (B) the
Capitalization Rate, plus (ii) the value, at cost, of all Unencumbered Pool
Properties included in the Unencumbered Pool acquired by Borrower or a Wholly
Owned Subsidiary of the Borrower or an Unencumbered Pool Property Controlled
Subsidiary during the four (4) immediately preceding full fiscal quarters for
which financial results of Borrower have been reported, plus (iii) the value, at
cost, of any Unencumbered Pool Properties included in the Unencumbered Pool that
are either Non-Core Properties or Construction-In-Process Properties and of
those portions of the Eligible Unencumbered Pool Properties which are also
Renovation Properties which are then vacant and under renovation, provided,
however, in no event shall the amount added under clause (iii) herein on account
of Non-Core Properties, Construction-In-Process Properties and such portions of
Renovation Properties constitute more than fifteen percent (15%) of the total
Unencumbered Pool Value or shall the total amount of Unencumbered

 

32

--------------------------------------------------------------------------------


 

Pool Value attributable to Unencumbered Pool Properties leased by Borrower and
the Borrowing Base Subsidiaries under Ground Leases constitute more than fifteen
percent (15%) of the total Unencumbered Pool Value, and provided further that if
any Renovation Property is an Unencumbered Controlled Pool Property, the cost
attributable to such Property shall be adjusted in a manner reasonably
satisfactory to the Agent to account for the minority interest in such Property.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person.

 

“Unimproved Land” means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no development is scheduled in the following
12 months.

 

“Unsecured Debt Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) the aggregate annualized Net Operating Income
attributable to then-current Eligible Unencumbered Pool Properties included in
the Unencumbered Pool, calculated based on the period of two (2) fiscal quarters
most recently ended for which financial results of Parent have been reported
(including, with respect to Unencumbered Pool Properties acquired during the
immediately preceding two (2) fiscal quarters, either (A) the annualized NOI of
such properties, calculated based on the two (2) fiscal quarters most recently
ended or (B) the NOI of such properties for the period such properties have been
owned by Borrower or a Borrowing Base Subsidiary, annualized in a manner
reasonably acceptable to Agent, minus (ii) annualized Capital Reserves in
respect of the Unencumbered Pool Properties, calculated based on the period of
two (2) fiscal quarters most recently ended, divided by (b) the Unsecured Debt
Interest Expense.

“Unsecured Debt Interest Expense” means on any date of determination, the
product of (a) actual incurred interest expense with respect to Unsecured
Indebtedness of Parent, Borrower and their Subsidiaries for the period of two
fiscal quarters most recently ended, multiplied by (b) 2, determined on a
consolidated basis for such period.

 

“Unsecured Indebtedness” means with respect to any person, all Indebtedness of
such person for borrowed money (which for the purposes hereof shall include all
actual or potential reimbursement obligations with respect to letters of credit
(whether or not the same have been presented for payment)) that does not
constitute Secured Indebtedness.

 

“Unused Fee” has the meaning set forth in Section 3.6.(a)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12(f)(ii)(B)(III).

 

33

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                                        General;
References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  A reference to a Person
shall include its successors and permitted assigns.  Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Cleveland, Ohio time.  The calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value

 

34

--------------------------------------------------------------------------------


 

option for financial liabilities.  Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.  To the
extent that any of the representations and warranties contained in this
Agreement or any other Loan Document is qualified by “Material Adverse Effect”
or any other materiality qualifier, then any further qualifier as to
representations and warranties being true or correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

 

Section 1.3.                                Financial Attributes of Non-Wholly
Owned Subsidiaries.

 

When determining compliance by the Borrower, the Parent, or any Wholly Owned
Subsidiary with any financial covenant contained in any of the Loan Documents,
only the pro rata share of the Borrower, the Parent, or the Wholly Owned
Subsidiary, as applicable, of the financial assets and liabilities of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II.   CREDIT FACILITY

 

Section 2.1.                                Revolving Loans.

 

(a)           Generally.  Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Revolving Loan Termination
Date, each Revolving Loan Lender severally and not jointly agrees to make
Revolving Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Revolving Loan Lender’s
Revolving Loan Commitment.  Subject to the terms and conditions of this
Agreement, during the period from the Effective Date to but excluding the
Revolving Loan Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

 

(b)           Requesting Revolving Loans.  The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans.  Each such Notice of Borrowing shall be delivered to the
Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy such Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Revolving Loan Lender promptly upon receipt
by the Agent and any event prior to the close of business on the date the Agent
receives such notice.  Each such Notice of Borrowing or telephonic notice of
each borrowing shall be irrevocable once given and binding on the Borrower.

 

(c)           Disbursements of Revolving Loan Proceeds.  No later than 1:00
p.m. on the date specified in the applicable Notice of Borrowing, each Revolving
Loan Lender will make available for the account of its applicable Lending Office
to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Revolving Loan Lender.  With
respect to Revolving Loans to be made after the Effective Date, unless the

 

35

--------------------------------------------------------------------------------


 

Agent shall have been notified by any Revolving Loan Lender prior to the
specified date of borrowing that such Revolving Loan Lender does not intend to
make available to the Agent the Revolving Loan to be made by such Revolving Loan
Lender on such date, the Agent may assume that such Revolving Loan Lender will
make the proceeds of such Revolving Loan available to the Agent on the date of
the requested borrowing as set forth in the applicable Notice of Borrowing and
the Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Revolving Loan Lender.  Subject to satisfaction of the applicable
conditions set forth in Article VI. for such borrowing, the Agent will make the
proceeds of such borrowing available to the Borrower no later than 2:00 p.m. on
the date and at the account specified by the Borrower in such Notice of
Borrowing.

 

Section 2.2.                                Term Loans.

 

(a)           Term Loans A.  Each of the Term Loan A Lenders severally and not
jointly has advanced pursuant to the Existing Credit Agreement such Term Loan A
Lender’s Term Loan A Commitment, which remains fully advanced and, subject to
the terms of Section 2.2(b), outstanding under this Agreement.  Any amount of
the Term Loans A that is repaid may not be re-borrowed.

 

(b)           Term Loans B.  Subject to the terms and conditions set forth in
this Agreement, each of the Term Loan B Lenders severally and not jointly agrees
to make Term Loans B to the Borrower in an aggregate principal amount equal to
the amount of such Term Loan B Lender’s Term Loan B Commitment on the Effective
Date.  Any amount of the Term Loans B that is repaid may not be re-borrowed. 
Notwithstanding anything to the contrary in this Section 2.2(b), the proceeds of
the Term Loans B shall be paid to the Term Loan A Lenders in order to reduce
their Term Loan Commitments (as defined in the Existing Credit Agreement) to the
amount set forth for such Term Loan A Lender on its signature page hereto, and
Borrower shall pay to such Lenders all accrued and unpaid interest and fees
under the Existing Credit Agreement with respect to such amount prepaid.

 

(c)           Requesting Term Loans.  The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of the borrowing of Term
Loans.  Such Notice of Borrowing shall be delivered to the Agent before 11:00
a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior to
the proposed date of such borrowing and (ii) in the case of Base Rate Loans, on
the date one Business Day prior to the proposed date of such borrowing.  Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice.  The Agent will transmit by
telecopy such Notice of Borrowing (or the information contained in such Notice
of Borrowing) to each Term Loan Lender promptly upon receipt by the Agent and in
any event prior to the close of business on the date the Agent receives such
notice.  Each such Notice of Borrowing or telephonic notice of each borrowing
shall be irrevocable once given and binding on the Borrower.  For the avoidance
of doubt, the Term Loan shall, subject to the terms of this Agreement, be fully
disbursed on the Effective Date.

 

36

--------------------------------------------------------------------------------


 

(d)           Disbursements of Term Loan Proceeds.  On the Effective Date, each
Term Loan Lender will make available for the account of its applicable Lending
Office to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Term Loan to be made by such Term Loan Lender.  Agent may assume
that each Term Loan Lender will make the proceeds of such Term Loans available
to the Agent on the Effective Date and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Term Loan to be provided by such Term Loan Lender. Subject to the
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the Effective Date and at the account
specified by Borrower.

 

Section 2.3.                                Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Revolving Loan
Termination Date, the Swingline Lender agrees to make Swingline Loans to the
Borrower in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount of the Swingline Commitment.  If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Agent for the account of the Swingline Lender the amount of
such excess.  Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder. 
Notwithstanding anything to the contrary contained in this Section 2.3., the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when any other Revolving Loan Lender is a Defaulting Lender, unless the
Swingline Lender is satisfied that the participation therein will otherwise be
fully allocated to Revolving Loan Lenders that are Non-Defaulting Lenders
consistent with Section 3.11.(c) and the Revolving Loan Lender that is the
Defaulting Lender shall not participate therein, except to the extent the
Swingline Lender has entered into arrangements with the Borrower or such
Defaulting Lender that are satisfactory to the Swingline Lender in its good
faith determination to eliminate the Swingline Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan.  Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 1:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin for Base Rate Loans that are
Revolving Loans.  Interest payable on Swingline Loans is solely for the account
of the Swingline Lender.  All

 

37

--------------------------------------------------------------------------------


 

accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made.  Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Revolving Loan Termination Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing).  In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Revolving Loan Lenders in an amount equal
to the principal balance of such Swingline Loan.  The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Agent of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give notice of such
borrowing to the Revolving Loan Lenders by 1:00 p.m. on such date.  No later
than 2:00 p.m. on such date, each Revolving Loan Lender will make available to
the Agent at the Principal Office for the account of Swingline Lender, in
immediately available funds, the proceeds of the Base Rate Loan to be made by
such Revolving Loan Lender.  The Agent shall pay the proceeds of such Base Rate
Loans to the Swingline Lender, which shall apply such proceeds to repay such
Swingline Loan.  At the time each Swingline Loan is made, each Revolving Loan
Lender shall automatically (and without any further notice or action) be deemed
to have purchased from the Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Revolving Loan
Lender’s Revolving Loan Commitment Percentage in such Swingline Loan.  If the
Revolving Loan Lenders are prohibited from making Loans required to be made
under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 11.1.(f) or
11.1.(g), upon notice from the Agent or the Swingline Lender, each Revolving
Loan Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Revolving
Loan Lender’s Revolving Loan Commitment Percentage of each outstanding Swingline
Loan.  If such amount is not in fact made available to the Agent by any
Revolving Loan Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Revolving Loan Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds
Rate.  If such Revolving Loan Lender does not pay such amount forthwith upon
demand therefor

 

38

--------------------------------------------------------------------------------


 

by the Agent or the Swingline Lender, and until such time as such Revolving Loan
Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Loan Lenders to purchase a
participation therein).  Further, such Revolving Loan Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans,
and any other amounts due to it hereunder, to the Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Revolving Loan Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).  A
Revolving Loan Lender’s obligation to make payments in respect of a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Revolving Loan Lender or any other Person may have or claim against the
Agent, the Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 11.1.(f) or
11.1.(g)) or the termination of any Revolving Loan Lender’s Revolving Loan
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section 2.4.                                Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Issuing Lender, on behalf of the Revolving Loan Lenders, agrees
to issue for the account of the Borrower during the period from and including
the Effective Date to, but excluding, the date 30 days prior to the Revolving
Loan Termination Date one or more letters of credit (each a “Letter of Credit”)
up to a maximum aggregate Stated Amount at any one time outstanding not to
exceed the L/C Commitment Amount.  The existing letters of credit listed on
Schedule 2.4(a) issued by KeyBank in its capacity as “Agent” under the Existing
Credit Agreement (the “Prior Agent”) shall be deemed to be Letters of Credit
issued hereunder and the Prior Agent and the Revolving Loan Lenders shall have
the same rights and obligations with respect to such Letters of Credit as the
Issuing Lender and Revolving Loan Lenders would have if such Letters of Credit
had been issued after the date hereof.  Notwithstanding anything to the contrary
contained in this Section 2.4., the Issuing Lender shall not be obligated to
issue, amend, extend, renew or increase any Letter of Credit at a time when any
other Revolving Loan Lender is a Defaulting Lender, unless the Issuing Lender is
satisfied that the participation therein will otherwise be fully allocated to
the Revolving Loan Lenders that are not Non-Defaulting Lenders consistent with
Section 3.11.(c) and such Defaulting Lender shall have no participation therein,
except to the extent the Issuing Lender has entered into arrangements with the
Borrower or such Defaulting Lender which are satisfactory to the Issuing Lender
in it good faith determination to eliminate the Issuing Lender’s Fronting
Exposure with respect to any such Defaulting Lender, including the delivery of
cash collateral.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Lender and
the Borrower.  Notwithstanding the foregoing,

 

39

--------------------------------------------------------------------------------


 

in no event may the expiration date of any Letter of Credit extend beyond the
earlier of (i) the date one year from its date of issuance or (ii) the Revolving
Loan Termination Date; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Lender but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the Revolving Loan Termination Date; provided further, that a
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration of not more than
one year beyond the Revolving Loan Termination Date so long as (x) the Borrower
delivers to the Issuing Lender no later than 30 days prior to the Revolving Loan
Termination Date cash collateral for such Letter of Credit for deposit into the
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit.

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Lender written notice (or telephonic notice promptly confirmed
in writing) at least 5 Business Days prior to the requested date of issuance of
a Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) the beneficiary, and (iii) the expiration date.  The Borrower shall also
execute and deliver such customary letter of credit application forms as may
reasonably be requested from time to time by the Issuing Lender and are
consistent with the term set forth herein.  Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article VI., the Issuing Lender
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary.  Upon the written request of the
Borrower, the Issuing Lender shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. 
To the extent any term of a Letter of Credit Document is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by the Issuing Lender
from the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Lender shall promptly notify the Borrower and the
Agent of the amount to be paid by the Issuing Lender as a result of such demand
and the date on which payment is to be made by the Issuing Lender to such
beneficiary in respect of such demand; provided, however, the Issuing Lender’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Issuing Lender for the amount of each demand for payment under such Letter of
Credit not later than the date on which payment is to be made by the Issuing
Lender to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Issuing Lender of any payment in respect of
any Reimbursement Obligation, the Issuing Lender shall promptly pay to each
Revolving Loan Lender that has acquired a participation therein under the second
sentence of Section 2.4.(i) such Revolving Loan Lender’s Revolving Loan
Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
and the Issuing

 

40

--------------------------------------------------------------------------------


 

Lender whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Issuing Lender for the amount of the related demand
for payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Agent and the Issuing Lender, or if the Borrower
fails to reimburse the Issuing Lender for a demand for payment under a Letter of
Credit by the date of such payment and provide evidence thereof to Agent, then
(i) if the applicable conditions contained in Article VI. would permit the
making of Revolving Loans, the Borrower shall be deemed to have requested a
borrowing of Revolving Loans (which shall be Base Rate Loans) in an amount equal
to the unpaid Reimbursement Obligation and Agent shall give each Revolving Loan
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Issuing Lender not later than 1:00 p.m. and (ii) if such conditions would
not permit the making of Revolving Loans, the provisions of subsection (j) of
this Section shall apply.  The limitations of Section 3.5.(a) shall not apply to
any borrowing of Base Rate Loans under this subsection.

 

(f)            Effect of Letters of Credit on Revolving Loan Commitments.  Upon
the issuance of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Loan Commitment of each Revolving Loan
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Revolving Loan Lender’s Revolving Loan
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

 

(g)           Issuing Lender’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Lender shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing,
neither the Issuing Lender nor any of the Lenders shall be responsible for
(i) the form, validity, sufficiency, accuracy, genuineness or legal effects of
any document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit, or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any Letter of Credit, or the proceeds of any drawing under
any Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Lender or the Lenders.  None of the above shall affect,
impair or prevent the vesting of any of the Issuing Lender’s rights or powers
hereunder.  Any action taken or omitted to be taken by the

 

41

--------------------------------------------------------------------------------


 

Issuing Lender under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Issuing Lender or any Lender any liability to the
Borrower or any Lender.  In this regard, the obligation of the Borrower to
reimburse the Issuing Lender for any drawing made under any Letter of Credit
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances:  (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Lender, any Lender, any beneficiary of a Letter of Credit or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or in the Letter of Credit Documents or any unrelated transaction;
(D) any breach of contract or dispute between the Borrower, the Issuing Lender,
any Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Lender under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 13.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Lender for any drawing made under a Letter of Credit as
provided in this Section, the Borrower shall have no obligation to indemnify the
Issuing Lender or any Lender in respect of any liability incurred by the Issuing
Lender or a Lender to the extent such liability arises out of the gross
negligence or willful misconduct of the Issuing Lender or a Lender in respect of
a Letter of Credit as determined by a court of competent jurisdiction in a
final, non-appealable judgment.  Except as otherwise provided in this Section,
nothing in this Section shall affect any rights the Borrower may have with
respect to the gross negligence or willful misconduct of the Issuing Lender or
any Lender with respect to any Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by the Issuing Lender of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Requisite Revolving Loan Lenders shall have consented thereto.  In connection
with any such amendment, supplement or other modification, the Borrower shall
pay the Fees, if any, payable under the last sentence of Section 3.6.(b).

 

(i)            Revolving Loan Lenders’ Participation in Letters of Credit. 
Immediately upon the issuance by the Issuing Lender of any Letter of Credit each
Revolving Loan Lender

 

42

--------------------------------------------------------------------------------


 

shall be deemed to have irrevocably and unconditionally purchased and received
from the Issuing Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Loan Lender’s Revolving Loan
Commitment Percentage of the liability of the Issuing Lender with respect to
such Letter of Credit, and each Revolving Loan Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Issuing Lender to pay and
discharge when due, such Revolving Loan Lender’s Revolving Loan Commitment
Percentage of the Issuing Lender’s liability under such Letter of Credit.  In
addition, upon the making of each payment by a Revolving Loan Lender to the
Issuing Lender in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Revolving Loan Lender shall, automatically and
without any further action on the part of the Issuing Lender or such Revolving
Loan Lender, acquire (i) a participation in an amount equal to such payment in
the Reimbursement Obligation owing to the Issuing Lender by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Revolving Loan Lender’s Revolving Loan Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Issuing Lender
pursuant to the fourth and last sentences of Section 3.6.(b)).

 

(j)            Payment Obligation of Revolving Loan Lenders.  Each Revolving
Loan Lender severally agrees to pay to the Issuing Lender on demand in
immediately available funds in Dollars the amount of such Revolving Loan
Lender’s Revolving Loan Commitment Percentage of each drawing paid by the
Issuing Lender under each Letter of Credit to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.4.(d); provided, however, that
in respect of any drawing under any Letter of Credit, the maximum amount that
any Revolving Loan Lender shall be required to fund, whether as a Revolving Loan
or as a participation, shall not exceed such Revolving Loan Lender’s Revolving
Loan Commitment Percentage of such drawing.  If the notice referenced in the
second sentence of Section 2.4.(e) is received by a Revolving Loan Lender not
later than 11:00 a.m., then such Revolving Loan Lender shall make such payment
available to the Agent for the benefit of the Issuing Lender not later than 2:00
p.m. on the date of demand therefor; otherwise, such payment shall be made
available to the Agent for the benefit of the Issuing Lender not later than 1:00
p.m. on the next succeeding Business Day.  Each such Revolving Loan Lender’s
obligation to make such payments to the Issuing Lender under this subsection,
and the Issuing Lender’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Revolving Loan Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 11.1.(f) or 11.1.(g) or (iv) the termination of the Revolving Loan
Commitments.  Each such payment to the Issuing Lender shall be made without any
offset, abatement, withholding or deduction whatsoever.

 

(k)           Information to Lenders.  The Issuing Lender shall periodically
deliver to the Revolving Loan Lenders information setting forth the Stated
Amount of all outstanding Letters of Credit.  Other than as set forth in this
subsection and the obligations set forth in this section with respect to notices
to the Agent, the Issuing Lender shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder.  The failure of the Issuing Lender to perform its requirements under
this subsection shall not relieve any Lender from its obligations under
Section 2.4.(j).

 

43

--------------------------------------------------------------------------------


 

Section 2.5.                                Rates and Payment of Interest on
Loans.

 

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Revolving Loan is a Base Rate Loan,
at the Base Rate (as in effect from time to time) plus the Applicable Margin for
such Loans;

 

(ii)           during such periods as such Revolving Loan is a LIBOR Loan, at
Adjusted LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin for such Loans;

 

(iii)          during such periods as such Term Loan A is a Base Rate Loan, at
the Base Rate (as in effect from time to time) plus the Applicable Margin for
such Term Loans A;

 

(iv)          during such periods as such Term Loan A is a LIBOR Loan, at
Adjusted LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin for such Term Loans A;

 

(v)           during such periods as such Term Loan B is a Base Rate Loan, at
the Base Rate (as in effect from time to time) plus the Applicable Margin for
such Term Loans B; and

 

(vi)          during such periods as such Term Loan B is a LIBOR Loan, at
Adjusted LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin for such Term Loans B;

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable in the case of both Base Rate Loans and LIBOR Loans, monthly in
arrears on the first day of each calendar month and upon the Revolving Loan
Termination Date with respect to Revolving Loans, the Term Loan A Termination
Date with respect to Term Loans A, the Term Loan B Termination Date with respect
to Term Loans B, or any earlier date on which Loans are due and payable in full,
whether by acceleration or otherwise.  Interest payable at the Post Default Rate
shall be payable from time to time on demand.  Promptly after the determination
of any interest rate provided for herein or any change therein, the Agent shall
give notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

44

--------------------------------------------------------------------------------


 

Section 2.6.                                Number of Interest Periods.

 

There may be no more than 10 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7.                                Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Loan
Termination Date, subject to any earlier dates on which mandatory principal
payments may be required under Section 2.8(b).  The Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
(a) the Term Loans A on the Term Loan A Termination Date and (b) the Term Loans
B on the Term Loan B Termination Date, subject in either case to any earlier
dates on which mandatory principal payments may be required under
Section 2.8(b).

 

Section 2.8.                                Prepayments.

 

(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  For purposes of clarity, the
Borrower may prepay all or any part of the Term Loans A without making a
prepayment on the Term Loans B and the Borrower may prepay all or any part of
the Term Loans B without making a prepayment on the Term Loans A. The Borrower
shall give the Agent at least one Business Day’s prior written notice of the
prepayment of any Revolving Loan.  The Borrower shall give the Agent, no later
than 10:00 a.m., Cleveland time, at least three (3) Business Days’ (or such
shorter period as the Agent may agree) prior written notice of any prepayment of
the Term Loan pursuant to this Section 2.8., in each case specifying the Term
Loan (Term Loan A and/or Term Loan B) to be prepaid, the proposed date of
payment of the Term Loan and the principal amount to be paid.

 

(b)           Mandatory.

 

(i)            Outstandings In Excess of Revolving Loan Commitments.  If at any
time the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate amount of all Letter of Credit Liabilities and the aggregate
principal amount of all outstanding Swingline Loans, exceeds the aggregate
amount of the Revolving Loan Commitments in effect at such time, the Borrower
shall immediately pay to the Agent for the accounts of the Revolving Loan
Lenders the amount of such excess; and

 

(ii)           Outstandings in Excess of Limits.  If at any time the aggregate
outstanding principal balance of all Unsecured Indebtedness of the Parent, the
Borrower and their respective Subsidiaries (including, without limitation the
outstanding principal balance of the Loans, together with the aggregate amount
of all Letter of Credit Liabilities), would cause a Default or Event of Default
under Section 10.1. (g) or (h), then the Borrower shall, within five
(5) Business Days of the Agent’s demand, pay the amount of such excess, at its
choice, either to reduce such Unsecured Indebtedness or to the Agent for the
account of the Lenders for application first to the Revolving Loans and Letter
of Credit Liabilities and second to the Term Loans (pro rata among Term Loans A
and Term Loans B).  All payments under this Section shall be applied to pay all
amounts of principal outstanding on the Loans (as applicable) and any
Reimbursement Obligations pro rata in accordance with Section 3.2. and if any
Letters of Credit are outstanding at such time the remainder, if any, shall be
deposited into the Collateral Account

 

45

--------------------------------------------------------------------------------


 

for application to any Reimbursement Obligations.  If the Borrower is required
to pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 5.4.

 

Section 2.9.                                Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
applicable Lender by telecopy, or other similar form of transmission, of the
proposed Continuation.  If the Borrower shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, or if
a Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10. or the Borrower’s failure to
comply with any of the terms of such Section.

 

Section 2.10.                         Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan.  Each such Notice of Conversion shall
be given not later than 11:00 a.m. on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans and on the third Business Day prior to
the date of any proposed Conversion into LIBOR Loans.  Promptly after receipt of
a Notice of Conversion, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

46

--------------------------------------------------------------------------------


 

Section 2.11.                         Notes.

 

(a)           Revolving Note.  If requested by any Revolving Loan Lender, the
Revolving Loans made by such Revolving Loan Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit H (each a “Revolving Note”), payable to the order of such
Revolving Loan Lender in a principal amount equal to the amount of its Revolving
Loan Commitment as originally in effect and otherwise duly completed.

 

(b)           Term Loan Notes.

 

(i)            If requested by any Term Loan A Lender, the Term Loans A made by
such Term Loan A Lender shall, in addition to this Agreement, also be evidenced
by a promissory note of the Borrower substantially in the form of Exhibit I-1
(each a “Term Loan A Note”), payable to the order of such Term Loan A Lender in
a principal amount equal to the amount of its Term Loan A Commitment as
originally in effect and otherwise duly completed.

 

(ii)           If requested by any Term Loan B Lender, the Term Loans B made by
such Term Loan B Lender shall, in addition to this Agreement, also be evidenced
by a promissory note of the Borrower substantially in the form of Exhibit I-2
(each a “Term Loan B Note”), payable to the order of such Term Loan B Lender in
a principal amount equal to the amount of its Term Loan B Commitment as
originally in effect and otherwise duly completed.

 

(c)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(d)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

(e)           No Novation.  There shall not be deemed to have occurred, and
there has not otherwise occurred, any payment, satisfaction or novation of the
indebtedness evidenced by the accounts, records, “Revolving Notes” or “Swingline
Note”, as applicable, as defined in the Existing Credit Agreement, which
indebtedness under such Revolving Notes is instead allocated among the Revolving
Loan Lenders as of the date hereof in accordance with their respective Revolving
Loan Commitment Percentages and indebtedness under such Swingline Note is
instead allocated to the Swingline Lender as of the date hereof and evidenced by
the Swingline Note, or of the indebtedness evidenced by the accounts, records or
“Term Loan Notes,” as applicable, as defined in the Existing Credit Agreement,
which indebtedness is instead allocated among the Term Loan A Lenders as of the
date hereof in accordance with their respective Term

 

47

--------------------------------------------------------------------------------


 

Loan A Commitment Percentages.  On the Effective Date, the Revolving Loan
Lenders and the Term Loan A Lenders shall make adjustments among themselves so
that the outstanding Revolving Loans and Term Loans A, respectively, are
consistent with their Revolving Loan Commitment Percentages and Term Loan A
Commitment Percentages, respectively.  Except as otherwise provided in this
Agreement with respect to the portion of the Term Loans under the Existing
Credit Agreement that are being repaid on the date hereof, all interest and fees
accrued prior to the date of this Agreement under provisions of the Existing
Credit Agreement shall remain payable at the rates set forth in the Existing
Credit Agreement and shall be paid under this Agreement at the next payment date
on which interest on such fees are payable.

 

Section 2.12.                         Voluntary Reductions of the Revolving Loan
Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Loan Commitments (for which purpose use of the Revolving
Loan Commitments shall be deemed to include the aggregate amount of Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than three (3) Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent; provided, however, if the
Borrower seeks to reduce the aggregate amount of the Revolving Loan Commitments
below $100,000,000, then the Revolving Loan Commitments shall all automatically
and permanently be reduced to zero.  The Agent will promptly transmit such
notice to each Revolving Loan Lender.  The Revolving Loan Commitments, once
terminated or reduced may not be increased or reinstated.

 

Section 2.13.                         Extension of Term Loan A Termination Date
and Revolving Loan Termination Date.

 

(a)           The Borrower shall have the right, exercisable one time, to extend
the Term Loan A Termination Date by six (6) months to January 1, 2020.  The
Borrower may exercise such right only by executing and delivering to the Agent
at least 90 days prior to the current Term Loan A Termination Date, a written
request for such extension (a “Term Loan A Extension Request”).  The Agent shall
forward to each Term Loan A Lender a copy of the Term Loan A Extension Request
delivered to the Agent promptly upon receipt thereof.  Subject to satisfaction
of the following conditions, the Term Loan A Termination Date shall be extended
for six (6) months to January 1, 2020:  (i) at the time of such notice,
immediately prior to such extension and immediately after giving effect thereto,
(A) no Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents and (ii) the
Borrower shall have paid the Fees payable under Section 3.6.(c).

 

(b)           (i) The Borrower shall have the right, exercisable one time, to
extend the Revolving Loan Termination Date by six (6) months to January 28,
2021.  The Borrower may

 

48

--------------------------------------------------------------------------------


 

exercise such right only by executing and delivering to the Agent at least 90
days prior to the current Revolving Loan Termination Date, a written request for
such extension (a “Revolving Loan Extension Request”).  The Agent shall forward
to each Revolving Loan Lender a copy of the Revolving Loan Extension Request
delivered to the Agent promptly upon receipt thereof.  Subject to satisfaction
of the following conditions, the Revolving Loan Termination Date shall be
extended for six (6) months to January 28, 2021:  (A) at the time of such
notice, immediately prior to such extension and immediately after giving effect
thereto, (1) no Default or Event of Default shall exist and (2) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (B) the Borrower shall have paid the Fees payable
under Section 3.6.(c).

 

(ii)           In the event that the Revolving Loan Termination Date has been
extended as provided in Section 2.13.(b)(i), the Borrower shall have the right,
exercisable one time, to extend the Revolving Loan Termination Date by six
(6) months to July 28, 2021.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days prior to the current
Revolving Loan Termination Date, a Revolving Loan Extension Request.  The Agent
shall forward to each Revolving Loan Lender a copy of the Revolving Loan
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Revolving Loan Termination Date
shall be extended for six (6) months to July 28, 2021:  (A) at the time of such
notice, immediately prior to such extension and immediately after giving effect
thereto, (1) no Default or Event of Default shall exist and (2) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (B) the Borrower shall have paid the Fees payable
under Section 3.6.(c).

 

Section 2.14.                         Expiration or Maturity Date of Letters of
Credit Past Revolving Loan Termination Date.

 

If on the date the Revolving Loan Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder with respect
to which the Borrower has not complied with the conditions set forth in the
second proviso of the second sentence of Section 2.4.(b) the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

 

49

--------------------------------------------------------------------------------


 

Section 2.15.                         Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Loan Lender shall be required to make a Revolving Loan or to purchase
a participation in a Swingline Loan or Letter of Credit, the Issuing Lender
shall not be required to issue a Letter of Credit and no reduction of the
Revolving Loan Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Revolving Loan or purchase of such
participation, the issuance of such Letter of Credit or such reduction in the
Revolving Loan Commitments, the aggregate amount of all outstanding Revolving
Loans and Letter of Credit Liabilities would exceed the aggregate amount of
Revolving Loan Commitments.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan and the Issuing Lender shall not be
required to issue a Letter of Credit and no reduction of the Revolving Loan
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Loan Commitments, the aggregate principal amount of all
Unsecured Indebtedness of the Parent, the Borrower and their respective
Subsidiaries (including, without limitation, outstanding Loans together with the
aggregate amount of all Letter of Credit Liabilities) would cause a Default or
Event of Default under Section 10.1.(g) or (h).

 

Section 2.16.                         Increase of Commitments.

 

The Borrower shall have the right at any time and from time to time during the
term of this Agreement to request increases in the aggregate amount of the
Revolving Loan Commitments (provided that after giving effect to any increases
in the Revolving Loan Commitments pursuant to this Section, the aggregate amount
of the Revolving Loan Commitments may not exceed $1,000,000,000) and/or
increases in the aggregate amount of the Term Loan B Commitments (provided that
after giving effect to any increases in the Term Loan B Commitments pursuant to
this Section, the aggregate amount of the Term Loan B Commitments may not exceed
$400,000,000) by providing written notice to the Agent.  Each such increase in a
Commitment must be in an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof.  No Lender shall be required to
increase its Commitment and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee.  If a
new Revolving Loan Lender becomes a party to this Agreement, or if any existing
Revolving Loan Lender agrees to increase its Revolving Loan Commitment, such
Revolving Loan Lender shall on the date it becomes a Revolving Loan Lender
hereunder (or increases its Revolving Loan Commitment, in the case of an
existing Revolving Loan Lender) (and as a condition thereto) purchase from the
other Revolving Loan Lenders its Revolving Loan Commitment Percentage (as
determined after giving effect to the increase of Revolving Loan Commitments) of
any outstanding Revolving Loans, by making available to the Agent for the
account of such other Revolving Loan Lenders at the Principal Office, in same
day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Revolving Loan
Lender plus (B) the aggregate amount of payments previously made by the other
Revolving Loan Lenders under Section 2.3.(e) and Section 2.4.(j) which have not
been repaid plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of

 

50

--------------------------------------------------------------------------------


 

such Revolving Loans.  The Borrower shall pay to the Revolving Loan Lenders
amounts payable, if any, to such Revolving Loan Lenders under Section 5.4. as a
result of the prepayment of any such Revolving Loans.  If a new Term Loan B
Lender becomes a party to this Agreement in order to provide such additional
Term Loan B Commitment, or if any existing Term Loan B Lender agrees to increase
its Term Loan B Commitment, such Term Loan B Lender shall on the date it becomes
a Term Loan B Lender hereunder (or increases its Term Loan B Commitment, in the
case of an existing Term Loan B Lender) make Term Loans B to the Borrower in an
aggregate principal amount equal to such new Term Loan B Lender’s Term Loan B
Commitment (or the amount of the increase in its Term Loan B Commitment, in the
case of an existing Term Loan B Lender), by making available for the account of
its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, in an aggregate principal amount equal to such new
Term Loan B Lender’s Term Loan B Commitment (or the amount of the increase in
its Term Loan B Commitment, in the case of an existing Term Loan B Lender). 
Subject to the satisfaction of the conditions set forth in this Section 2.16.
and Section 6.2., the Agent will make the proceeds of such borrowing available
to the Borrower at the account specified by Borrower.  No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase (and if the
Term Loan B Commitments are being increased, no Default or Event of Default
would arise after giving pro forma effect to such increase) or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct in all material respects on the effective date of
such increase (except for representations or warranties which expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents).  In connection with any increase in the aggregate
amount of the Commitments pursuant to this subsection, (a) any Lender becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (b) the Borrower shall, if requested by the affected
Lender, make appropriate arrangements so that each new Lender, and any existing
Lender increasing its Commitment, receives a new or replacement Note, as
appropriate, in the amount of such Lender’s Commitment within 2 Business Days of
the effectiveness of the applicable increase in the aggregate amount of
Commitments.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any increase of Commitments under this Section 2.16., the Agent
may (without the consent of any Lender) amend this Agreement to the extent (but
only to the extent) necessary to reflect the increase of Commitments.

 

ARTICLE III.   PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.                                Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be

 

51

--------------------------------------------------------------------------------


 

applied.  Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than 5:00 p.m. on the date of receipt. 
If the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

 

Section 3.2.                                Pro Rata Treatment.

 

(a)           Generally.  Except to the extent otherwise provided herein: 
(a) each borrowing from the Revolving Loan Lenders under Section 2.1.(a),
2.3.(e) and 2.4.(e) shall be made from the Revolving Loan Lenders, each payment
of the Fees under Section 3.6.(a), the first sentence of Section 3.6.(b) and
Section 3.6.(c)(ii) shall be made for the account of the Revolving Loan Lenders,
and each termination or reduction of the amount of the Revolving Loan
Commitments under Section 2.12. shall be applied to the respective Revolving
Loan Commitments of the Revolving Loan Lenders, pro rata according to the
amounts of their respective Revolving Loan Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Revolving Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Revolving Loan Lenders pro rata in accordance with their
respective Revolving Loan Commitments in effect at the time such Revolving Loans
were made, then such payment shall be applied to the Revolving Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Loan Lenders
pro rata in accordance with their respective Revolving Loan Commitments;
(c) each payment of interest on Revolving Loans by the Borrower shall be made
for the account of the Revolving Loan Lenders pro rata in accordance with the
amounts of interest on such Revolving Loans then due and payable to the
respective Revolving Loan Lenders; (d) the making, Conversion and Continuation
of Revolving Loans of a particular Type (other than Conversions provided for by
Section 5.5.) shall be made pro rata among the Revolving Loan Lenders according
to the amounts of their respective Revolving Loan Commitments (in the case of
making of Revolving Loans) or their respective Revolving Loans (in the case of
Conversions and Continuations of Revolving Loans) and the then current Interest
Period for each Revolving Loan Lender’s portion of each Revolving Loan of such
Type shall be coterminous; (e) the Revolving Loan Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.4., shall
be pro rata in accordance with their respective Revolving Loan Commitments;
(f) the Revolving Loan Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3., shall be pro rata in accordance
with their respective Revolving Loan Commitments; (g) each payment of the Fees
under Section 3.6.(c)(i) shall be made for the account of the Term Loan A
Lenders pro rata according to the amount of their respective Term Loan A
Commitments; (h) each borrowing from the Term Loan A Lenders and the Term Loan B
Lenders under Section 2.2.(a) and 2.2(b), as applicable, shall be made from the
Term Loan A Lenders and the Term Loan B Lenders, respectively, pro rata
according to the amounts of their respective Term Loan A Commitments and Term
Loan B Commitments; (i) each payment or prepayment of principal of Term Loans A
by the Borrower shall be made for the account of the Term Loan A

 

52

--------------------------------------------------------------------------------


 

Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans A held by them, provided that if immediately prior to giving
effect to any such payment in respect of any Term Loans A the outstanding
principal amount of Term Loans A shall not be held by the Term Loan A Lenders
pro rata in accordance with their respective Term Loan A Commitments in effect
at the time such Term Loans A were made, then such payment shall be applied to
the Term Loans A in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Term Loans A being held by the Term Loan
A Lenders pro rata in accordance with their respective Term Loan A Commitments;
(j) each payment or prepayment of principal of Term Loans B by the Borrower
shall be made for the account of the Term Loan B Lenders pro rata in accordance
with the respective unpaid principal amounts of the Term Loans B, as applicable,
held by them, provided that if immediately prior to giving effect to any such
payment in respect of any Term Loans B the outstanding principal amount of the
Term Loans B shall not be held by the Term Loan B Lenders pro rata in accordance
with their respective Term Loan B Commitments in effect at the time such Term
Loans B were made, then such payment shall be applied to the Term Loans B in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Term Loans B being held by the Term Loan B Lenders pro
rata in accordance with their respective Term Loan B Commitments; (k) each
payment of interest on Term Loans A or Term Loans B by the Borrower shall be
made for the account of the Term Loan A Lenders or Term Loan B Lenders, as the
case may be, pro rata in accordance with the amounts of interest on such Term
Loans A and Term Loans B, as they case may be, then due and payable to the
respective Term Loan A Lenders and Term Loan B Lenders; and (l) the making,
Conversion and Continuation of Term Loans of a particular Type (other than
Conversions provided for by Section 5.5.) shall be made pro rata among the Term
Loan A Lenders and Term Loan B Lenders, as the case may be, according to the
amounts of their respective Term Loan A Commitments or Term Loan B Commitments
(in the case of making of the Term Loans A and the Term Loans B) or their
respective Term Loans A or Term Loans B (in the case of Conversions and
Continuations of Term Loans A and Term Loans B) and the then current Interest
Period for each Term Loan A Lender’s portion of each Term Loan A or Term Loan B
Lender’s portion of each Term Loan B of such Type shall be coterminous.  All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Revolving Loan Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.3.(e), in which case
such payments shall be pro rata in accordance with such participating
interests).

 

(b)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 3.2., if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
the Borrower hereunder shall be applied in accordance with Section 3.11.(d).

 

Section 3.3.                                Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other

 

53

--------------------------------------------------------------------------------


 

Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2. or Section 11.4., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.                                Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.                                Minimum Amounts.

 

(a)           Borrowings and Conversions.  Except as otherwise provided in
Sections 2.3.(e) and 2.4.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.  Each borrowing and each Conversion of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans,
Term Loans A or Term Loans B, as applicable, then outstanding).

 

(c)           Reductions of Revolving Loan Commitments.  Each reduction of the
Revolving Loan Commitments under Section 2.12. shall be in an aggregate minimum
amount of $10,000,000 and integral multiples of $5,000,000 in excess thereof.

 

(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000 or such lesser amount as is acceptable to the
Issuing Lender.

 

Section 3.6.                                Fees.

 

(a)           Unused Fee; Facility Fee.  (i) During the period from the
Effective Date to but excluding the Revolving Loan Termination Date, the
Borrower agrees to pay to the Agent for the account of the Revolving Loan
Lenders that are Non-Defaulting Lenders an unused facility fee (the “Unused
Fee”) with respect to the average daily difference between (i) the aggregate

 

54

--------------------------------------------------------------------------------


 

principal amount of all outstanding Revolving Loans plus the aggregate amount of
all Letter of Credit Liabilities and (ii) the aggregate amount of the Revolving
Loan Commitments (the “Unused Amount”).  Such fee shall be computed by
multiplying the Unused Amount with respect to such quarter by the corresponding
per annum rate set forth below:

 

Unused Amount

 

Unused Fee

 

Greater than 50% of the aggregate amount of Revolving Loan Commitments

 

0.25

%

Less than or equal to 50% of the aggregate amount of Revolving Loan Commitments

 

0.15

%

 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Revolving Loan Termination Date or any earlier date
of termination of the Revolving Loan Commitments or reduction of the Revolving
Loan Commitments to zero.

 

(ii)           From and after the date that Administrative Agent receives
written notice from Borrower that Parent or Borrower has an Investment Grade
Rating from a Rating Agency and that Borrower has elected to use such Investment
Grade Rating as the basis for the Applicable Margin, the fee payable pursuant to
Section 3.6.(a)(i) shall no longer accrue (but any accrued fee shall be payable
as provided in Section 3.6.(a)(i)), and from and thereafter, the Borrower agrees
to pay to the Administrative Agent for the account of the Revolving Loan Lenders
in accordance with their respective Revolving Loan Commitment Percentages a
facility fee (the “Facility Fee”) calculated at the rate per annum set forth
below based upon the applicable Credit Rating Level on the aggregate actual
daily amount of the Revolving Loan Commitment:

 

Credit Rating Level

 

Facility Fee Rate

 

Credit Rating Level 1

 

0.125

%

Credit Rating Level 2

 

0.15

%

Credit Rating Level 3

 

0.20

%

Credit Rating Level 4

 

0.25

%

Credit Rating Level 5

 

0.30

%

 

Such fee shall be calculated for each day and shall be payable in arrears on the
last day of each March, June, September and December of each calendar year.  Any
such accrued but unpaid fee shall also be payable on the Revolving Loan
Termination Date or any earlier date of termination of the Revolving Loan
Commitments or reduction of the Revolving Loan Commitments to zero.  Such fee
shall be determined by reference to the Credit Rating Level in effect from time
to time; provided, however, that no change in the rate of such fee resulting
from a change in the Credit Rating Level shall be effective until three
(3) Business Days after the date on which the Administrative Agent receives
written notice of a change pursuant to Section 9.4.(o) or receives written
notice from the applicable Rating Agency of a change in such Credit Rating
Level, or otherwise confirms such change through information made publicly
available by such Rating Agency.

 

55

--------------------------------------------------------------------------------


 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the Agent
for the account of the Revolving Loan Lenders that are Non-Defaulting Lenders a
letter of credit fee at a rate per annum equal to the Applicable Margin for
LIBOR Loans that are Revolving Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full. Notwithstanding the foregoing, during the continuance of an
Event of Default, the foregoing Letter of Credit fees shall be payable at a rate
equal to the amount as calculated pursuant to the preceding sentence plus two
percent (2%).  The fees provided for in the immediately preceding sentence shall
be nonrefundable and payable in arrears on (i) the last day of March, June,
September and December in each year, (ii) the Revolving Loan Termination Date,
(iii) the date the Revolving Loan Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Issuing Lender.  In
addition, the Borrower shall pay to the Issuing Lender for its own account and
not the account of any Revolving Loan Lender, an issuance fee in respect of each
Letter of Credit equal to the greater of (i) $1,500 or (ii) one eighth of one
percent (0.125%) per annum on the initial Stated Amount of such Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(A) through and including the date such Letter of Credit expires or is
terminated or (B) to but excluding the date such Letter of Credit is drawn in
full.  The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance.  The Borrower shall pay directly to the
Issuing Lender from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Issuing Lender from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.

 

(c)           Extension Fee.  (i) If the Borrower exercises its right to extend
the Term Loan A Termination Date in accordance with Section 2.13.(a), the
Borrower agrees to pay to the Agent for the account of each Term Loan A Lender a
fee equal to seven and one-half (7.5) basis points (0.075%) of the amount of
such Term Loan A Lender’s Term Loan A Commitment at the time of such extension. 
Such fee shall be due and payable in full on the date such extension of the Term
Loan A Termination Date is set to begin and as a condition to such extension.

 

(ii)           If the Borrower exercises its right to extend the Revolving Loan
Termination Date in accordance with Section 2.13.(b), the Borrower agrees to pay
to the Agent for the account of each Revolving Loan Lender a fee equal to seven
and one-half (7.5) basis points (0.075%) of the amount of each such Revolving
Loan Lender’s Revolving Loan Commitment (whether or not utilized) at the time of
each such extension.  Such fee shall be due and payable in full on the date such
extension of the Revolving Loan Termination Date is set to begin and as a
condition to such extension.

 

(d)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 

Section 3.7.                                Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366

 

56

--------------------------------------------------------------------------------


 

days, as applicable, and the actual number of days elapsed; provided, however,
interest on LIBOR Loans shall be computed on the basis of a year of 360 days and
the actual number of day elapsed.

 

Section 3.8.                                Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.                                Agreement Regarding Interest and
Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i), (ii), (iii) and
(iv) and in Section 2.3.(c) and, if applicable, interest at the Post Default
Rate as provided in this Agreement.  Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
unused fees, facility fees, closing fees, letter of credit fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Agent or any Lender to third parties or for damages incurred by the Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the Agent
and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

 

Section 3.10.                         Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

Section 3.11.                         Defaulting Lenders.

 

(a)           Generally.  If for any reason any Lender shall be a Defaulting
Lender, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Revolving Loan Lenders, the

 

57

--------------------------------------------------------------------------------


 

Requisite Lenders or all of the Lenders, shall be suspended during the pendency
of such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall be paid applied as set
forth in Section 3.11.(d).

 

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment.  Any
Non-Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment.  Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than 2 (two) Business Days and not later than 5
(five) Business Days after such Defaulting Lender became a Defaulting Lender. 
If more than one Lender exercises such right, each such Lender shall have the
right to acquire an amount of such Defaulting Lender’s Commitment in proportion
to the Commitments of the other Lenders exercising such right.  If after such
5th (fifth) Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  Upon the termination of such Defaulting
Lender’s Commitment, the Borrower may, at its option but subject to first
obtaining Agent’s prior written approval, which may be granted in its sole
discretion, notwithstanding the provisions in Section 3.2., make a payment to
the Defaulting Lender in an amount equal to the principal balance of the Loans
outstanding, accrued interest and other fees owed by the Borrower to the
Defaulting Lender.  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. 
Upon any such purchase or assignment, the Defaulting Lender’s interest in the
Loans and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement. 
The purchase price for the Commitment of a Defaulting Lender shall be equal to
the amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender.  Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to Section 3.11.(d).  Defaulting Lender shall be
entitled to receive amounts owed to it by the Borrower under the Loan Documents
which accrued prior to the date of the default by the Defaulting Lender, to the
extent the same are received by the Agent from or on behalf of the Borrower. 
There shall be no recourse against any Lender or the Agent for the payment of
such

 

58

--------------------------------------------------------------------------------


 

sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

 

(c)           Reallocation of Revolving Loan Commitment Percentage to Reduce
Fronting Exposure.  During any period in which there is a Revolving Loan Lender
that is a Defaulting Lender, all or any part of such Defaulting Lender’s
obligation to acquire, refinance or fund participations in Swingline Loans or
Letters of Credit pursuant to Section 2.3.(e) and Section 2.4.(i) shall be
reallocated among the Revolving Loan Lenders that are Non-Defaulting Lenders in
accordance with their respective Revolving Loan Commitment Percentages (computed
without giving effect to the Revolving Loan Commitment of such Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists, (ii) the conditions set forth in Sections 6.1. and 6.2,
are satisfied at the time of such reallocation (and, unless the Borrower shall
have notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at that time),
(iii) the representations and warranties set forth in Article VII hereof shall
be true and correct in all material respects on and as of the date of such
reallocation with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, and (iv) the aggregate obligation of each Revolving Loan Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(A) the Revolving Loan Commitment of that Non-Defaulting Lender minus (B) the
sum of (1) the aggregate outstanding principal amount of the Revolving Loans of
that Revolving Loan Lender plus (2) such Revolving Loan Lender’s pro rata
portion in accordance with its Revolving Loan Commitment of (x) outstanding
Swingline Loans and (y) outstanding Letter of Credit Liabilities.  Subject to
Section 13.20., no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Agent for the account of such Defaulting
Lender pursuant to Section 13.3.), shall be applied at such time or times as may
be determined by the Agent as follows:  first, to the payment of any amounts
owing by such Defaulting Lender to the Agent (other than with respect to Letter
of Credit Liabilities) hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender (with respect
to Letter of Credit Liabilities) and/or the Swingline Lender hereunder; third,
if so determined by the Issuing Lender or requested by the Swingline Lender, to
be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Swingline Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; sixth, to the payment of

 

59

--------------------------------------------------------------------------------


 

any amounts owing to the Agent, the Lenders, the Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by the Agent, any Lender, the Issuing Lender or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans or Letters
of Credit were made at a time when the conditions set forth in Sections 6.1. and
6.2., as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of, and funded participations in Swingline
Loans or Letters of Credit owed to, all Revolving Loan Lenders that are
Non-Defaulting Lenders on a pro rata basis until such time as all Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Revolving Loan Lenders pro rata in accordance with their
Revolving Loan Commitment Percentages without regard to Section 3.11.(c), prior
to being applied to the payment of any Revolving Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 3.11.(d) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(e)           Cash Collateral for Letters of Credit and Swingline Loans.  Within
five (5) Business Days of demand by the Issuing Lender or the Swingline Lender
from time to time, the Borrower shall deliver to the Agent for the benefit of
the Issuing Lender and the Swingline Lender, as applicable, cash collateral in
an amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and/or the Swingline Lender (after giving effect to Sections 2.3.(a),
2.4.(a) and 3.11.(c)) on terms satisfactory to the Issuing Lender and/or
Swingline Lender in its good faith determination (and such cash collateral shall
be in Dollars).  Any such cash collateral shall be deposited in the Collateral
Account as collateral (solely for the benefit of the Issuing Lender and/or the
Swingline Lender) for the payment and performance of each Defaulting Lender’s
pro rata portion in accordance with their respective Revolving Loan Commitments
of outstanding Letter of Credit Liabilities or Swingline Loans.  Moneys in the
Collateral Account deposited pursuant to this section shall be applied by the
Agent to reimburse the Issuing Lender and/or the Swingline Lender immediately
for each Defaulting Lender’s pro rata portion in accordance with their
respective Revolving Loan Commitments of any funding obligation with respect to
a Swingline Loan or Letter of Credit which has not otherwise been reimbursed by
the Borrower or such Defaulting Lender.

 

(f)            Prepayment of Swingline Loans.  Within one (1) Business Day of
demand by the Swingline Lender or the Agent from time to time, the Borrower
shall prepay Swingline Loans in an amount of all Fronting Exposure with respect
to the Swingline Lender (after giving effect to Sections 2.3.(a) and 3.11.(c)).

 

60

--------------------------------------------------------------------------------


 

(g)           Certain Fees.

 

(i)            Each Revolving Loan Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee or Facility Fee pursuant to
Section 3.6.(a) for any period during which that Lender is a Defaulting Lender.

 

(ii)           Each Revolving Loan Lender that is a Defaulting Lender shall not
be entitled to receive Letter of Credit fees pursuant to Section 3.6.(b) for any
period during which that Lender is a Defaulting Lender.

 

(iii)          With respect to any Unused Fee, Facility Fee or Letter of Credit
fees not required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Revolving Loan Lender that is a
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to Section 3.11.(c), (y) pay to the Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay any remaining amount of any such fee.

 

(h)           Defaulting Lender Cure.  If the Borrower, the Agent, the Issuing
Lender and the Swingline Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Revolving Loan Lenders in
accordance with their Revolving Loan Commitments (without giving effect to
Section 3.11.(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

Section 3.12.                         Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as

 

61

--------------------------------------------------------------------------------


 

necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.12.) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)           Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.12.) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5.(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section 3.12., the Borrower or such other Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign

 

63

--------------------------------------------------------------------------------


 

Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has

 

64

--------------------------------------------------------------------------------


 

been indemnified pursuant to this Section 3.12. (including by the payment of
additional amounts pursuant to this Section 3.12.), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12. with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 3.12. shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            Right to Replace Lender.  If (x) a Lender requests compensation
pursuant to this Section 3.12. or Section 5.1. and the Requisite Lenders are not
also doing the same, (y) a Lender’s obligations with respect to LIBOR Loans are
suspended pursuant to Section 5.1.(b) or Section 5.3. and the obligations of the
Requisite Lenders are not also suspended or (z) in connection with any proposed
amendment, modification, termination, waiver or consent which requires the
approval of each Lender under Section 13.6.(b), and with respect to which
approvals from the Requisite Lenders have been obtained, a Lender that has not
given, or been deemed to have given, its approval of such matter, then, so long
as there does not then exist any Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(d) for a purchase price to be
agreed on by the Affected Lender and the Eligible Assignee, but not in excess of
the par value thereof.  Each of the Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this subsection, but at no time shall the Agent, such Affected Lender nor
any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  The exercise by the
Borrower of its rights under this subsection shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent, the Affected Lender or
any of the other Lenders.  The terms of this subsection shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to this Section 3.12., Section 5.1. or
Section 5.4., as applicable, with respect to periods up to the date of
replacement.

 

65

--------------------------------------------------------------------------------


 

ARTICLE IV.   UNENCUMBERED POOL PROPERTIES

 

Section 4.1.                                Reserved.

 

Section 4.2.                                Conditions Precedent to a Property
Becoming an Eligible Unencumbered Pool Property.

 

No Property shall become an Eligible Unencumbered Pool Property until the
Borrower shall have caused to be executed and delivered to the Agent, if such
Property is owned by a Subsidiary that is not already a Guarantor or any
Subsidiary which owns an interest therein is liable with respect to Unsecured
Indebtedness and such Subsidiaries are not exempted from being a Guarantor
pursuant to Section 4.3.(b), (i) an Accession Agreement executed by such
Subsidiary (or if no Subsidiary is then a party to the Guaranty, then the
Guaranty executed by such Subsidiary), and (ii) all of the items that would have
been required to be delivered to the Agent under Section 6.1.(a)(iv) through
(vii) had such Subsidiary been a Loan Party on the Effective Date.

 

Section 4.3.                                Release of Guarantors and
Unencumbered Pool Properties; Additional Guarantors.

 

(a)           (i)            From time to time the Borrower may request, upon
not less than five (5) Business Days prior written notice to the Agent (or such
shorter period as the Agent may agree in its sole discretion), that a Subsidiary
that is a Guarantor solely pursuant to Section 4.3.(c) be released from the
Guaranty, which release (the “Release”) shall be effected by the Agent if all of
the following conditions are satisfied as of the date of such Release:

 

(ii)           no Default or Event of Default has occurred and is then
continuing or would occur or exist immediately after giving effect to such
Release; and

 

(iii)          Administrative Agent shall have received evidence satisfactory to
it (which evidence may be in the form of a certificate from an officer of the
Borrower certifying thereto) that such Subsidiary has not created, incurred,
acquired, assumed, or suffered to exist and is not otherwise liable (whether as
a borrower, co-borrower, guarantor or otherwise) with respect to any Unsecured
Indebtedness (or simultaneously with the release hereunder will be released from
liability with respect to such Unsecured Indebtedness).  Nothing in this
Section 4.3.(a) shall authorize the release of Parent from the Springing
Guaranty.

 

(b)           [Reserved].

 

(c)           Notwithstanding the foregoing, if any Subsidiary of Borrower shall
create, incur, acquire, assume, suffer to exist or is or becomes otherwise
liable with respect to any Unsecured Indebtedness, whether as a borrower,
co-borrower, guarantor or otherwise, then Borrower shall simultaneously cause
such Subsidiary to become a Guarantor and to deliver to Agent an Accession
Agreement (or if no Subsidiary is then a party to the Guaranty, then the
Guaranty executed by such Subsidiary) and the other documents required by
Section 4.2. to be delivered with respect to a new Guarantor.

 

66

--------------------------------------------------------------------------------


 

In connection with any such release, Agent shall promptly execute and deliver to
Borrower, at Borrower’s expense, all documents that Borrower shall reasonably
request to evidence such release.

 

Section 4.4.                                Frequency of Calculations of
Unencumbered Pool Value and the Unsecured Debt Interest Coverage Ratio.

 

Initially, the Unencumbered Pool Value and the Unsecured Debt Interest Coverage
Ratio shall be the amount set forth as such in the Compliance Certificate
delivered under Section 6.1.  Thereafter, the Unencumbered Pool Value and the
Unsecured Debt Interest Coverage Ratio shall be the amount set forth as such in
the Compliance Certificate delivered from time to time under Section 4.3.(a),
4.5. or 9.4.(g).  Any increase in the Unencumbered Pool Value and the Unsecured
Debt Interest Coverage Ratio shall become effective as of the next determination
of the Unencumbered Pool Value and the Unsecured Debt Interest Coverage Ratio as
provided in this Section, provided that as of such date of determination the
applicable Compliance Certificate substantiates such increase.

 

Section 4.5.                                Removal of Ineligible Property.

 

Upon any asset ceasing to qualify to be included as an Unencumbered Pool
Property in the calculation of the Unencumbered Pool Value and the Unsecured
Debt Interest Coverage Ratio, such asset shall no longer be included in the
calculation of the Unencumbered Pool Value and the Unsecured Debt Interest
Coverage Ratio.  Within five (5) Business Days after the Borrower becomes aware
of any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
will arise as a result of such disqualification after the Borrower has the
opportunity to cure any such Default of Event of Default in accordance with the
last paragraph of Section 11.1., and a calculation of the Unencumbered Pool
Value and Net Operating Income attributable to such asset.  Simultaneously with
the delivery of the items required above, the Borrower shall deliver to the
Agent a pro forma Compliance Certificate and calculation of Unencumbered Pool
Value and Unsecured Debt Interest Coverage Ratio demonstrating, after giving
effect to such removal or disqualification and any reduction of the Loans in
accordance with Section 11.1., compliance with the covenants contained in
Section 10.1.

 

ARTICLE V.   YIELD PROTECTION, ETC.

 

Section 5.1.                                Additional Costs; Capital Adequacy.

 

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any Loans or its obligation to make any Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital or liquidity in respect of its Loans or its Commitment
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), to the extent resulting from any Regulatory Change
that:  (i) changes the basis of

 

67

--------------------------------------------------------------------------------


 

taxation (other than for Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, and Connection Income
Taxes) of any amounts payable to such Lender under this Agreement or any of the
other Loan Documents in respect of any of such Loans or its Commitment; or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (but subject to the terms of
Section 3.12.) (taking into consideration such Lender’s policies with respect to
capital adequacy).

 

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5.
shall apply).

 

(c)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any reserve, special deposit, capital adequacy, liquidity or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Lender of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Lender or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrower shall pay promptly, and in any event within 3 Business
Days of demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

 

(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent); provided that the Borrower shall not be
required to compensate a Lender or Issuing Lender pursuant to this
Section 5.1.(d) for any Additional Costs

 

68

--------------------------------------------------------------------------------


 

incurred more than nine months prior to the date that such Lender or Issuing
Lender, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such Additional Costs, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such Additional Costs is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).  The Agent or such Lender agrees to furnish to the Borrower (and in
the case of a Lender, to the Agent) a certificate setting forth in reasonable
detail the basis and amount of each request by the Agent or such Lender for
compensation under this Section.  Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

Section 5.2.                                Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.                                Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

Section 5.4.                                Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

69

--------------------------------------------------------------------------------


 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 5.5.                                Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Revolving Loans, Term
Loans A or Term Loans B held by the applicable Lenders holding such LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Revolving Loan
Commitments, Term Loan A Commitments and Term Loan B Commitments, as applicable.

 

70

--------------------------------------------------------------------------------


 

Section 5.6.                                Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion.

 

Section 5.7.                                Assumptions Concerning Funding of
LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 

ARTICLE VI.   CONDITIONS PRECEDENT

 

Section 6.1.                                Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes, Term Loan A Notes and Term Loan B Notes executed
by the Borrower, payable to each applicable Lender requesting a Revolving Note,
Term Loan A Note and Term Loan B Note and complying with the applicable
provisions of Section 2.11., and the Swingline Note executed by the Borrower;

 

(iii)          the Guaranty executed by any Subsidiary which is required to be a
Guarantor pursuant to Section 4.3., if any, as of the Effective Date, and the
Springing Guaranty executed by the Parent;

 

(iv)          the articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of the Borrower and each other Loan Party certified by the Secretary of
State of the state of formation of such Loan Party or a certification from the
Secretary of the Parent that there have been no changes to such organizational
instrument since the date such organizational instrument was previously provided
to the Agent;

 

71

--------------------------------------------------------------------------------


 

(v)           a certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
the state in which such Loan Party has its principal place of business;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Swingline Borrowings, Notices of
Continuation and Notices of Conversion and to request the issuance of Letters of
Credit;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity or a certification from the Secretary of the Parent that there have been
no changes to such documents since the date such document was previously
provided to the Agent and (ii) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(viii)        an opinion of counsel to the Loan Parties, addressed to the Agent,
the Lenders and the Swingline Lender, in form reasonably satisfactory to the
Agent;

 

(ix)          the Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent and the Lenders on or prior to the Effective Date to
the extent such Fees have been invoiced prior to the Effective Date;

 

(x)           a Compliance Certificate calculated as of the Effective Date
(using unaudited pro forma consolidated figures as of June 30, 2016 and giving
pro forma effect to (x) the financing evidenced by this Agreement, (y) the use
of the proceeds of the Loans to be funded on the Agreement Date, and (z) the
repayment of any Indebtedness on or prior to the Effective Date);

 

(xi)          [Reserved];

 

(xii)         [Reserved];

 

(xiii)        if applicable, a disbursement statement setting forth in
reasonable detail the application of the initial Loans being funded on the
Effective Date;

 

(xiv)        evidence that any lenders under the Existing Credit Agreement that
are not continuing as Lenders hereunder have agreed to accept repayment of all
amounts due them under the Existing Credit Agreement and terminate their
commitments thereunder, as applicable;

 

72

--------------------------------------------------------------------------------


 

(xv)         [Reserved]; and

 

(xvi)        such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request.

 

(b)           In the good faith judgment of the Agent and the Lenders:

 

(i)            there shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent, the Borrower and its other
Subsidiaries delivered to the Agent and the Lenders prior to the Agreement Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and

 

(iii)          the Parent, the Borrower and its other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party or the ability of the Agent to exercise its remedies hereunder.

 

Section 6.2.                                Conditions Precedent to All Loans
and Letters of Credit.

 

The obligations of the Lenders to make any Loans, of the Issuing Lender to issue
any Letters of Credit, and of the Swingline Lender to make any Swingline Loan
are all subject to the further condition precedent that:  (a) no Default or
Event of Default shall exist as of the date of the making of such Loan or date
of issuance of such Letter of Credit or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.  Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the Agent prior

 

73

--------------------------------------------------------------------------------


 

to the date of such Credit Event, as of the date of the occurrence of such
Credit Event).  In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
Article VI. have been satisfied.

 

ARTICLE VII.   REPRESENTATIONS AND WARRANTIES

 

Section 7.1.                                Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and each other Subsidiary is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date, Part I of Schedule
7.1.(b) is a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Equity
Interests.  Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Parent and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens and other than Liens on Equity Interests of
Subsidiaries of Borrower that do not directly or indirectly own interests in
Unencumbered Pool Properties), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  Each Loan Party has the right and power,
and has taken all necessary action to authorize it, to execute, deliver and
perform each of the Loan Documents to which it is a party in

 

74

--------------------------------------------------------------------------------


 

accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which any Loan Party is
a party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any material indenture, agreement or other instrument to which any
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party (other than a Permitted Lien).

 

(e)           Compliance with Law; Governmental Approvals.  Each Loan Party and
Borrowing Base Subsidiary is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating to such Loan Party and
Borrowing Base Subsidiary except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 7.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower and each other Subsidiary.  Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective material assets except for minor defects in title
that, in the aggregate, are not substantial in amount and do not materially
detract from the value of the Property subject thereto or interfere with its
ability to conduct business as currently conducted or to utilize such Properties
and assets for their intended purposes.  As of the Effective Date, there will be
no Liens against any assets of the Parent, the Borrower or any other Loan Party
except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness owing to a Loan Party from the Parent, the
Borrower or any of their respective Subsidiaries or owing by a Loan Party to
another Loan Party), including without limitation, Guarantees of the Parent and
its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.

 

(h)           Material Contracts.  Each of the Parent and its Subsidiaries that
is a party to any Material Contract has performed and is in compliance with all
of the terms of such

 

75

--------------------------------------------------------------------------------


 

Material Contract, and no default or event of default attributable to Parent or
its Subsidiaries, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default
attributable to Parent or its Subsidiaries, exists with respect to any such
Material Contract, except for any such noncompliance, default or event of
default which could not reasonably be expected to have a Material Adverse
Effect.

 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor, to the knowledge
of the Borrower, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting the Parent or any of its
Subsidiaries or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal and, to the Borrower’s knowledge, all state
and other material tax returns of the Parent and its Subsidiaries required by
Applicable Law to be filed have been duly filed, and all federal, and, to the
Borrower’s knowledge, all state and other material taxes, assessments and other
governmental charges or levies upon the Parent and its Subsidiaries and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent or any of its Subsidiaries is under audit.  All charges,
accruals and reserves on the books of the Parent and each of its Subsidiaries
and each other Loan Party in respect of any taxes or other governmental charges
are in accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of the consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of June 30, 2016, and the consolidated statement of operations
of the Parent and its consolidated Subsidiaries for the year ended December 31,
2015 and for the six-month period ended June 30, 2016.  Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Parent and its consolidated Subsidiaries as at their respective dates and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments).

 

(l)            No Material Adverse Change.  Since June 30, 2016, there has been
no material adverse change in the business, assets, liabilities, financial
condition, results of operations, or business of the Parent and its Subsidiaries
or the Borrower and its Subsidiaries, in each case, taken as a whole.  As of the
Agreement Date and after giving effect to the transactions contemplated by this
Agreement, including all Loans made or to be made hereunder, the Borrower is
Solvent and the Loan Parties (taken as a whole) are Solvent.

 

(m)          ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code or Section 302 of ERISA in respect of
any Plan,

 

76

--------------------------------------------------------------------------------


 

(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code by a member of the ERISA Group or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

(n)           Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Parent, the Borrower or any Subsidiary constitutes “plan assets” within the
meaning of ERISA or the Internal Revenue Code.  The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  None of the Parent, the Borrower or any
other Subsidiary is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case:  (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Parent, the Borrower or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which the Parent, the Borrower or any other Subsidiary is a party or
by which the Parent, the Borrower or any other Subsidiary or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)           Environmental Laws.  Each of the Parent, the Borrower and its
other Subsidiaries has obtained all Governmental Approvals which are required
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) neither the Parent or the Borrower is aware of, and has
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge,
threatened, against the Parent, the Borrower or any of its other Subsidiaries
relating in any way to Environmental Laws.

 

(q)           Investment Company.  None of the Parent, the Borrower or any other
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or to

 

77

--------------------------------------------------------------------------------


 

consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Parent, the Borrower or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.

 

(s)            Affiliate Transactions.  Except pursuant to terms that would
satisfy the requirements set forth in Section 10.10., or otherwise be permitted
by Section 10.10., none of the Parent, the Borrower or any other Subsidiary is a
party to any transaction with an Affiliate.

 

(t)            Intellectual Property.  Each of the Parent, the Borrower and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict as of the Agreement Date with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person, the effect of which conflict could reasonably be expected to
have a Material Adverse Effect.  The Parent, the Borrower and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property.

 

(u)           Business.  As of the Agreement Date, the Parent, the Borrower and
the other Subsidiaries are engaged predominantly in the business of developing,
constructing, acquiring, owning and operating neighborhood and community
shopping centers, together with other business activities incidental thereto.

 

(v)           Broker’s Fees.  Except as contemplated by any fee arrangements
with the Arrangers or their affiliates, no broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Parent, the Borrower or
any of its other Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower or any other Subsidiary in
connection with or relating in any way to this Agreement, when taken together
with all other written information furnished, contained any untrue statement of
a fact material to the creditworthiness of the Parent, the Borrower or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading.  All financial statements (including in each case all
related schedules and notes) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower or any other Subsidiary in
connection with or relating in any way to this Agreement, present fairly, in all
material respects and in accordance with GAAP consistently applied throughout
the periods involved, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods (subject, as to
interim statements, to changes resulting from normal

 

78

--------------------------------------------------------------------------------


 

year end audit adjustments).  All financial projections and other forward
looking statements prepared by or on behalf of the Parent, the Borrower or any
other Subsidiary that have been or may hereafter be made available to the Agent
or any Lender were or will be, at the time made, prepared in good faith based on
reasonable assumptions.

 

(x)           REIT Status.  The Parent has operated, and intends to continue to
operate, in a manner so as to permit it to qualify as a REIT.  The Parent has
elected to be treated as a REIT.

 

(y)           Unencumbered Pool Properties.  Each of the Unencumbered Pool
Properties (other any Unencumbered Pool Property approved pursuant to clause
(c) of the definition of “Unencumbered Pool”) satisfies all of the requirements
contained in the definition of “Eligible Unencumbered Pool Property”.  Each of
the Unencumbered Pool Property Controlled Subsidiaries that owns (or leases
pursuant to a Ground Lease) an Unencumbered Controlled Pool Property then
included in the Unencumbered Pool satisfies the requirements of this Agreement
to be an Unencumbered Pool Property Controlled Subsidiary.

 

(z)           OFAC.  None of the Borrower, the Guarantors or any of their
Subsidiaries (i) is, or will take any action that would cause it to be, a Person
included on the Specially Designated and Blocked Persons list maintained by OFAC
or similar restricted party list maintained by the U.S. Government pursuant to
Sanctions Laws and Regulations (any such Person, a “Designated Person”) or
(ii) is engaged (or will engage) in any dealings or transactions with any such
Designated Persons to the extent prohibited by applicable Sanctions Laws and
Regulations.

 

(aa)         Anti-Corruption.  Neither any Loan Party nor any Subsidiary,
director or officer of a Loan Party or, to the knowledge of any Loan Party, any
Affiliate, agent or employee of a Loan Party, has engaged in any activity or
conduct which would violate any applicable anti-bribery, anti-corruption or
anti-money laundering laws or regulations in any applicable jurisdiction.

 

(bb)         KRG Magellan.  KRG Magellan has prior to the date of this Agreement
transferred all of its assets to the Borrower and KRG Magellan has been
dissolved.

 

Section 7.2.                                Survival of Representations and
Warranties, Etc.

 

All statements contained in any Loan Document delivered by or on behalf of the
Parent, the Borrower or any other Subsidiary to the Agent or any Lender shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

ARTICLE VIII.   AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Borrower shall comply with the
following covenants:

 

79

--------------------------------------------------------------------------------


 

Section 8.1.                                Preservation of Existence and
Similar Matters.

 

Except as otherwise permitted under Section 10.6., the Borrower shall, and shall
cause Parent and each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.2.                                Compliance with Applicable Law and
Material Contracts.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, comply with
(a) all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party, to the extent any noncompliance could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.3.                                Maintenance of Property.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, (a) protect
and preserve all of its respective properties, including, but not limited to,
all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and casualty events
excepted, and (b) make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, except in the cases of clauses (a) and (b) where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

Section 8.4.                                Conduct of Business.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, carry on,
their respective businesses as described in Section 7.1.(u) and any line of
business ancillary or reasonably related thereto.

 

Section 8.5.                                Insurance.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by Persons engaged in
similar businesses and owning similar properties in the same general area in
which the Borrower or the relevant Subsidiary operates or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  Not in limitation of the foregoing, the Borrower shall, and
shall cause each other Loan Party to, maintain such insurance with respect to
each Unencumbered Pool Property.

 

80

--------------------------------------------------------------------------------


 

Section 8.6.                                Payment of Taxes and Claims.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, pay and
discharge (a) prior to delinquency all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than 30 days past due
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
reasonably be expected to become a Lien on any properties of such Person that is
not a Permitted Lien; provided, however, that this Section shall not require the
payment or discharge of any such tax, assessment, charge, levy or claim which is
being contested in good faith by appropriate proceedings which operate to
suspend any foreclosure, sale or forfeiture and for which adequate reserves have
been established on the books of the Parent, the Borrower or such Subsidiary, as
applicable, in accordance with GAAP.

 

Section 8.7.                                Visits and Inspections.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to:  (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance (as to its independent
accountants and employees , in the presence of an officer of the Borrower if an
Event of Default does not then exist provided that an officer is made available
after reasonable prior notice).  If requested by the Agent, the Borrower shall,
and shall cause the Parent to, execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.

 

Section 8.8.                                Use of Proceeds; Letters of Credit.

 

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only or to refinance the Indebtedness under the
Existing Credit Agreement.  No part of the proceeds of any Loan or Letter of
Credit will be used for the purpose of buying or carrying “margin stock” within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 

Section 8.9.                                Environmental Matters.

 

The Borrower shall, and shall cause the Parent and all of the Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  If the Parent, the
Borrower, or any other Subsidiary shall (a) receive

 

81

--------------------------------------------------------------------------------


 

notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receive notice that any administrative
or judicial complaint or order has been filed or is about to be filed against
the Parent, the Borrower or any other Subsidiary alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and the matters
referred to in such notices, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, the Borrower shall provide the
Agent with a copy of such notice promptly, and in any event within 10 Business
Days, after the receipt thereof.  The Borrower shall, and shall cause the Parent
and the Subsidiaries to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws other than a Permitted Environmental Lien on a
property which is not an Unencumbered Pool Property.

 

Section 8.10.                         Books and Records.

 

The Borrower shall, and shall cause the Parent and each Subsidiary to, maintain
books and records pertaining to its respective business operations in which
full, true and correct entries are made in accordance with GAAP.

 

Section 8.11.                         Further Assurances.

 

The Borrower shall, and shall cause the Parent and the Subsidiaries to, at their
cost and expense and upon request of the Agent, execute and deliver or cause to
be executed and delivered, to the Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

 

Section 8.12.                         REIT Status.

 

The Borrower shall cause the Parent to maintain its status as a REIT and to not
revoke its election to be treated as a REIT.

 

Section 8.13.                         Exchange Listing.

 

The Borrower shall cause the Parent to maintain at least one class of common
Equity Interest of the Parent having trading privileges on the New York Stock
Exchange or the American Stock Exchange or which is the subject of price
quotations in the over the counter market as reported by the National
Association of Securities Dealers Automated Quotation System.

 

Section 8.14.                         Preservation of Right to Pledge Properties
in the Unencumbered Pool.

 

The Parent, the Borrower, each other Loan Party and each Borrowing Base
Subsidiary shall each take such actions as are necessary to preserve its right
and ability to pledge its interest in the Unencumbered Pool Properties to the
Agent without any such pledge after the date hereof

 

82

--------------------------------------------------------------------------------


 

causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Loan Parties or
any of their respective Subsidiaries; provided, however, that this Section 8.14
shall not prohibit (a) an agreement that conditions a Person’s ability to
encumber its assets to be included in a pool of unencumbered properties to
comply with financial covenant ratios with respect to Unsecured Indebtedness or
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that in each case do not generally prohibit
the encumbrance of its assets, or the encumbrance of specific assets or (b) a
provision contained in any agreement that evidences Unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to,
or less restrictive than, those restrictions contained in the Loan Documents. 
Borrower shall, upon demand, provide to the Agent such evidence as the Agent may
reasonably require to evidence compliance with this Section 8.14, which evidence
shall include, without limitation, copies of any agreements or instruments which
would in any way restrict or limit a Loan Party’s or Borrowing Base Subsidiary’s
ability to pledge assets as security for Indebtedness, or which provide for the
occurrence of a default (after the giving of notice or the passage of time, or
otherwise) if assets are pledged in the future as security for Indebtedness of
such Loan Party, such Borrowing Base Subsidiary or any of their Subsidiaries.

 

Section 8.15.                         Sanctions Laws and Regulations.

 

(a)           The Borrower shall not, directly or indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is itself the subject of
territorial  sanctions under applicable Sanctions Laws and Regulations, or
(ii) in any manner that would result in a violation of applicable Sanctions Laws
and Regulations by any party to this Agreement.

 

(b)           None of the funds or assets of the Borrower that are used to pay
any amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations.

 

ARTICLE IX.   INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to the
Agent at its Lending Office (and the Agent shall promptly thereafter post for
review by the Lenders):

 

Section 9.1.                                Quarterly Financial Statements.

 

Beginning with the fiscal quarter ending on September 30, 2016, as soon as
available and in any event within 5 days after the same is required to be filed
with the Securities and Exchange Commission (but in no event later than 50 days
after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, shareholders’ equity, cash flows and Funds from Operations
of the Parent and its

 

83

--------------------------------------------------------------------------------


 

Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief executive officer or
chief financial officer of the Parent, in his or her opinion, to present fairly,
in accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year end audit
adjustments).

 

Section 9.2.                                Year End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity, cash flows and Funds from Operations of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent, the
Borrower and its other Subsidiaries as at the date thereof and the results of
operations for such period and (b) accompanied by the report thereon (other than
the statement of Funds from Operations) of Ernst & Young LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent, whose report shall be unqualified.

 

Section 9.3.                                Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed by the chief financial officer of the Parent: 
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. (including, without limitation,
calculations of the Unencumbered Pool Value and the Unsecured Debt Interest
Coverage Ratio and a list of Unencumbered Pool Properties) and (b) stating that,
to his or her knowledge, information and belief after reasonable due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.  Unencumbered Pool Properties that were disposed of during
such period or which are then excluded from calculations of the covenants in
Section 10.1 shall be excluded from determinations of the Unencumbered Pool
Value and Unsecured Debt Interest Coverage Ratio.

 

Section 9.4.                                Other Information.

 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Trustees by
its independent public accountants;

 

84

--------------------------------------------------------------------------------


 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
if requested by Agent or any other Lender, copies of all registration statements
(excluding the exhibits thereto (unless requested by the Agent) and any
registration statements on Form S 8 or its equivalent), reports on Forms 10 K,
10 Q and 8 K (or their equivalents) and all other periodic reports which the
Parent, the Borrower, or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and, if requested by Agent or any other
Lender, promptly upon the issuance thereof copies of all press releases issued
by the Parent, the Borrower or any other Subsidiary;

 

(d)           Quarterly Operating Summaries.  At the time financial statements
are furnished pursuant to Sections 9.1. and 9.2., an operating summary with
respect to each Unencumbered Pool Property for the fiscal quarter most recently
ended, including without limitation, a quarterly and year-to-date statement of
total revenues, expenses, net operating income and an occupancy status report
together with a current rent roll for each such Property;

 

(e)           Quarterly Property Schedules.  At the time financial statements
are furnished pursuant to Sections 9.1. and 9.2., a schedule of all Properties
owned or leased by the Parent, the Borrower and each other Subsidiary of the
Parent as of the fiscal quarter most recently ended, and the applicable Net
Operating Income and Occupancy Rate of each such Property;

 

(f)            Development Property Updates.  At the time financial statements
are furnished pursuant to Sections 9.1. and 9.2., a schedule of all Properties
of the Parent, the Borrower and each other Subsidiary which are under
development as of the fiscal quarter most recently ended, setting forth for each
such Property its percentage of completion, the percentage preleased, the
estimated completion date, the total amount of development funded and the status
of such development against the development budget;

 

(g)           Reserved.;

 

(h)           Litigation.  To the extent the Parent, the Borrower or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of its
Subsidiaries are being audited;

 

(i)            Change of Management or Financial Condition.  Prompt notice of
any change in the chief executive officer, chief financial officer, chief
operating officer or President of the Parent or the Borrower (to the extent not
reported on Form 8 K) and any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the

 

85

--------------------------------------------------------------------------------


 

Parent, the Borrower or any other Subsidiary which has had or could reasonably
be expected to have a Material Adverse Effect;

 

(j)            Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent obtaining knowledge thereof: 
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower or any other Subsidiary
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound if the same has had
or could reasonably be expected to have a Material Adverse Effect;

 

(k)           Judgments.  Prompt notice of any order, judgment or decree in
excess of $20,000,000 having been entered against the Parent, the Borrower or
any other Subsidiary of any of their respective properties or assets;

 

(l)            Notice of Violations of Law.  Prompt notice if the Parent, the
Borrower or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(m)          Reserved;

 

(n)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) or any other event which Borrower or the ERISA Group
could be liable for under ERISA Section 4062(e) or 4063 (a “Reportable Event”)
with respect to any Plan which might constitute grounds for a termination of
such Plan under Title IV of ERISA, or knows that the plan administrator of any
Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in “reorganization”,
or is “insolvent” (within the meaning of ERISA) or has been terminated, a copy
of such notice; (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code or Section 302 of ERISA,
a copy of such application; (v) gives notice of intent to terminate any Plan
under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement, and of
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security, a certificate of the chief
executive officer or chief financial officer of the Parent setting forth details
as to such occurrence and the action, if any, which the Parent or applicable
member of the ERISA Group is required or proposes to take;

 

(o)           Credit Rating.  Promptly upon becoming aware thereof, notice of a
change in the Credit Rating given by a Rating Agency or any announcement that
any rating is “under

 

86

--------------------------------------------------------------------------------


 

review” or that such rating has been placed on a watch list or that any similar
action has been taken by a Rating Agency;

 

(p)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, budgets, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower or any of its other Subsidiaries as the Agent or any Lender may
reasonably request (including any information as shall be necessary for such
Lender to comply with applicable law, including, without limitation, applicable
“know your customer” and anti-money laundering rules and regulations); and

 

(q)           Springing Recourse Event.  Promptly upon becoming aware thereof,
notice of a Springing Recourse Event.

 

ARTICLE X.   NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall, and shall cause
the Parent to, comply with the following covenants, as applicable:

 

Section 10.1.                         Financial Covenants.

 

The Borrower shall not permit:

 

(a)           Maximum Leverage Ratio.  The Leverage Ratio to exceed the ratio of
0.60 to 1.00 at any time; provided, however, that for any one (1) period (but
only one (1) period during the term of this Agreement) of up to four
(4) consecutive fiscal quarters immediately following a Material Acquisition of
which Borrower has given Agent written notice, the Leverage Ratio may exceed the
ratio of 0.60 to 1.00 but shall not exceed the ratio of 0.65 to 1.00 during such
period.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted
EBITDA for the two (2) fiscal quarters of the Parent most recently ended to
(ii) Fixed Charges for such period, to be less than 1.5 to 1.00 at any time.

 

(c)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $1,400,000,000.00 plus (ii) 75.0% of the Net Proceeds of all
Equity Issuances effected by the Parent or any Subsidiary after the Agreement
Date (other than Equity Issuances to the Parent or any Subsidiary).

 

(d)           Secured Recourse Indebtedness.  The ratio of (i) Secured
Indebtedness that is Recourse Indebtedness to (ii) Total Asset Value to exceed
.15 to 1.00 at any time.

 

(e)           Permitted Investments.  The Parent’s, Borrower’s, and their
Subsidiaries’ investments in (i) Mortgage Notes Receivable (with each asset
valued at the lower of its acquisition cost and its fair market value), to
exceed, in the aggregate, ten percent (10%) of Total Asset Value;
(ii) Unconsolidated Affiliates (valued at the greater of their aggregate cash
investment in that entity or the portion of Total Asset Value attributable to
such entity or its

 

87

--------------------------------------------------------------------------------


 

assets as the case may be) to exceed, in the aggregate, twenty percent (20%) of
Total Asset Value; (iii) Unimproved Land (with each asset valued at its GAAP
book value) to exceed, in the aggregate, ten percent (10%) of Total Asset Value;
(iv) the Development Properties (with each asset valued at its GAAP book value
and including the Borrower’s pro-rata share of the GAAP book value of
Development Properties owned by Unconsolidated Affiliates) to exceed, in the
aggregate, fifteen percent (15%) of Total Asset Value; (v) Marketable Securities
(valued in accordance with GAAP) to exceed, in the aggregate, ten percent (10%)
of Total Asset Value; or (vi) the aggregate of investments under
Section 10.1.(e)(i), (iii), (iv) and (v) to exceed twenty-five percent (25%) of
Total Asset Value.

 

(f)            Secured Indebtedness.  The ratio of (i) Secured Indebtedness of
the Parent, the Borrower, or any Subsidiary of Parent, determined on a
consolidated basis, to (ii) Total Asset Value to exceed .45 to 1.00 at any time.

 

(g)           Unsecured Leverage.  The ratio of (i) the aggregate Unsecured
Indebtedness of the Parent, the Borrower, or any Subsidiary of Parent,
determined on a consolidated basis, to (ii) Unencumbered Pool Value to exceed
.60 to 1.00 at any time; provided, however, that for any one (1) period (but
only one (1) period during the term of this Agreement) of up to four
(4) consecutive fiscal quarters immediately following a Material Acquisition of
which Borrower has given Agent written notice, the ratio of (x) the aggregate
Unsecured Indebtedness of the Parent, the Borrower or any Subsidiary of Parent,
determined on a consolidated basis, to (y) Unencumbered Pool Value may exceed
0.60 to 1.00 but shall not exceed the ratio of 0.65 to 1.00 during such period.

 

(h)           Unsecured Debt Interest Coverage Ratio.  The Unsecured Debt
Interest Coverage Ratio to be less than 1.75 to 1.00 at any time.

 

Section 10.2.                         Restricted Payments.

 

The Borrower shall not, and shall not permit Parent or any of its Subsidiaries
to, declare or make any Restricted Payment; provided, however, that the Parent
and its Subsidiaries may declare and make Restricted Payments so long as no
Default or Event of Default exists or would result therefrom.  Notwithstanding
the foregoing, but subject to the following sentence, if a Default or Event of
Default exists, the Borrower and Parent may only declare or make cash
distributions to its shareholders for any fiscal year in an aggregate amount not
to exceed the minimum amount necessary for the Parent to maintain its status as
a REIT under the Internal Revenue Code and any Subsidiary may make Restricted
Payments to the Borrower or any other Subsidiary of the Borrower.  If an Event
of Default specified in Section 11.1.(a) or (b), an Event of Default with
respect to the Parent or the Borrower under Section 11.1.(f) or an Event of
Default with respect to the Parent or the Borrower under Section 11.1.(g) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 11.2.(a), the Borrower
shall not, and shall not permit Parent or any Subsidiary to, make any Restricted
Payments to any Person other than to the Borrower or any other Subsidiary of the
Borrower.

 

88

--------------------------------------------------------------------------------


 

Section 10.3.                         Indebtedness.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.  No
Guarantor (other than Parent) shall incur, assume or otherwise become obligated
in respect of any Secured Indebtedness.

 

Section 10.4.                         Investments Generally.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)           Investments of the type described in Section 7.1(u);

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among (i) the Parent and the Borrower
and (ii) the Borrower and its Wholly Owned Subsidiaries provided that such
Indebtedness is permitted by the terms of Section 10.3.;

 

(f)            loans and advances to employees for moving, entertainment, travel
and other similar expenses in the ordinary course of business consistent with
past practices;

 

(g)           demand deposits, certificates of deposit, bankers acceptances and
domestic and eurodollar time deposits with any Lender, or any other commercial
bank, trust company or national banking association incorporated under the laws
of the United States or any State thereof;

 

(h)           short-term direct obligations of the United States of America or
agencies thereof whose obligations are guaranteed by the United States of
America;

 

(i)            securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States or any
State thereof;

 

(j)            shares of “money market funds” registered with the Securities and
Exchange Commission under the Investment Company Act of 1940;

 

89

--------------------------------------------------------------------------------


 

(k)           Properties and all direct or indirect interests in Properties, now
or hereafter owned, leased or held by the Parent, the Borrower or any
Subsidiary;

 

(l)            equity investments in any Person and investments in mortgage and
notes receivable reimbursement agreements (to the extent obligations are payable
under such reimbursement agreements), including interest payments thereunder, of
Parent, Borrower or any of their respective Subsidiaries in a Person;

 

(m)          Derivative Contracts made in connection with any Indebtedness;

 

(n)           provided that no Default or Event of Default exists or would
result therefrom, repurchases of any common shares or other Equity Interests (or
securities convertible into such interests) in the Parent;

 

(o)           redemptions for cash or common shares of the Parent of units of
limited partnership interest in the Borrower;

 

(p)           Capitalized Lease Obligations; and

 

(q)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, (a) no
Default or Event of Default is or would be in existence, (b) the Borrower and
Parent are in compliance with Section 8.4, and (c) such Investment does not
violate the limitations established in Section 10.1.(e).

 

Section 10.5.                         Liens.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
create, assume, or incur any Lien upon (i) any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired (other than
Permitted Liens) if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence or (ii) any Unencumbered Pool Property or any equity
interest therein (other than Permitted Liens (but not Liens of the type
described in clauses (f) and (g) of the definition of Permitted Liens or
Permitted Environmental Liens)).

 

Section 10.6.                         Merger, Consolidation, Sales of Assets and
Other Arrangement.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to: 
(i) enter into any transaction of merger or consolidation; (ii) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any of its business or assets, whether
now owned or hereafter acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary that is not a Loan
Party or a Borrowing Base Subsidiary so long as immediately prior to the taking
of such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

 

90

--------------------------------------------------------------------------------


 

(b)           the Parent, the Borrower and the other Subsidiaries may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;

 

(c)           any Subsidiary may merge or be consolidated into or with the
Borrower;

 

(d)           a Person (other than the Borrower) may merge with and into a Loan
Party so long as (i) such Loan Party is the survivor of such merger or the
surviving entity becomes a Loan Party immediately upon the consummation thereof,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, (x) no Default or Event of Default is or would be in
existence and (y) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents, (iii) such merger
is completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so-called “hostile
takeover”, and (iv) the Borrower shall have given the Agent at least 30 days’
(or such shorter period as may be approved by the Agent) prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii);

 

(e)           any two or more Subsidiaries may merge or be consolidated,
provided that if any of such Subsidiaries is a Loan Party, a Loan Party shall be
the survivor of such merger or the surviving entity shall become a Loan Party
immediately upon the consummation thereof unless such Loan Party is released as
a Guarantor or is not required to be a Guarantor in accordance with the terms of
this Agreement;

 

(f)            a Subsidiary (other than the Borrower) may (i) merge or be
consolidated with any other Person in a transaction in which such other Person
shall be the surviving entity, provided that if any of such Subsidiaries is a
Loan Party, a Loan Party shall be the survivor of such merger or the surviving
entity shall become a Loan Party immediately upon the consummation thereof
unless such Loan Party is released as a Guarantor or is not required to be a
Guarantor in accordance with the terms of this Agreement, or if any of such
Subsidiaries is a Borrowing Base Subsidiary, such Borrowing Base Subsidiary
shall be the survivor of such merger unless the Properties of such Subsidiary
are removed from the Unencumbered Pool, (ii) be liquidated or dissolved, or
(iii) sell, lease or otherwise dispose of all or substantially all of its
Property, so long as, after giving effect to any such transaction, no Default or
Event of Default shall then exist.  In the event that a Subsidiary shall engage
in a transaction permitted by this Section 10.6.(f) (other than a lease of all
or substantially all of its assets), then such Subsidiary shall be released by
the Agent from liability under the Guaranty upon the satisfaction of the terms
of Section 4.3.;

 

(g)           the Parent, the Borrower or any Subsidiary may sell, transfer or
dispose of worn-out, obsolete or surplus personal property;

 

(h)           the Parent, the Borrower or any Subsidiary may sell, transfer,
contribute, master lease or otherwise dispose of any Property in an arm’s length
transaction (or, if the

 

91

--------------------------------------------------------------------------------


 

transaction involves an Affiliate of the Borrower, if the transaction complies
with Section 10.10), including, without limitation, a disposition of Properties
pursuant to a merger or consolidation, provided, however, that (i) the same
would not result in a Default or Event of Default and (ii) an Unencumbered Pool
Property may not be sold, transferred or otherwise disposed of unless
immediately thereafter and after giving effect thereto, the Borrower shall be in
pro forma compliance with the covenants set forth in Section 10.1.;

 

(i)            the Parent, the Borrower and its Subsidiaries may exchange
Property held by the Borrower or a Subsidiary for one or more Properties of any
Person; provided, that the Board of Trustees or Capital Allocation Committee of
the Borrower has determined in good faith that the fair market value of the
assets received by the Borrower or any such Subsidiary are approximately equal
to the fair market value of the assets exchanged by the Borrower or such
Subsidiary; and

 

(j)            the Parent, the Borrower and each other Subsidiary may sell,
contribute, transfer or dispose of assets among themselves.

 

Section 10.7.                         Fiscal Year.

 

The Borrower shall not permit the Parent to change its fiscal year from that in
effect as of the Agreement Date.

 

Section 10.8.                         Modifications to Material Contracts.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
enter into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.

 

Section 10.9.                         Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) could reasonably be expected
to have a Material Adverse Effect, or (b) if such agreements or documents relate
to an Unencumbered Pool Property Controlled Subsidiary that owns (or leases
pursuant to a Ground Lease) an Unencumbered Controlled Pool Property then
included in the Unencumbered Pool, would cause such Unencumbered Pool Property
Controlled Subsidiary to no longer satisfy the requirements to be one.

 

Section 10.10.                  Transactions with Affiliates.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Wholly Owned Subsidiary), except (a) transactions in the
ordinary course of the business of the Parent, the Borrower or any of their
respective Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Parent, the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate,

 

92

--------------------------------------------------------------------------------


 

(b) transactions permitted by Section 10.2. and transactions permitted by
Section 10.4., so long as such transaction under Section 10.4. (other than a
transaction under Section 10.4(f)) is with a Person that is not (i) an officer
or director of Parent or Borrower or a related Person to one of such officers or
directors, or (ii) a Person (other than Parent) in which a director, officer,
agent or employee (or a related Person to one of such Persons) owns an Equity
Interest, and (c) transactions reasonably necessary or appropriate for Parent to
maintain its status as an REIT, including transactions involving a Taxable REIT
Subsidiary.

 

Section 10.11.                  ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 

Section 10.12.                  [Reserved].

 

Section 10.13.                  Parent Ownership of Borrower.

 

The Borrower shall not permit the Parent to own less than a 51% legal and
beneficial ownership interest in Borrower.

 

ARTICLE XI.   DEFAULT

 

Section 11.1.                         Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation due and owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)           Default in Performance.  (i) The Borrower or the Parent shall fail
to perform or observe any term, covenant, condition or agreement contained in
Sections 9.4.(j), 9.4.(q) or in Article X. or (ii) any Loan Party shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Parent or such Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent has received written
notice of such failure from the Agent.

 

93

--------------------------------------------------------------------------------


 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of any Loan Party to the Agent or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

 

(e)           Indebtedness Cross Default; Derivatives Contracts.

 

(i)            The Borrower, the Parent, or any Subsidiary of Parent shall fail
to pay when due and payable, within any applicable grace of cure period, the
principal of, or interest on, any Indebtedness (other than the Loans) having an
aggregate outstanding principal amount of $40,000,000 (or $125,000,000 in the
case of Nonrecourse Indebtedness) or more (“Material Indebtedness”) (provided
that for so long as Borrower or Parent maintains an Investment Grade Rating, no
Nonrecourse Indebtedness shall be included in the definition of Material
Indebtedness); or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(other than as a result of customary non-default mandatory prepayment provisions
associated with events such asset sales, casualty events, debt issuances, equity
issuances or excess cash flow); or

 

(iii)          there occurs under any Derivatives Contract an “Early Termination
Date” (as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
“Defaulting Party” (as defined in such Derivatives Contract) or (B) any
“Termination Event” (as so defined) under such Derivatives Contract as to which
any Loan Party is an “Affected Party” (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$40,000,000 or more.

 

(f)            Voluntary Bankruptcy Proceeding.  Any Loan Party, any Borrowing
Base Subsidiary or any Material Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect); (ii) file a petition seeking to take advantage
of any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

94

--------------------------------------------------------------------------------


 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Loan Party, any Borrowing Base Subsidiary or any
Material Subsidiary in any court of competent jurisdiction seeking:  (i) relief
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against such Loan Party, Borrowing Base
Subsidiary or Material Subsidiary (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered.

 

(h)           Litigation; Enforceability.  Any Loan Party shall disavow, revoke
or terminate (or attempt to terminate) any Loan Document to which it is a party
or shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, any Note or any other Loan Document or this Agreement, any Note,
the Guaranty or any other Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against any Loan Party or any other Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
(x) in the case of any judgment against the Parent or any other Loan Party or
Borrowing Base Subsidiary exceeds $40,000,000 (or, in case more than one such
judgment against the Parent or any other Loan Party or Borrowing Base Subsidiary
exists, all such judgments, in the aggregate, entered during any calendar year
exceed $40,000,000) or (y) in the case of any judgment against any Subsidiary
that is not a Loan Party or Borrowing Base Subsidiary exceeds $40,000,000, (or
in case more than one such judgment against such Subsidiaries exists, all such
judgments in the aggregate entered during any calendar year exceed $40,000,000)
or (B) in the case of an injunction or other non-monetary judgment, such
judgment could reasonably be expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any asset of any Loan Party or any other
Subsidiary which exceeds, individually or together with all other such warrants,
writs, executions and processes, (i) with respect to the Parent and any other
Loan Parties or Borrowing Base Subsidiaries, $40,000,000 or (ii) with respect to
Subsidiaries that are not Loan Parties or Borrowing Base Subsidiaries,
$40,000,000 and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days.

 

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $25,000,000
shall be filed under Title IV of ERISA by any

 

95

--------------------------------------------------------------------------------


 

member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Plan or Plans having aggregate Unfunded Liabilities in excess of $25,000,000; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any such Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000.

 

(l)            Change of Control/Change in Management.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12 month period
constituted the Board of Trustees of the Parent (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Trustees of the Parent then
in office; or

 

(iii)          The Parent shall cease to be the sole general partner of the
Borrower or shall cease to have the sole and exclusive power to exercise all
management and control over the Borrower.

 

(m)          Liquidating Events.  The occurrence of a “Liquidating Event” under
and as defined in the partnership agreement of the Borrower or any event occurs
that results in the dissolution of the Borrower.

 

In the event that there shall occur any Default that affects only certain
Unencumbered Pool Property included in the calculation of the Unencumbered Pool
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default exists or would arise as a result) by electing to
have the Agent remove such Unencumbered Pool Property from the calculation of
the Unencumbered Pool Value and the covenants in Section 10.1.(g) and (h) and by
reducing the outstanding Unsecured Indebtedness by the amount necessary to cause
compliance with the covenants in Section 10.1.(g) and (h) in a manner such that
the Loans are repaid or prepaid on at least a ratable basis (determined based on
the aggregate outstanding principal amount of Loans and any Letter of Credit
Liabilities (provided, however, that the amount allocable to any Letter of
Credit Liabilities that are not Reimbursement Obligations shall be used first to
repay any Swingline Loans, second to repay Revolving Loans and then to Term
Loans A and Term Loans B pro rata, and provided further that if repayment or
prepayment of the

 

96

--------------------------------------------------------------------------------


 

Loans does not result in the repayment or prepayment of the Loans and Letter of
Credit Liabilities on at least a ratable basis as provided herein, then such
necessary amount shall be used to cash collateralize the amount of Letter of
Credit Liabilities necessary for such ratable basis) and the aggregate
outstanding principal amount of all other Unsecured Indebtedness receiving any
repayment or prepayment on the date of such repayment or prepayment), in which
event such removal and reduction shall be completed within five (5) Business
Days after the earlier of (i) Borrower obtaining knowledge of such Default and
(ii) receipt of notice of such Default from the Agent.  In connection with
removal, Borrower shall deliver to the Agent the items required to be delivered
pursuant to Section 4.5. in connection with the removal of an ineligible
property.

 

Section 11.2.                         Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 11.5 and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Revolving Loan Lenders to make Revolving
Loans, the Swingline Commitment, the obligation of the Swingline Lender to make
Swingline Loans, and the obligation of the Issuing Lender to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall, (A) at the direction of the Requisite Lenders declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such other Event of Default for deposit into
the Collateral Account pursuant to Section 11.5 and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) at the
direction of the Requisite Revolving Loan Lenders, terminate the Commitments and
the obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Lender to issue Letters of Credit hereunder.  Further, if the Agent has
exercised any of the rights provided under the preceding sentence, the Swingline
Lender shall:  (x) declare the principal of, and accrued interest on, the
Swingline Loans and the Swingline Note at the time outstanding, and all of the
other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) 

 

97

--------------------------------------------------------------------------------


 

terminate the Swingline Commitment and the obligation of the Swingline Lender to
make Swingline Loans.

 

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

Section 11.3.                         Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.

 

Section 11.4.                         Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)           amounts due to the Agent in respect of fees and expenses due under
Section 13.2.;

 

(b)           amounts due to the Lenders in respect of fees and expenses due
under Section 13.2., pro rata in the amount then due each Lender;

 

(c)           payments of interest on Swingline Loans;

 

(d)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders (with the
payments between (i) the Revolving Loans and Reimbursement Obligations and other
Letter of Credit Liabilities, (ii) the Term Loans A and (iii) the Term Loans B
to be pro rata);

 

(e)           payments of principal of Swingline Loans;

 

(f)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders (with the payments between (i) the Revolving
Loans and Reimbursement Obligations and other Letter of Credit Liabilities,
(ii) the Term Loans A and (iii) the Term Loans B to be pro rata); provided,
however, to the extent that any amounts available for distribution pursuant to
this subsection are attributable to the issued but undrawn amount of an
outstanding Letters of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

 

(g)           amounts due the Agent and the Lenders pursuant to Sections 12.7.
and 13.9.;

 

98

--------------------------------------------------------------------------------


 

(h)           payments of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and

 

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 11.5.                         Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swingline Loans and the other Obligations, the
Borrower hereby pledges and grants to the Agent, for the ratable benefit of the
Agent and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swingline Loans until applied by the Agent as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
Section.

 

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment or to reimburse the Issuing Lender with respect to
such draw.  If a Swingline Loan is not refinanced as a Base Rate Loan as
provided in Section 2.3.(e) above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swingline Lender with
respect to any participation not funded by a Defaulting Lender.

 

(d)           If an Event of Default exists, the Requisite Revolving Loan
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with Section 11.4.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing and the pro rata share of
any Letter of Credit Obligations and Swingline Loans of any Defaulting Lender
after giving effect to Section 3.11.(c), the Agent shall,

 

99

--------------------------------------------------------------------------------


 

from time to time, at the request of the Borrower, deliver to the Borrower
within 10 Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Collateral Account as exceed the
aggregate amount of the Letter of Credit Liabilities and the pro rata share of
any Letter of Credit Obligations and Swingline Loans of any Defaulting Lender
after giving effect to Section 3.11.(c) at such time.

 

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.  The Borrower authorizes Agent to file such
financing statements as Agent may reasonably require in order to perfect Agent’s
security interest in the Collateral Account, and Borrower shall promptly upon
demand execute and deliver to Agent such other documents as Agent may reasonably
request to evidence its security interest in the Collateral Account.

 

Section 11.6.                         Performance by Agent.

 

If any Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Loan Party after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Loan Parties under this Agreement or any other Loan Document.

 

Section 11.7.                         Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

ARTICLE XII.   THE AGENT

 

Section 12.1.                         Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders or Requisite Revolving
Loan Lenders, as applicable, in accordance with the provisions of this Agreement
or the Loan Documents, and the exercise by

 

100

--------------------------------------------------------------------------------


 

the Requisite Lenders or Requisite Revolving Loan Lenders, as applicable, of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.  Nothing herein shall be construed to deem the Agent a trustee or
fiduciary for any Lender nor to impose on the Agent duties or obligations other
than those expressly provided for herein.  At the request of a Lender, the Agent
will forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents.  The Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Agent by the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document.  As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
or Requisite Revolving Loan Lenders, as applicable (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or any other Loan Document or Applicable Law.  Not in limitation of the
foregoing, the Agent shall not exercise any right or remedy it or the Lenders
may have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders or Requisite Revolving Loan Lenders, as
applicable, have so directed the Agent to exercise such right or remedy.

 

Section 12.2.                         Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons or inspect the
property, books or records of the Parent, the Borrower or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other

 

101

--------------------------------------------------------------------------------


 

instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Agent on
behalf of the Lenders in any such collateral; and (f) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone or telecopy) believed by it to be genuine and signed, sent or given by
the proper party or parties.  Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 6.1. and 6.2. that have not previously been
waived by the Requisite Lenders have been satisfied.

 

Section 12.3.                         Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

Section 12.4.                         KeyBank as Lender.

 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Loan Parties for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders.  The Lenders acknowledge that, pursuant to such activities,
KeyBank or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

Section 12.5.                         Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in

 

102

--------------------------------------------------------------------------------


 

respect of the matter or issue to be resolved, and (d) shall include the Agent’s
recommended course of action or determination in respect thereof.  Each Lender
shall reply promptly, but in any event within 10 Business Days (or such lesser
or greater period as may be specifically required under the Loan Documents) of
receipt of such communication.  Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the applicable
time period for reply, such Lender shall be deemed to have conclusively approved
of or consented to such recommendation or determination.

 

Section 12.6.                         Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys in fact or other affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.

 

Section 12.7.                         Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or

 

103

--------------------------------------------------------------------------------


 

disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders or the Requisite Revolving Loan Lenders, as
applicable (or all of the Lenders if expressly required hereunder), unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees
of the counsel(s) of the Agent’s own choosing) incurred by the Agent in
connection with the preparation, negotiation, execution, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including reasonable counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 

Section 12.8.                         Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as the Agent) upon 30 days’ prior notice. 
Upon any such resignation or removal, the Requisite Lenders shall have the right
to appoint a successor Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed.  If no successor Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the removed Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged

 

104

--------------------------------------------------------------------------------


 

from its duties and obligations under the Loan Documents.  Such successor Agent
shall issue letters of credit in substitution for the Letters of Credit issued
by Agent, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Agent, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit.  After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article XII shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.

 

Section 12.9.                         Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Arranger” and “Co-Syndication
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, the Borrower or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

ARTICLE XIII.   MISCELLANEOUS

 

Section 13.1.                         Notices.

 

(a)           Unless otherwise provided herein, communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered as
follows:

 

If to the Borrower:

 

Kite Realty Group, L.P.

c/o Kite Realty Group Trust

30 S. Meridian Street, Suite 1100

Indianapolis, Indiana  46204

Attn:  Chief Financial Officer

Telephone:       (317) 577-5600

Telecopy:         (317) 577-5605

 

with a copy to:

 

Hogan Lovells US LLP

555 13th Street, N.W.

Washington, D.C.  20004

Attn:  David Bonser

Telephone:       (202) 637-5868

Telecopy:         (202) 637-5910

 

If to the Agent:

 

KeyBank National Association

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

 

105

--------------------------------------------------------------------------------


 

Atlanta, Georgia  30328

Attn:  James Komperda

Telephone:       (770) 510-2160

Telecopy:         (770) 510-2195

 

With a copy to:

 

Dentons US LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia  30308

Attn:  William F. Timmons

Telephone:       (404) 527-8380

Telecopy:         (404) 527-4198

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

 

(b)           Loan Documents, any amendments a waiver thereof and notices under
the Loan Documents may, with Agent’s approval, be transmitted and/or signed by
facsimile and by signatures delivered in “PDF” format by electronic mail.  The
effectiveness of any such documents and signatures shall, subject to Applicable
Law, have the same force and effect as an original copy with manual signatures
and shall be binding on the Loan Parties, Agent and Lenders.  Agent may also
require that any such documents and signature delivered by facsimile or “PDF”
format by electronic mail be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver any such
manually-signed original shall not affect the effectiveness of any facsimile or
“PDF” document or signature.

 

(c)           Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to Section 2 if such Lender or
Issuing Lender, as applicable, has notified the Agent that it is incapable of

 

106

--------------------------------------------------------------------------------


 

receiving notices under such Section by electronic communication.  The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

 

Section 13.2.                         Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including (x) the reasonable fees and disbursements of counsel to the
Agent, (y) costs and expenses of the Agent in connection with the use of
IntraLinks, Inc., Syndtrak or other similar information transmission systems in
connection with the Loan Documents, and (z) reasonable costs and expenses
incurred by the Agent in connection with the review of Properties for inclusion
in calculations of the covenants set forth in Section 10.1.(g) — (h) and the
Agent’s other activities under Article XII., including the reasonable fees and
disbursements of counsel to the Agent relating to all such activities, (b) to
pay or reimburse the Agent and the Lenders for all their reasonable costs and
expenses incurred following the occurrence of a Default in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent from any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section within thirty (30) days after receipt of a reasonably detailed
invoice therefor, the Agent, and/or the Lenders may pay such amounts on behalf
of the Borrower and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder.

 

107

--------------------------------------------------------------------------------


 

Section 13.3.                         Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such obligations shall be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender and Participant agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application nor give rise to any claim against or
liability of such Lender or participant.

 

Section 13.4.                         Litigation; Jurisdiction; Other Matters;
Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT,
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE

 

108

--------------------------------------------------------------------------------


 

BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5.                         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

 

(c)           Any Lender may at any time grant to one or more banks or other
entities (each a “Participant”) participating interests in its Commitment or the
Obligations owing to such Lender; provided, however, after giving effect to any
such participation by a Lender, the amount of its Commitment, or if the
Commitments have been terminated, the aggregate outstanding principal balance of
Notes held by it, in which it has not granted any participating interests must
be equal to $5,000,000; and provided further that such participant shall not be
a Defaulting Lender or an Affiliate of a Defaulting Lender.  Except as otherwise
provided in Section 13.3. and this Section 13.5., no Participant shall have any
rights or benefits under this Agreement or any other Loan Document.  In the
event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any

 

109

--------------------------------------------------------------------------------


 

agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 4.3.).  An assignment or
other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).  Upon
request from the Agent or Borrower, a Lender shall notify the Agent of the sale
of any participation hereunder and, if requested by the Agent, certify to the
Agent that such participation is permitted hereunder and that the requirements
of Section 3.12. (including Section 3.12.(f)) and this section have been
satisfied.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.12., 5.1. and 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.12.(f) (it being
understood that the documentation required under Section 3.12.(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (d) of
this Section; provided that (x) no Participant shall be entitled to any benefits
under Sections 3.12., 5.1. or 5.4. greater than if the Participant had acquired
its interest by assignment, (y) no Participant shall be entitled to receive any
greater payment under Section 3.12. than its participating Lender would have
been entitled to receive thereunder, and (z) Participant agrees to be subject to
Section 3.12.(i) and Section 5.6. as if it were a Lender.  Each Lender that
sells a participation agrees to cooperate with Borrower and any relevant
Participant to effectuate the provisions of Section 5.6. with respect any such
Participant.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (and is maintained in accordance with
Sections 5f. 103-1(c) and 1.871-14(c)(1)(i) of the United States Treasury
Regulations) (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Sections 5f.103-1(c) and
1.871-14(c)(i)(i) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)           Any Lender may with the prior written consent of the Agent, the
Issuing Lender and, so long as no Event of Default exists, with the prior
written consent of the Borrower (which consents, in each case, shall not be
unreasonably withheld (it being agreed that the Borrower’s withholding of
consent to an assignment which would result in (i) the Borrower

 

110

--------------------------------------------------------------------------------


 

having to pay any amounts (or increased amounts) under Section 3.12. as a result
of the admission of such an Assignee or (ii) the admission of an Assignee which
refuses to receive confidential information subject to the confidentiality
requirements set forth herein shall in each case be deemed to be reasonable)),
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement and the Notes (including all
or a portion of its Commitments and the Loans owing to such Lender); provided,
however, (i) no such consent by the Borrower, the Agent or the Issuing Lender
shall be required in the case of any assignment to another Lender or any
affiliate of such Lender, and no such consent of Borrower shall be required in
the case of any assignment to an Approved Fund with respect to a Lender;
(ii) without limiting a full assignment by a Lender, unless the Borrower, the
Agent and the Issuing Lender otherwise agree, after giving effect to any partial
assignment by a Lender, the Assignee shall hold, and the assigning Lender shall
retain, a Commitment with respect to the portion of the Loans assigned, or if
the Commitments with respect to the portion of the Loans assigned have been
terminated, Loans with respect to the portion of the Loans assigned having an
outstanding principal balance, of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof; and (iii) each such assignment and the requisite
consents shall be effected by means of an Assignment and Acceptance Agreement. 
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; provided, if the
Borrower reasonably requests additional information regarding the proposed
assignee, the foregoing time period will be automatically extended until three
(3) Business Days after the Borrower receives information regarding the proposed
assignee responsive to the Borrower’s request.  Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be a Lender party to this Agreement with
respect to the assigned interest as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with respect to the assigned interest as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder with respect to the assigned interest to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
(i) to the extent requested by the assignee Lender or transferor Lender, new
Notes are issued to the Assignee and such transferor Lender, as appropriate and
(ii) any Notes held by the assigning Lender are promptly returned to the
Borrower for cancellation (and, to the extent not so returned, Borrower shall be
entitled to receive a customary indemnity agreement of the type described in
Section 2.11.(d)(ii)(A) from such assigning Lender).  In connection with any
such assignment, the transferor Lender shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in its Commitment or any Loan held by it hereunder to the Borrower or
any Subsidiary or Affiliate of the Borrower.

 

(e)           The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amounts (and the amount of interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The

 

111

--------------------------------------------------------------------------------


 

Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning
Lender, together with each Note subject to such assignment, the Agent shall, if
such Assignment and Acceptance Agreement has been completed and if the Agent
receives the processing and recording fee described in subsection (d) above,
(i) accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(f)            In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

 

(g)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 13.8.

 

(h)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, the Parent, any other Loan Party or any of their respective
Affiliates or Subsidiaries or to any natural Person.

 

(i)            Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

(j)            In connection with any assignment of rights and obligations of
any Defaulting Lender, no such assignment shall be effective unless and until,
in addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (i) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender (including Swingline Lender) hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and in Swingline Loans in accordance
with its applicable Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then

 

112

--------------------------------------------------------------------------------


 

the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Section 13.6.                         Amendments.

 

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender directly and adversely affected thereby, no amendment, waiver or
consent shall do any of the following:

 

(i)            increase the Commitments of the Lenders (except for any increase
in the Commitments effectuated pursuant to Section 2.16.) (which action shall be
deemed only to affect those Lenders whose Commitments are increased);

 

(ii)           reduce the principal of, or interest rates (other than interest
or fees at the Post Default Rate) that have accrued or that will be charged on
the outstanding principal amount of, any Loans or other Obligations (it being
understood and agreed that any amendment or modification to the financial
definitions or any changes in the calculation of the Leverage Ratio in this
Agreement shall not constitute a reduction in any rate of interest for purposes
of this clause (ii) of this Section 13.6.(b)) (which actions shall be deemed
only to affect those Lenders of whose principal or interest is reduced);

 

(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof (it being understood and agreed that any
amendment or modification to the financial definitions or any changes in the
calculation of the Leverage Ratio in this Agreement shall not constitute a
reduction in any Fees for purposes of this clause (iii) of this
Section 13.6.(b)) (which action shall be deemed only to affect those Lenders the
Fees relating to whose Commitments are reduced or such other date for payment
are postponed or extended);

 

(iv)          modify the definition of the term “Revolving Loan Termination
Date” or “Term Loan A Termination Date” or “Term Loan B Termination Date”
(except as contemplated under Section 2.13.) or otherwise postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Revolving Loan Termination
Date (except as permitted under Section 2.4.(b)) (which action shall be deemed
only to affect those Lenders the Revolving Loan Termination Date, Term Loan A
Termination Date

 

113

--------------------------------------------------------------------------------


 

or Term Loan B Termination Date of whose Commitments or such other date for
payment are postponed or extended);

 

(v)           amend or otherwise modify the provisions of Sections 3.2. or
11.4.;

 

(vi)          modify the definition of the term “Requisite Lenders” or
“Requisite Revolving Loan Lenders” or otherwise modify in any other manner that
reduces the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 13.6. if such
modification would have such effect;

 

(vii)         release all or substantially all of the Guarantors from the
Guaranty other than as provided in Section 4.3. and Section 10.6.(f).; or

 

(viii)        amend or otherwise modify the provisions of Section 2.15.

 

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders, except that (x) the
Commitment of any Defaulting Lender may not be increased without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender; and (B) the consent of the Requisite Lenders of the
Revolving Loans, the Term Loans A or the Term Loans B (determined solely by
reference to Lenders holding a Commitment with respect to such Loans) shall be
required for any amendment, waiver or modification that adversely affects the
rights of the Revolving Loans, Term Loans A or Term Loans B in a manner
different than such amendment, waiver or modification affects any of the other
of the Revolving Loans, Term Loans A or Term Loans B.

 

(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.  Any amendment, waiver or consent
relating to Section 2.4. or the obligations of the Issuing Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Issuing
Lender. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender.

 

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 12.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Default or Event of Default occurring hereunder shall
continue to exist until such

 

114

--------------------------------------------------------------------------------


 

time as such Default or Event of Default is waived in writing in accordance with
the terms of this Section, notwithstanding any attempted cure or other action by
any Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon any Loan Party shall entitle such
Loan Party to any other or further notice or demand in similar or other
circumstances.

 

(e)           Notwithstanding anything to the contrary in this Section 13.6., if
the Agent and the Borrower have jointly identified an ambiguity, omission,
mistake or defect in any provision of this Agreement or the other Loan Documents
or an inconsistency between provisions of this Agreement and/or the other Loan
Documents, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interest of the Lenders.  Any
such amendment shall become effective without any further or consent of any of
other party to this Agreement.

 

Section 13.7.                         Nonliability of Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

 

Section 13.8.                         Confidentiality.

 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure:  (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 13.8.); (b) as
reasonably requested by any potential Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
regulator or pursuant to legal process or in connection with any legal
proceedings; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and

 

115

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) upon Borrower’s prior consent (which
consent shall not be unreasonably withheld), to any contractual counter-parties
to any swap or similar hedging agreement or to any rating agency; and (g) to the
extent such information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Agent or any Lender on
a nonconfidential basis from a source other than the Borrower or any Affiliate.

 

Section 13.9.                         Indemnification.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Sections 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non compliance by the Parent, the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
one

 

116

--------------------------------------------------------------------------------


 

or more Indemnified Parties against another Indemnified Party not involving any
act or omission of the Borrower or Guarantor.

 

(b)           The Borrower’s indemnification obligations under this
Section 13.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out of pocket fees and expenses of, and all amounts paid to
third persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

117

--------------------------------------------------------------------------------


 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 13.10.                  Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans or issue any Letter
of Credit and (d) all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate.  The indemnities to which the Agent, the Lenders and
the Swingline Lender are entitled under the provisions of Sections 3.12., 5.1.,
5.4., 12.8., 13.2. and 13.9. and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 13.4., shall continue in
full force and effect and shall protect the Agent, the Lenders and the Swingline
Lender (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 13.11.                  Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 13.12.                  GOVERNING LAW.

 

THIS AGREEMENT SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 13.13.                  Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with the such
Act.

 

118

--------------------------------------------------------------------------------


 

Section 13.14.                  Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 13.15.                  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 13.16.                  Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.17.                  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 13.18.                  Construction.

 

The Borrower, the Agent and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Borrower, the Agent and each Lender.

 

Section 13.19.                  Non-Recourse to Parent.

 

Except to the extent set forth in the Springing Guaranty and subject to the
limitations described below, notwithstanding anything to the contrary set forth
in this Agreement or in any of the other Loan Documents, recourse for the
Obligations of the Borrower under this Agreement

 

119

--------------------------------------------------------------------------------


 

and the other Loan Documents are non-recourse to the Parent as a result of its
capacity as the general partner of the Borrower, provided that the foregoing
shall not limit any recourse to the Borrower and the other Guarantors and their
respective assets, whether now owned or hereafter acquired.  Agent and the
Lenders agree that the Parent shall not be liable for any of the Obligations of
the Borrower under this Agreement or the other Loan Documents as a result of its
status as the general partner of the Borrower.  Notwithstanding the foregoing,
(a) if an Event of Default occurs, nothing in this Section 13.19. shall in any
way prevent or hinder the Agent or the Lenders in the pursuit or enforcement of
any right, remedy, or judgment against the Borrower or any of the other
Guarantors, or any of their respective assets; (b) nothing herein shall be
deemed a waiver, release or impairment of the Obligations or any Lien securing
the Obligations or affect the validity or enforceability of the Loan Documents;
(c) the Parent shall be fully liable to the Agent and the Lenders to the same
extent that Parent would be liable absent the foregoing provisions of this
Section 13.19. for fraud or willful misrepresentation by the Parent (or by the
Borrower or any other Loan Party to the extent relating to the Compliance
Certificate, financial statements or other reporting of or with respect to the
Parent under Article IX, or to the extent that the Parent was acting on behalf
of the Borrower or such other Loan Party in its capacity as the general partner
(as is the case, without limitation, with respect to the Borrower and this
Agreement and representations and warranties made pursuant hereto or required
hereunder) or the indirect sole member or manager of such other Loan Party) (to
the full extent of losses suffered by the Agent or any Lender by reason of such
fraud or willful misrepresentation); and (d) nothing in this Section 13.19.
shall be deemed to be a waiver of any right which Agent may have under §506(a),
506(b), 1111(b) or any other provision of the United States Bankruptcy Code,
Title 11, U.S.C.A. (as amended from time to time), or any successor thereto or
similar provisions under applicable state law to file a claim against the
Borrower or any of the other Guarantors for the full amount of the Obligations. 
Nothing herein shall waive, relieve, reduce or impair any Obligation of the
Parent under the Springing Guaranty.

 

Section 13.20.                  Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a

 

120

--------------------------------------------------------------------------------


 

bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signatures on Following Pages]

 

121

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel R Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

[Signatures Continued on Next Page]

 

122

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as
Swingline Lender

 

 

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$43,333,334.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$17,500,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$17,500,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

1200 Abernathy Road, N.E., Suite 1550

 

Atlanta, Georgia 30328

 

Attn: James Komperda

 

Telephone: (770) 510-2160

 

Telecopy: (770) 510-2195

 

[Signatures Continued on Next Page]

 

123

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

BANK OF AMERICA, N.A.,

 

As Co-Syndication Agent with respect to the Revolving Loan, Co-Documentation
Agent with respect to the Term Loan A, Co-Documentation Agent with respect to
the Term Loan B and as a Lender

 

 

 

 

 

By:

/s/ Zammy Arcos

 

Name:

Zammy Arcos

 

Title:

Assistant Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$43,333,333.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$17,500,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$15,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of America, N.A.

 

30 S. Meridian Street, Suite 800

 

Indianapolis, Indiana 46204

 

Attn: Anne Q. Kruer

 

Telephone: (317) 612-6644

 

Telecopy: (317) 612-6643

 

124

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

JPMORGAN CHASE BANK, N.A.,

 

As Co-Syndication Agent with respect to the Revolving Loan, Co-Documentation
Agent with respect to the Term Loan A, Co-Documentation Agent with respect to
the Term Loan B and as a Lender

 

 

 

By:

/s/ Elizabeth Johnson

 

Name:

Elizabeth Johnson

 

Title:

Executive Director

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$43,333,333.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$17,500,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$15,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

JPMorgan Chase Bank, N.A.

 

10 S. Dearborn, Floor L2S, IL 1-0010

 

Chicago, Illinois 60603

 

Attn: Christopher Wong

 

Telephone: (312) 732-2679

 

Telecopy: (312) 233-2257

 

125

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

As Syndication Agent with respect to the Term Loan A, Co-Documentation Agent
with respect to the Revolving Loan, Co-Documentation Agent with respect to the
Term Loan B and as a Lender

 

 

 

 

 

By:

/s/ Winita Lau

 

Name:

Winita Lau

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$17,500,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$15,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wells Fargo Bank, National Association

 

10 South Wacker Drive, 32nd Floor

 

Chicago, Illinois 60606

 

Attn: Karen Skutt

 

Telephone: (312) 269-4809

 

Telecopy: (312) 782-0969

 

126

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

REGIONS BANK

 

As Co-Syndication Agent with respect to the Term Loan B, Co-Documentation Agent
with respect to the Revolving Loan and as a Lender

 

 

 

 

 

By:

/s/ Kerri L. Raines

 

Name:

Kerri L. Raines

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$16,250,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$17,500,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Regions Bank

 

6805 Morrison Blvd., Suite 100

 

Charlotte, North Carolina 28211

 

Attn: Kerri Raines

 

Telephone: (704) 362-3564

 

Telecopy:   (704) 362-3594

 

127

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

As Co-Syndication Agent with respect to the Term Loan B, Co-Documentation Agent
with respect to the Revolving Loan, Co-Documentation Agent with respect to the
Term Loan A and as a Lender

 

 

 

 

 

By:

/s/ Renee Lewis

 

Name:

Renee Lewis

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$17,500,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$17,500,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

190 South LaSalle Street - 11th floor

 

Chicago, IL 60603

 

Attn: Renee Lewis

 

Telephone: (312) 325-8877

 

Telecopy: (312) 325-8852

 

128

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

 

SUNTRUST BANK

 

As Co-Syndication Agent with respect to the Term Loan B, Co-Documentation Agent
with respect to the Revolving Loan and as a Lender

 

 

 

 

 

By:

/s/ Danny Stover

 

Name:

Danny Stover

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$16,250,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$17,500,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

SunTrust Bank

 

8330 Boone Blvd., 8th Floor

 

Vienna, Virginia 22182

 

Attn: Daniel J. Reddy

 

Telephone: (646) 632-3701

 

Telecopy:    (703) 442-1570

 

129

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

As Co-Documentation Agent with respect to the Revolving Loan and as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$10,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Capital One, National Association

 

1680 Capital One Drive, 10th Floor

 

McLean, Virginia 22102

 

Attn: Frederick H. Denecke

 

Telephone: (703) 720-6760

 

Telecopy:   (703) 720-2026

 

130

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

PNC BANK, NATIONAL ASSOCIATION

 

As Co-Documentation Agent with respect to the Revolving Loan, Co-Documentation
Agent with respect to the Term Loan B and as a Lender

 

 

 

 

 

By:

/s/ Sarah E. Beeson

 

Name:

Sarah E. Beeson

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$35,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$15,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

PNC Bank, National Association

 

101 W. Washington Street, Suite 115-E

 

Indianapolis, Indiana 46255

 

Attn: Sarah E. Reeson, Senior Vice President

 

Telephone: (317) 267-7373

 

Telecopy:   (317) 267-3987

 

131

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$10,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Barclays Bank PLC

 

745 7th Avenue, 27th Floor

 

New York, New York 10019

 

Attn: Evan Moriarty

 

Telephone: (212) 526-1447

 

Telecopy:   (212) 526-5115

 

132

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan B Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Citigroup Global Markets, Inc.

 

390 Greenwich Street 1st Floor

 

New York, New York 10013

 

Attn: Thomas Flanagan

 

Telephone: (212) 723-6927

 

Telecopy: (646) 862-8866

 

133

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$16,250,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$10,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Fifth Third Bank

 

222 S. Riverside Plaza, 30th Floor

 

Chicago, Illinois  60606

 

Attn:  Michael Perillo

 

Telephone:  (312) 704-6289

 

Telecopy:    (312) 704-7364

 

134

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Florentina Djulvezan

 

Name:

Florentina Djulvezan

 

Title:

Assistant Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$13,750,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$10,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

The Huntington National Bank

 

200 Public Square, Mail Code: CM-17

 

Cleveland, Ohio  44114

 

Attn:  Scott Childs

 

Telephone:  (216) 515-6529

 

Telecopy:    (877) 824-9123

 

135

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$30,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$10,000,000.00

 

 

 

Lending Office (all Types of Loans):

 

 

 

Raymond James Bank, N.A.

 

710 Carillon Parkway

 

St. Petersburg, Florida 33716

 

Attn:  James Armstrong

 

Telephone:  (727) 567-1720

 

Telecopy:  (886) 597-4002

 

136

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amended and Restated Credit Agreement dated as of
July 28, 2016 with Kite Realty Group, L.P.]

 

 

 

ASSOCIATED BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shawn S. Bullock

 

Name:

Shawn S. Bullock

 

Title:

Senior Vice President

 

 

 

 

 

Revolving Loan Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Term Loan A Commitment Amount:

 

 

 

$10,000,000.00

 

 

 

Term Loan B Commitment Amount

 

 

 

$10,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Associated Bank National Association

 

300 N. Meridian Street, Suite 1200

 

Indianapolis, Indiana  46204

 

Attn:  Shawn Bullock

 

Telephone:  (317) 638-8222

 

Telecopy:    (317) 632-3979

 

137

--------------------------------------------------------------------------------


 

SCHEDULE 2.4(a)

 

List of Existing Letters of Credit

 

LC Number

 

Beneficiary

 

Description

 

Issuing
Bank

 

Amount

 

S3130791

 

LaSalle Bank National Association

 

Favor of Kite Realty Group, LP on behalf of 116th & Olio, LLC

 

KeyBank

 

$

1,632,000.00

 

S323056

 

Town of Cary

 

Parkside Phase I - Roadway

 

KeyBank

 

$

460,289.00

 

S323055

 

Town of Cary

 

Parkside Phase I - O’Kelly Chapel Sidewalk / Greenway

 

KeyBank

 

$

22,230.00

 

S323061

 

Town of Cary

 

Parkside Phase I - Street Lighting

 

KeyBank

 

$

10,484.00

 

S323121

 

Town of Cary

 

Parkside Phase I & II- - Town of Cary Gift Memorandum

 

KeyBank

 

$

1,220,000.00

 

S323057

 

Town of Cary

 

Parkside Phase I - Utility Work Warranty

 

KeyBank

 

$

282,732.00

 

S323314

 

Town of Cary

 

Parkside Phase II - Stormwater

 

KeyBank

 

$

30,730.13

 

S323316

 

Town of Cary

 

Parkside Phase II- Utility Warranties

 

KeyBank

 

$

73,524.00

 

S323305

 

Town of Cary

 

Parkside Phase II - Offsite Street Lighting

 

KeyBank

 

$

86,304.00

 

S325536

 

Town of Cary

 

Parkside Phase II - Water Resources

 

KeyBank

 

$

98,976.00

 

S323535

 

Town of Cary

 

Parkside Phase II - Water Resources

 

KeyBank

 

$

30,276.00

 

S323553

 

Town of Cary

 

Parkside Phase II - Completion Guarantee

 

KeyBank

 

$

600,000.00

 

S323590

 

Town of Holly Springs

 

Holly - Project Improvement Agreement

 

KeyBank

 

$

395,746.88

 

S323587

 

Town of Holly Springs

 

Holly - Project Improvement Agreement

 

KeyBank

 

$

3,089,291.25

 

S323662

 

Town of Cary

 

Parkside Phase II - Panera Crossing Lot 13

 

KeyBank

 

$

600,000.00

 

S323920

 

Town of Holly Springs

 

Holly - Project Improvement Agreement

 

KeyBank

 

$

2,269,763.75

 

CTCS 932899

 

Chapel Hill

 

Entire Center TI/LC to cover any Tenant Rollover through life of the loan

 

JP Morgan

 

$

1,420,000.00

 

S324202

 

Town of Cary

 

Parkside II - CSX Crossing

 

KeyBank

 

$

1,100,000.00

 

 

 

 

 

 

 

 

 

$

13,422,347.01

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Unencumbered Pool Properties

 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

1.

 

82 & Otty, LLC

 

20-1453863

 

Indiana

 

Oregon

 

Former owner of a ground lease interest in Shops at Otty, Clackamas, Oregon

2.

 

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida
Indiana

 

Owns Tarpon Bay Plaza, Naples, Florida, excluding Target Tract and Chili’s
Outlot

3.

 

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, Indiana

4.

 

Glendale Centre, L.L.C

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, Indiana, excluding Keystone Avenue
Outlots and BWW outlot

5.

 

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, Florida, excluding Lowe’s

6.

 

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, Indiana, excluding Regions
Bank outlot

7.

 

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, Indiana

8.

 

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, Florida

9.

 

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, Indiana which will be developed for residential
purposes to be sold

10.

 

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns potential residential development property in Holly Springs, North Carolina

11.

 

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, Indiana

12.

 

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, Indiana, excluding Bank Outlot

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

13.

 

KRG 951 & 41, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns land to be developed as Tamiami Crossing, Naples, Florida

14.

 

KRG Aiken Hitchcock, LLC

 

20-1453863

 

Delaware

 

South Carolina

 

Owns Hitchcock Plaza in Aiken, South Carolina

15.

 

KRG Alcoa Hamilton, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase II in Alcoa, Tennessee

16.

 

KRG Alcoa TN, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing-Phase III in Alcoa, Tennessee

17.

 

KRG Beechwood, LLC

 

46-5641489

 

Indiana

 

Georgia

 

Owns Beechwood Promenade in Clarke County, Georgia

18.

 

KRG Belle Isle, LLC

 

20-1453863

 

Indiana

 

Oklahoma

 

Owns Belle Isle Station in Oklahoma City, Oklahoma

19.

 

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, Florida

20.

 

KRG Bridgewater, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Bridgewater Marketplace, Westfield, Indiana, excluding Walgreens,
Huntington Bank, Primrose and Christian Brothers

21.

 

KRG Burnt Store, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Burnt Store Promenade in Charlotte County, Florida

22.

 

KRG Castleton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Castleton Crossing, Indianapolis, Indiana

23.

 

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, Texas

24.

 

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Rangeline Crossing, Carmel, Indiana

25.

 

KRG Clay, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Clay Marketplace in Jefferson County, Alabama

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

26.

 

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

27.

 

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

28.

 

KRG Colleyville Downs, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Colleyville Downs, Colleyville, Texas

29.

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons, Westfield, Indiana

30.

 

KRG Cool Springs, LLC

 

20-3462730

 

Indiana

 

Tennessee

 

Owns Cool Springs Market, Franklin, Tennessee

31.

 

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows, Naples, Florida

32.

 

KRG Cove Center, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cove Center, Stuart, Florida

33.

 

KRG Dallas Wheatland, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Wheatland Towne Crossing in Dallas, Texas

34.

 

KRG Draper Crossing, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Crossing in Draper, Utah

35.

 

KRG Draper Peaks Outlot, LLC

 

20-1453863

 

Indiana

 

Utah

 

Owns Draper Peaks Outlot in Draper, Utah

36.

 

KRG Draper Peaks, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Peaks in Draper, Utah

37.

 

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, Florida leased to Dunkin Donuts

38.

 

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, Florida

39.

 

KRG Eastgate Pavilion, LLC

 

20-1453863

 

Indiana

 

Ohio

 

Owns Eastgate Pavilion, Cincinnati, Ohio

40.

 

KRG Eastwood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shoppes of Eastwood in Orlando, Florida

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

41.

 

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, Indiana to be developed as a full service hotel

42.

 

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, Florida, excluding Regions Bank and Ruby
Tuesday Outlots

43.

 

KRG Evans Mullins Outlots, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing Outlots in Evans, Georgia

44.

 

KRG Evans Mullins, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing in Evans, Georgia

45.

 

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, Illinois

46.

 

KRG Frisco Westside, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Westside Market in Frisco, Texas

47.

 

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Gainesville Plaza, Gainesville, Florida

48.

 

KRG Goldsboro Memorial, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Memorial Commons in Goldsboro, North Carolina

49.

 

KRG Hunter’s Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Hunter’s Creek Promenade in Orange County, Florida

50.

 

KRG Indian River, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Indian River Square in Vero Beach, Florida

51.

 

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, Florida

52.

 

KRG Jacksonville Deerwood Lake, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Deerwood Lake Apartments in Jacksonville, Florida

53.

 

KRG Kingwood Commons, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Kingwood Commons in Montgomery County, Texas

54.

 

KRG Lake City Commons II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake City Commons- Phase II in Lake City, Florida

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

55.

 

KRG Lakewood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lakewood Promenade in Duval County, Florida

56.

 

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

57.

 

KRG Livingston Center, LLC

 

20-1453863

 

Indiana

 

New Jersey

 

Owns Livingston Center, Livingston, New Jersey

58.

 

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village, Hurst, Texas, (excluding Chic-fil-A)

59.

 

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase I and Phase II of Holly Springs Towne Center, in Holly Springs, North
Carolina

60.

 

KRG Norman University II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Phase II — (Area 6) at University Town Center in Norman, Oklahoma

61.

 

KRG Northdale, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Northdale Promenade in Hillsborough County, Florida

62.

 

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Place, Wilmington, North Carolina

63.

 

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns The Centre at Panola II, in Lithonia, Georgia

64.

 

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cobblestone Plaza in Pembroke Pines, Florida; and sole member of KRG Cool
Springs, LLC

65.

 

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Pipeline Pointe, adjacent to Market Street Village in Hurst, Texas

66.

 

KRG Plaza Green, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Shoppes at Plaza Green, Greenville, South Carolina

67.

 

KRG Plaza Volente, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Plaza Volente, Austin, Texas

68.

 

KRG Port St. Lucie Landing, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns The Landing at Tradition in Port St. Lucie, Florida

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

69.

 

KRG Port St. Lucie Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Tradition Village Square in St. Lucie, Florida

70.

 

KRG Portofino, LLC

 

26-0173376

 

Indiana

 

Texas

 

Owns Portofino Shopping Center in Montgomery County, Texas

71.

 

KRG Rivers Edge II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property adjacent to Shops at Rivers Edge, Indianapolis, Indiana leased to
BGI

72.

 

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, Indiana

73.

 

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat Factory, San Antonio, Texas

74.

 

KRG Shops at Moore II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Lot 9 of Shops at Moore in Moore, Oklahoma

75.

 

KRG South Elgin Commons, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns South Elgin Commons in Elgin, Illinois

76.

 

KRG St. Cloud 13th, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Publix at St. Cloud in St. Cloud, Florida

77.

 

KRG Sunland, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Sunland Towne Centre, El Paso, Texas (except KRG Sunland II parcel).

78.

 

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, Texas

79.

 

KRG Temple Terrace, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Temple Terrace, Area A — Phase I in Temple Terrace, Florida

80.

 

KRG Toringdon Market, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Toringdon Market in Charlotte, North Carolina

81.

 

KRG Trussville I, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade I, in Jefferson County, Alabama

82.

 

KRG Trussville II, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade II, in Jefferson County, Alabama

83.

 

KRG Virginia Beach Landstown, LLC

 

20-1453863

 

Delaware

 

Virginia

 

Owns Landstown Commons in Virginia Beach, Virginia

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

84.

 

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, Florida

85.

 

KRG White Plains City Center, LLC

 

35-2455054

 

Delaware

 

New York

 

Owns City Center at White Plains in White Plains, New York

86.

 

KRG Woodruff Greenville, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Publix at Woodruff, Greenville, South Carolina

87.

 

KRG/I-65 Partners Beacon Hill, LLC

 

20-3229387

 

Indiana

 

 

 

Owns Beacon Hill, Crown Point, Indiana, excluding Strack & VanTil parcel, Harris
Bank Outlots #1, 5, 6 and 7.

88.

 

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, Indiana

89.

 

Westfield One, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Cool Creek Commons, Westfield, Indiana, excluding Outlots

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

Part I: Subsidiaries

 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

1.

 

116 & Olio, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Geist Pavilion, Fishers, Indiana

 

Wholly owned subsidiary of KRG Geist Management, LLC

2.

 

50th & 12th, LLC

 

20-1453863

 

Indiana

 

Washington

 

Former owner of 50th & 12th Walgreens, Seattle, Washington

 

Wholly owned subsidiary of Kite Realty Group, L.P.

3.

 

82 & Otty, LLC

 

20-1453863

 

Indiana

 

Oregon

 

Former owner of ground lease interest in Shops at Otty, Clackamas, Oregon

 

Wholly owned subsidiary of Kite Realty Group, L.P.

4.

 

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida
Indiana

 

Owns Tarpon Bay Plaza, Naples, Florida, excluding Target Tract and Chili’s
Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

5.

 

Brentwood Property Owners’ Association, Inc.

 

14-1865645

 

Florida

 

 

 

Owners’ Association for Tarpon Bay Plaza, Naples, FL

 

Owners’ Association for Tarpon Bay Plaza, Naples, Florida; consolidated for GAAP
purposes

6.

 

Bulwark, LLC

 

06-0730433

 

Delaware

 

 

 

Owns KRG Aiken Hitchcock, LLC, KRG Goldsboro Memorial, LLC and KRG Frisco
Westside, LLC

 

Wholly owned subsidiary of Splendido Real Estate, LLC

7.

 

Cornelius Adair, LLC

 

20-3026564

 

Indiana

 

Oregon

 

Former owner of Cornelius Gateway, Cornelius, Oregon

 

Wholly owned subsidiary of KRG/KP Northwest 20, LLC (which is a joint venture
owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher (an unrelated
third

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

party)

8.

 

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, Indiana

 

KRG Corner Associates, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

9.

 

Dayville Property Development, LLC

 

61-1689919

 

Connecticut

 

 

 

Owns Crossing at Killingly Commons, Dayville, Connecticut

 

Wholly owned subsidiary of KRG Dayville Killingly Member, LLC

10.

 

Delray Marketplace Master Association, Inc.

 

26-2362110

 

Florida

 

 

 

Owners’ Association for Delray Marketplace, Delray Beach, Florida

 

Owners’ Association for Delray Marketplace, Delray Beach, Florida; consolidated
for GAAP purposes

11.

 

Eagle Plaza II, LLC

 

20-1453863

 

Indiana

 

 

 

Former owner of Red Bank Commons, Evansville, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

12.

 

Eddy Street Commons at Notre Dame Master Association, Inc.

 

37-1579966

 

Indiana

 

 

 

Owners’ Association for Eddy Street Commons, South Bend, Indiana

 

Owners’ Association for Eddy Street Commons, South Bend, IN; consolidated for
GAAP purposes

13.

 

Estero Town Commons Property Owners Association, Inc.

 

20-5956355

 

Florida

 

 

 

Owners’ Association for Estero Town Commons, Estero, Florida

 

Owners’ Association for Estero Town Commons, Estero, Florida; consolidated for
GAAP purposes

14.

 

Fishers Station Development Company

 

35-1740058

 

Indiana

 

 

 

Owns shops at Fishers Station, Fishers, Indiana

 

KRG Fishers Station II, LLC (a wholly owned subsidiary of Kite Realty Group,
L.P.) is the managing partner and holds a 25% interest. Sunblest Farms, Inc. (a
non-related third party) holds a 75% interest and receives a capped cash flow
distribution.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

15.

 

Glendale Centre, L.L.C

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, Indiana, excluding Keystone Avenue
Outlots and BWW outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

16.

 

International Speedway Square, Ltd.

 

20-1453863

 

Florida

 

 

 

Owns International Speedway Square, Daytona Beach, Florida, excluding Longhorn
and Chili outlots

 

General Partner is KRG Daytona Management II, LLC and Kite Realty Group, L.P. is
the limited partner

17.

 

Kite Acworth Management, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Managing member of Kite Acworth, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

18.

 

Kite Acworth, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Publix at Acworth, Acworth, Georgia

 

Kite Realty Group, L.P. owns of 99% interest and KRG Acworth Management, LLC
owns 1% interest

19.

 

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, Florida, excluding Lowe’s

 

Wholly owned subsidiary of Kite Realty Group, L.P.

20.

 

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, Indiana, excluding Regions
Bank outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

21.

 

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

22.

 

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

23.

 

Kite Kokomo Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

24.

 

Kite Kokomo, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Boulevard Crossing, Kokomo, Indiana; leased to KRG Kokomo Project Company,
LLC and owns 99% of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

25.

 

Kite McCarty State, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG Plaza Green, LLC and Member of KRG Woodruff Greenville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

26.

 

Kite New Jersey, LLC

 

20-1453863
(549300CR20MV4Q8E4545)

 

Delaware

 

New Jersey

 

Former owner of Ridge Plaza, Oak Ridge, New Jersey

 

Wholly owned subsidiary of Kite Realty Group, L.P.

27.

 

Kite Pen, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG Woodruff Greenville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

28.

 

Kite Realty Advisors, LLC d/b/a KMI Realty Advisors

 

20-1454180

 

Indiana

 

 

 

Successor-by-merger to KMI Realty Advisors, Inc.; sole member of Meridian South
Insurance, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

29.

 

Kite Realty Construction, LLC

 

20-1495369

 

Indiana

 

FL, WA, NC

 

Performs third party construction

 

Wholly owned subsidiary of Kite Realty Holding, LLC

30.

 

Kite Realty Development, LLC

 

20-1495369

 

Indiana

 

 

 

Build-to-suit and joint venture partner; sole member of Kite Realty New Hill
Place, LLC and 80% owner of KRG/KP Northwest 20, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

31.

 

Kite Realty Eddy Street Garage, LLC

 

20-1495369

 

Indiana

 

 

 

Owns interest in real estate in South Bend,

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

Indiana which has been developed for a garage

 

 

32.

 

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, IN which will be developed for residential
purposes to be sold

 

Wholly owned subsidiary of Kite Realty Holding, LLC

33.

 

Kite Realty FS Hotel Operators, LLC

 

20-1495369

 

Indiana

 

 

 

Lease and operate to be built Embassy Suites hotel for KRG FS Hotel, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

34.

 

Kite Realty Group, L.P.

 

20-1453863
(549300X6R2GY18Y30D81)

 

Delaware

 

IN, FL, TX, GA, WA, IL, NJ, OH

 

The “operating partnership”

 

General partner is Kite Realty Group Trust. Kite Realty Group Trust owns common
partnership units and the common partnership units are also owned by a number of
limited partners.

35.

 

Kite Realty Holding, LLC

 

20-1495369

 

Indiana

 

 

 

Taxable REIT Subsidiary

 

Wholly owned subsidiary of Kite Realty Group, L.P.

36.

 

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns potential residential development property in Holly Springs, North Carolina

 

Wholly owned subsidiary of Kite Realty Development, LLC

37.

 

Kite Realty Peakway at 55, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns acreage in Apex, North Carolina

 

Wholly owned subsidiary of Kite Realty Holding, LLC

38.

 

Kite Realty Washington Parking, LLC

 

20-1495369

 

Indiana

 

 

 

Leases Union Station Garage from Kite Washington Parking, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

39.

 

Kite Realty/White LS Hotel Operators, LLC

 

27-0671778

 

Indiana

 

 

 

Formerly operated and managed a limited services hotel, South Bend, Indiana

 

Kite Realty Holding, LLC owns 50% interest and White ND LS, LLC owns 50%
interest

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

40.

 

Kite San Antonio, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of KRG San Antonio, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

41.

 

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

42.

 

Kite Washington, LLC

 

20-1453863
(549300A96EYTXTDM0K44)

 

Indiana

 

 

 

Owns Thirty South, Indianapolis, Indiana

 

Kite Realty Group, L.P. owes 99% interest and KRG Washington Management, LLC
owns 1% interest

43.

 

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, Indiana, excluding Bank Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

44.

 

Kite West 86th Street, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point, Indianapolis, Indiana, excluding Outlots except Macaroni
Grill & Chili’s

 

Kite Realty Group, L.P. owns 99% interest and KRG Traders Management, LLC owns
1% interest

45.

 

KRG 951 & 41, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns land to be developed as Tamiami Crossing, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

46.

 

KRG Aiken Hitchcock, LLC

 

20-1453863

 

Delaware

 

South Carolina

 

Owns Hitchcock Plaza in Aiken, South Carolina

 

Wholly owned subsidiary of Bulwark, LLC

47.

 

KRG Alcoa Hamilton, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase II in Alcoa, Tennessee

 

Wholly owned subsidiary of Kite Realty Group, L.P.

48.

 

KRG Alcoa TN, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing-Phase III in Alcoa, Tennessee

 

Wholly owned subsidiary of Kite Realty Group, L.P.

49.

 

KRG Ashwaubenon Bay Park, LLC

 

20-1453863

 

Delaware

 

Wisconsin

 

Owns Village at Bay Park in Ashwaubenon,

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

Wisconsin

 

 

50.

 

KRG Bayonne Urban Renewal, LLC

 

20-1453863

 

Delaware

 

New Jersey

 

Owns Bayonne Crossing in Bayonne, New Jersey

 

Wholly owned subsidiary of Kite Realty Group, L.P.

51.

 

KRG Beacon Hill, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/I-65 Partners Beacon Hill, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

52.

 

KRG Beechwood, LLC

 

46-5641489

 

Indiana

 

Georgia

 

Owns Beechwood Promenade in Clarke County, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

53.

 

KRG Belle Isle, LLC

 

20-1453863

 

Indiana

 

Oklahoma

 

Owns Belle Isle Station in Oklahoma City, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

54.

 

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

55.

 

KRG Bradenton Centre Point, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Centre Point Commons in Bradenton, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

56.

 

KRG Bridgewater, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Bridgewater Marketplace, Westfield, Indiana, excluding Walgreens,
Huntington Bank, Primrose and Christian Brothers

 

Wholly owned subsidiary of Kite Realty Group, L.P.

57.

 

KRG Burnt Store, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Burnt Store Promenade in Charlotte County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

58.

 

KRG Capital, LLC

 

20-1453863

 

Indiana

 

GA, DE

 

Sole member of KRG Eagle Creek III, LLC, KRG Fishers Station, LLC, KRG Texas,
LLC, KRG Panola I, LLC and KRG Panola II, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

59.

 

KRG Castleton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Castleton Crossing, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

60.

 

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, Texas

 

KRG CHP Management is General Partner and Kite Realty Group, L.P. is limited
partner

61.

 

KRG Cedar Hill Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Former Owner of Cedar Hill Village, Cedar Hill, Texas

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

62.

 

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Rangeline Crossing, Carmel, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

63.

 

KRG Chapel Hill Shopping Center, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Chapel Hill Shopping Center in Ft. Worth, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

64.

 

KRG Charlotte Northcrest, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Northcrest Shopping Center in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

65.

 

KRG Charlotte Perimeter Woods, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Perimeter Woods in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

66.

 

KRG CHP Management, LLC

 

20-1453863

 

Delaware

 

 

 

General partner of KRG Cedar Hill Plaza, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

67.

 

KRG Clay, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Clay Marketplace in Jefferson County, Alabama

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

68.

 

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

69.

 

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

70.

 

KRG Colleyville Downs, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Colleyville Downs, Colleyville, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

71.

 

KRG Construction, LLC

 

20-1453863

 

Indiana

 

FL, WA, NC

 

Successor-by-merger to Kite Construction, Inc. Performs construction for

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

REIT properties

 

 

72.

 

KRG Cool Creek Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of Westfield One, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

73.

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons

 

Wholly owned subsidiary of Kite Realty Group, L.P.

74.

 

KRG Cool Springs, LLC

 

20-3462730

 

Indiana

 

Tennessee

 

Owns Cool Springs Market, Franklin, Tennessee

 

Wholly owned subsidiary of KRG Pembroke Pines, LLC

75.

 

KRG Corner Associates, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of Corner Associates, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

76.

 

KRG Courthouse Shadows I, LLC

 

20-1453863

 

Delaware

 

 

 

Sole Member of KRG Courthouse Shadows, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

77.

 

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows, Naples, Florida

 

Wholly owned subsidiary of KRG Courthouse Shadows I, LLC

78.

 

KRG Courthouse Shadows II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Will acquire adjacent parcel (.28 acres) at Courthouse Shadows, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

79.

 

KRG Cove Center, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cove Center, Stuart, Florida

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

80.

 

KRG Dallas Wheatland, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Wheatland Towne Crossing in Dallas, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

81.

 

KRG Daytona Management II, LLC

 

20-1453863

 

Delaware

 

Florida

 

General partner of International Speedway Square, Ltd.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

82.

 

KRG Daytona Management, LLC

 

20-1453863

 

Indiana

 

 

 

Former Managing member of Kite Daytona, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

83.

 

KRG Daytona Outlot Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Managing member of KRG ISS, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

84.

 

KRG Dayville Killingly Member II, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Dayville Killingly Member, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

85.

 

KRG Dayville Killingly Member, LLC

 

61-1689919

 

Delaware

 

 

 

Member of KRG Dayville Property Development, LLC

 

KRG Dayville Killingly Member II, LLC holds 54.93% interest and Dayville Unit
Investors, LLC (a non-related third party) holds 45.07% interest.

86.

 

KRG Delray Beach, LLC

 

20-1453863
(549300C8HS5X2G68E036)

 

Indiana

 

Florida

 

Member of KRG/Atlantic Delray Beach, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

87.

 

KRG Development, LLC d/b/a Kite Development

 

20-1453863

 

Indiana

 

FL, OR

 

Successor-by-merger to Kite Development Corporation

 

Wholly owned subsidiary of Kite Realty Group, L.P.

88.

 

KRG Draper Crossing, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Crossing in Draper, Utah

 

Wholly owned subsidiary of Kite Realty Group, L.P.

89.

 

KRG Draper Peaks Outlot, LLC

 

20-1453863

 

Indiana

 

Utah

 

Owns Draper Peaks Outlot in Draper, Utah

 

Wholly owned subsidiary of Kite Realty Group, L.P.

90.

 

KRG Draper Peaks, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Peaks in Draper, Utah

 

Wholly owned subsidiary of Kite Realty Group, L.P.

91.

 

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, Florida leased to Dunkin Donuts

 

Wholly owned subsidiary of KRG Capital, LLC

92.

 

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

93.

 

KRG Eastgate Pavilion, LLC

 

20-1453863

 

Indiana

 

Ohio

 

Owns Eastgate Pavilion, Cincinnati, Ohio

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

94.

 

KRG Eastwood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shoppes of Eastwood in Orlando, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

95.

 

KRG Eddy Street Apartments, LLC

 

20-1453863

 

Indiana

 

 

 

Controls apartments portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

96.

 

KRG Eddy Street Commons at Notre Dame Declarant, LLC

 

20-1453863

 

Indiana

 

 

 

Controls common space of KRG Eddy Street Land, LLC

 

Wholly owned subsidiary of KRG Eddy Street Land, LLC

97.

 

KRG Eddy Street Commons, LLC

 

20-1453863

 

Indiana

 

 

 

Controls retail portion of Eddy Street Commons at Notre Dame

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

98.

 

KRG Eddy Street Land II, LLC

 

20-1453863

 

Indiana

 

 

 

Phase II Development of Eddy Street Commons

 

Wholly owned subsidiary of Kite Realty Group, L.P.

99.

 

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, Indiana to be developed as a full service hotel

 

Wholly owned subsidiary of Kite Realty Group, L.P.

100.

 

KRG Eddy Street Land Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Eddy Street Land, LLC, KRG Eddy Street Apartments, LLC,
KRG Eddy Street Commons, LLC and KRG Eddy Street Office, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

101.

 

KRG Eddy Street Land, LLC

 

20-1453863

 

Indiana

 

 

 

Owner of or is ground lessee of land in South Bend, Indiana developed as Eddy
Street Commons at Notre Dame; sole member of KRG Eddy Street Commons at Notre
Dame Declarant, LLC and owns 99% of each of

 

Kite Realty Group, L.P. owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

KRG Eddy Street Apartments, LLC, KRG Eddy Street Commons, LLC and KRG Eddy
Street Office, LLC

 

 

102.

 

KRG Eddy Street Office, LLC

 

20-1453863

 

Indiana

 

 

 

Controls office portion of Eddy Street Commons at Notre Dame

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

103.

 

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, Florida, excluding Regions Bank and Ruby
Tuesday Outlots

 

Wholly owned subsidiary of Kite Realty Group, L.P.

104.

 

KRG Evans Mullins Outlots, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing Outlots in Evans, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

105.

 

KRG Evans Mullins, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing in Evans, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

106.

 

KRG Fishers Station II, LLC

 

20-1453863

 

Indiana

 

 

 

Partner of Fishers Station Development Company

 

Wholly owned subsidiary of Kite Realty Group, L.P.

107.

 

KRG Fishers Station III, LLC

 

20-1453863

 

Indiana

 

 

 

Partner of Fishers Station Development Company

 

Wholly owned subsidiary of Kite Realty Group, L.P.

108.

 

KRG Fishers Station, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Marsh at Fishers Station, Fishers, Indiana

 

Wholly owned subsidiary of KRG Capital, LLC

109.

 

KRG Fort Myers Colonial Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Colonial Square in Fort Myers, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

110.

 

KRG Fort Myers Village Walk, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Shops at Village Walk in Fort Myers, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

111.

 

KRG Fort Wayne Lima Outlot, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Owns Lima Outlot in Fort Wayne, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

112.

 

KRG Fort Wayne Lima, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Owns Lima Marketplace in Fort Wayne, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

113.

 

KRG Four Corner Square, LLC

 

20-1453863

 

Indiana

 

Washington

 

Former owner of Four Corner Square, Maple Valley, Washington, except Optometrist
and Pac Dental Outlots

 

Wholly owned subsidiary of Kite Realty Group, L.P.

114.

 

KRG Fox Lake Crossing II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Phase II of Fox Lake Crossing in Fox Lake, Illinois

 

Wholly owned subsidiary of Kite Realty Group, L.P.

115.

 

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, Illinois

 

Wholly owned subsidiary of Kite Realty Group, L.P.

116.

 

KRG Frisco Westside, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Westside Market in Frisco, Texas

 

Wholly owned subsidiary of Bulwark, LLC

117.

 

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Gainesville Plaza, Gainesville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

118.

 

KRG Geist Management, LLC

 

20-1453863

 

Indiana

 

 

 

Sole member of 116 & Olio, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

119.

 

KRG Goldsboro Memorial, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Memorial Commons in Goldsboro, North Carolina

 

Wholly owned subsidiary of Bulwark, LLC

120.

 

KRG Greencastle, LLC

 

20-1453863

 

Indiana

 

 

 

Owns in part, and ground leases in part, Depauw University Bookstore,
Greencastle, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

121.

 

KRG Hamilton Crossing Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Hamilton Crossing, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

122.

 

KRG Hamilton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Hamilton Crossing Centre, Carmel, Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Hamilton Crossing Management,
LLC owns 1% interest

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

123.

 

KRG Henderson Eastgate, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Eastgate in Henderson, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

124.

 

KRG Hunter’s Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Hunter’s Creek Promenade in Orange County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

125.

 

KRG Indian River, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Indian River Square in Vero Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

126.

 

KRG Indian River Outlot, LLC

 

20-1453863

 

Delaware

 

Florida

 

Will own an outlot adjacent to Indian River Square in Vero Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

127.

 

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

128.

 

KRG ISS, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Chili’s) at ISS, Daytona Beach, Florida

 

Kite Realty Group, L.P. owns 99% interest and KRG Daytona Outlot Management, LLC
owns 1% interest

129.

 

KRG Jacksonville Deerwood Lake, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Deerwood Lake Apartments in Jacksonville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

130.

 

KRG Jacksonville Julington Creek II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns adjacent option parcel at Julington Creek in Jacksonville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

131.

 

KRG Jacksonville Julington Creek, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owner of The Shops at Julington Creek in Jacksonville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

132.

 

KRG Kingwood Commons, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Kingwood Commons in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

133.

 

KRG Kissimmee Pleasant Hill, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pleasant Hill Commons in Kissimmee, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

134.

 

KRG Kokomo Project Company, LLC

 

20-1453863

 

Indiana

 

 

 

Master Lessee of Boulevard Crossing, Kokomo, Indiana

 

Kite Kokomo, LLC owns 99% interest and Kite Kokomo Management, LLC owns 1%
interest

135.

 

KRG Lake City Commons II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake City Commons- Phase II in Lake City, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

136.

 

KRG Lake City Commons, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake City Commons in Lake City, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

137.

 

KRG Lake Mary, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake Mary Plaza (Walgreens) in Lake Mary, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

138.

 

KRG Lakewood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lakewood Promenade in Duval County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

139.

 

KRG Las Vegas Centennial Center, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Centennial Center in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC (which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

140.

 

KRG Las Vegas Centennial Gateway, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Centennial Gateway in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties)

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

hold a 21.79% interest)

141.

 

KRG Las Vegas Craig, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Lowe’s Plaza at West Craig Rd., and North Jones Blvd., in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

142.

 

KRG Las Vegas Eastern Beltway, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Eastern Beltway in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

143.

 

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

144.

 

KRG Livingston Center, LLC

 

20-1453863

 

Indiana

 

New Jersey

 

Owns Livingston Center, Livingston, New Jersey

 

Wholly owned subsidiary of Kite Realty Group, L.P.

145.

 

KRG Management, LLC

 

20-1453934

 

Indiana

 

Texas, Florida, North Carolina, Nevada, New York, South Carolina; d/b/a KRG

 

Holds related party management agreements. Main payroll entity

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

Management California LLC in California

 

 

 

 

146.

 

KRG Market Street Village I, LLC

 

20-1453863

 

Indiana

 

Texas

 

General Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

147.

 

KRG Market Street Village II, LLC

 

20-1453863

 

Indiana

 

 

 

Limited Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

148.

 

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village, Hurst, Texas, (excluding Chic-fil-A)

 

KRG Market Street Village I, LLC is General Partner and KRG Market Street
Village II, LLC is limited partner

149.

 

KRG Marysville, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of KRG/WLM Marysville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

150.

 

KRG Merrimack Village, LLC

 

20-1453863

 

Delaware

 

New Hampshire

 

Own Merrimack Village Center in Merrimack, New Hampshire

 

Wholly owned subsidiary of Kite Realty Group, L.P.

151.

 

KRG Miramar Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Miramar Square in Miramar, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

152.

 

KRG Naperville Management, LLC

 

20-1453863

 

Delaware

 

IL, IN

 

Managing member of KRG Naperville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

153.

 

KRG Naperville, LLC

 

20-1453863

 

Indiana

 

Illinois

 

Owns Naperville Marketplace Naperville, Illinois (excluding Caputo’s)

 

Kite Realty Group, L.P. owns 99% interest and KRG Naperville Management, LLC
owns 1% interest

154.

 

KRG Neenah Fox Point, LLC

 

20-1453863

 

Delaware

 

Wisconsin

 

Former owner of Fox Point in Neenah, Wisconsin

 

Wholly owned subsidiary of Kite Realty Group, L.P.

155.

 

KRG New Hill Place II, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Potential owner of Phase II of Holly Springs Towne Center, in Holly Springs,
North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

156.

 

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase I and Phase II of Holly Springs Towne Center, in Holly Springs, North
Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

157.

 

KRG Newburgh Bell Oaks, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Owns Bell Oaks Centre in Newburgh, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

158.

 

KRG Norman University II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Phase II — (Area 6) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

159.

 

KRG Norman University III, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Phase III (Areas 2A & 2B) and Phase IV (Michaels, HomeGoods, DSW Show
Warehouse) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

160.

 

KRG Norman University IV, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Former owner of Phase IV (Michaels, HomeGoods, DSW Show Warehouse) at University
Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

161.

 

KRG Norman University, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

162.

 

KRG North Las Vegas Losee, LLC

 

90-0904877

 

Delaware

 

Nevada

 

Owns Cannery Corner at Losee Rd., and Craig Rd., in North Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

LLC (non-related third parties) hold a 21.79% interest)

163.

 

KRG Northdale, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Northdale Promenade in Hillsborough County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

164.

 

KRG Oak and Ford Zionsville, LLC

 

20-1453863

 

Indiana

 

 

 

Former owner of property in Zionsville, Indiana leased to Walgreens

 

Wholly owned subsidiary of Kite Realty Group, L.P.

165.

 

KRG Oklahoma City Silver Springs, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Silver Springs Pointe in Oklahoma City, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

166.

 

KRG Oldsmar Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Manager of KRG Oldsmar Project Company, LLC

 

KRG/PRP Oldsmar, LLC owns 100% interest

167.

 

KRG Oldsmar Project Company, LLC

 

20-3760708

 

Delaware

 

Florida

 

Master Lessee of Bayport Commons, in Oldsmar, Florida

 

KRG/PRP Oldsmar, LLC owns 99% interest and KRG Oldsmar Management, LLC owns 1%
interest

168.

 

KRG Oldsmar, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of KRG/PRP Oldsmar, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

169.

 

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Place, Wilmington, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

170.

 

KRG Orange City Saxon, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Saxson Crossing in Orange City, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

171.

 

KRG Palm Coast Landing, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Palm Coast Landing at Town Center in Palm Coast, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

172.

 

KRG Pan Am Plaza, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/CP Pan Am Plaza, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

173.

 

KRG Panola I, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns The Centre at Panola I, in Lithonia, Georgia

 

Wholly owned subsidiary of KRG Capital, LLC

174.

 

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns The Centre at Panola II, in Lithonia, Georgia

 

Wholly owned subsidiary of KRG Capital, LLC

175.

 

KRG Parkside I, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons (Phase I), Cary, North Carolina

 

Wholly owned by Kite Realty Group, L.P.

176.

 

KRG Parkside II, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons (Phase II), Cary, North Carolina

 

Wholly owned by Kite Realty Group, L.P.

177.

 

KRG Peakway at 55, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns portions of Broadstone Station, Apex, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

178.

 

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cobblestone Plaza in Pembroke Pines, Florida; and sole member of KRG Cool
Springs, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

179.

 

KRG Pine Ridge, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pine Ridge Crossing, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

180.

 

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Pipeline Pointe, adjacent to Market Street Village in Hurst, Texas

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

181.

 

KRG Plaza Green, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Shoppes at Plaza Green, Greenville, South Carolina

 

Kite McCarty State, LLC, owns 50% interest and Preston Commons, LLP, owns 50%
interest.

182.

 

KRG Plaza Volente Management, LLC

 

20-1453863

 

Delaware

 

 

 

General Partner of KRG Plaza Volente, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

183.

 

KRG Plaza Volente, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Plaza Volente, Austin, Texas

 

KRG Plaza Volente Management, LLC is General Partner and Kite

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

Realty Group, L.P. is limited partner

184.

 

KRG Port St. Lucie Landing, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns The Landing at Tradition in Port St. Lucie, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

185.

 

KRG Port St. Lucie Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Tradition Village Square in St. Lucie, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

186.

 

KRG Portofino Project Company, LLC

 

20-1453863

 

Indiana

 

Texas

 

Master Lessee of Portofino Shopping Center in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

187.

 

KRG Portofino, LLC

 

26-0173376

 

Indiana

 

Texas

 

Owns Portofino Shopping Center in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

188.

 

KRG PR Ventures, LLC

 

20-1453863

 

Indiana

 

 

 

Former KRG Member of Prudential JVs (KRG/PRISA II Parkside, LLC)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

189.

 

KRG Rampart, LLC

 

20-1453863

 

Delaware

 

Nevada

 

Owns Rampart Commons, Las Vegas, Nevada

 

Wholly owned subsidiary of Kite Realty Group, L.P.

190.

 

KRG Riverchase, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Riverchase Plaza in Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

191.

 

KRG Rivers Edge II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property adjacent to Shops at Rivers Edge, Indianapolis, Indiana leased to
BGI

 

Wholly owned subsidiary of Kite Realty Group, L.P.

192.

 

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

193.

 

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat Factory, San Antonio, Texas

 

Kite San Antonio, LLC is General Partner and Kite Realty Group, L.P. is limited
partner

194.

 

KRG Shops at Moore II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Lot 9 of Shops at Moore in Moore, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

195.

 

KRG Shops at Moore Member, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Shops at Moore, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

196.

 

KRG Shops at Moore, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Shops at Moore in Moore, Oklahoma

 

Wholly owned subsidiary of KRG Shops at Moore Member, LLC

197.

 

KRG South Elgin Commons, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns South Elgin Commons in Elgin, Illinois

 

Wholly owned subsidiary of Kite Realty Group, L.P.

198.

 

KRG St. Cloud 13th, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Publix at St. Cloud in St. Cloud, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

199.

 

KRG Stevens Point Pinecrest, LLC

 

20-1453863

 

Delaware

 

Wisconsin

 

Former owner of Copps Grocery in Stevens Point, Wisconsin

 

Wholly owned subsidiary of Kite Realty Group, L.P.

200.

 

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, Texas

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

201.

 

KRG Sunland Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

General partner of KRG Sunland, L.P.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

202.

 

KRG Sunland, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Sunland Towne Centre, El Paso, Texas (except KRG Sunland II parcel).

 

KRG Sunland Management, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

203.

 

KRG Temple Terrace Member, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Temple Terrace, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

204.

 

KRG Temple Terrace, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Temple Terrace, Area A — Phase I in Temple Terrace, Florida

 

Wholly owned subsidiary of KRG Temple Terrace Member, LLC

205.

 

KRG Territory Member, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Territory, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

206.

 

KRG Territory, LLC

 

37-1705625

 

Delaware

 

 

 

Member of KRG Henderson Eastgate, LLC, KRG Las Vegas Centennial Center, LLC, KRG
Las Vegas Centennial Gateway, LLC, KRG Las Vegas Craig, LLC, KRG Las Vegas
Eastern Beltway, LLC, and KRG North Las Vegas Losee, LLC

 

KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest.

207.

 

KRG Texas, LLC

 

20-1453863

 

Indiana

 

Texas

 

General partner of KRG Cedar Hill Village, LP, KRG Sunland II, LP; KRG Pipeline
Pointe, LP., and 1% partner of Preston Commons, LLP

 

Wholly owned subsidiary of KRG Capital, LLC

208.

 

KRG Toringdon Market, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Toringdon Market in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

209.

 

KRG Traders Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Manager of Kite West 86th Street, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

210.

 

KRG Trussville I, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade I, in Jefferson County, Alabama

 

Wholly owned subsidiary of Kite Realty Group, L.P.

211.

 

KRG Trussville II, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade II, in Jefferson County, Alabama

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

212.

 

KRG Tucson Corner, LLC

 

20-1453863

 

Delaware

 

Arizona

 

Owns The Corner in Tucson, Arizona

 

Wholly owned subsidiary of Kite Realty Group, L.P.

213.

 

KRG Vero, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns 12th Street Plaza, Vero Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

214.

 

KRG Virginia Beach Landstown, LLC

 

20-1453863

 

Delaware

 

Virginia

 

Owns Landstown Commons in Virginia Beach, Virginia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

215.

 

KRG Washington Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of Kite Washington, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

216.

 

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

217.

 

KRG Waxahachie Crossing GP, LLC

 

20-1453863

 

Delaware

 

Texas
Illinois

 

General partner of KRG Waxahachie Crossing Limited Partnership

 

Wholly owned subsidiary of Kite Realty Group, L.P.

218.

 

KRG Waxahachie Crossing Limited Partnership

 

20-1453863

 

Illinois

 

Texas

 

Owns Waxahachie Crossing in Waxahachie, Texas

 

KRG Waxahachie Crossing LP, LLC owns 99.5% interest and KRG Waxahachie Crossing
GP, LLC owns 0.5% interest

219.

 

KRG Waxahachie Crossing LP, LLC

 

N/A

 

Delaware

 

Texas

 

Limited Partner of KRG Waxahachie Crossing Limited Partnership

 

Wholly owned subsidiary of Kite Realty Group, L.P.

220.

 

KRG White Plains City Center Member II, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG White Plains City Center Member, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

221.

 

KRG White Plains City Center Member, LLC

 

35-2455054

 

Delaware

 

 

 

Member of KRG White Plains City Center, LLC

 

Wholly owned subsidiary of KRG White Plains City Center Member II, LLC

222.

 

KRG White Plains City Center, LLC

 

35-2455054

 

Delaware

 

New York

 

Owns City Center at White Plains in White Plains, New York

 

Wholly owned subsidiary of White Plains City Center Member, LLC

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

223.

 

KRG White Plains Garage, LLC

 

20-1453863

 

Delaware

 

New York

 

Owns interest in the City Center Garage in White Plains, New York

 

Wholly owned subsidiary of Kite Realty Group, L.P.

224.

 

KRG Whitehall Pike Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of Whitehall Pike, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

225.

 

KRG Woodruff Greenville, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Publix at Woodruff, Greenville, South Carolina

 

Kite McCarty State, LLC, owns 50% interest and Kite Pen, LLC, owns 50% interest.

226.

 

KRG/Atlantic Delray Beach, LLC

 

20-3616896

 

Florida

 

 

 

Owns Delray Marketplace in Delray Beach, Florida

 

Joint venture between KRG Delray Beach, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and Atlantic TMD, LLC (an unrelated third party). KRG Delray
Beach, LLC owns 50% of the Equity Interests and Atlantic TMD, LLC owns the
remaining 50%.

227.

 

KRG/CP Pan Am Plaza, LLC

 

26-1918928

 

Indiana

 

 

 

Owns Pan Am Plaza, Indianapolis, Indiana

 

Joint venture between KRG Pan Am Plaza, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and CP Pan Am Plaza, LLC (Coastal Partners). KRG Pan Am
Plaza, LLC owns a 85% interest and CP Pan Am Plaza, LLC owns the remaining
interest.

228.

 

KRG/I-65 Partners Beacon Hill, LLC

 

20-3229387

 

Indiana

 

 

 

Owns Beacon Hill, Crown Point, Indiana, excluding Strack & VanTil parcel, Harris
Bank Outlots #1, 5, 6 and 7.

 

Wholly owned subsidiary of KRG Beacon Hill, LLC (wholly owned subsidiary of Kite
Realty Group, L.P.)

229.

 

KRG/KP Northwest 20, LLC

 

20-3026564

 

Indiana

 

 

 

Joint venture vehicle with Scott Pitcher for Walgreens deals in Pacific
Northwest; sole member of Cornelius

 

Joint venture owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher
(an unrelated third party)

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

Adair. LLC

 

 

230.

 

KRG/PRISA II Parkside, LLC

 

90-0324617

 

Delaware

 

North Carolina

 

Owns wetland mitigation land for Parkside Town Commons

 

Wholly owned by KRG PR Ventures, LLC (a wholly owned subsidiary of Kite Realty
Group, L.P.)

231.

 

KRG/PRP Oldsmar, LLC

 

20-3760708

 

Florida

 

 

 

Owns Bayport Commons in Oldsmar, FL; sole member of KRG Oldsmar Management, LLC
and owns 99% of KRG Oldsmar Project Company, LLC

 

Wholly owned subsidiary of KRG Oldsmar, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.)

232.

 

KRG/WLM Marysville, LLC

 

20-3021696

 

Indiana

 

Washington

 

Former owner of Marysville Shopping Center in Marysville, Washington

 

Joint venture between KRG Marysville, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and WLM Marysville, LLC (an unrelated third party). KRG
Marysville, LLC owns 50% interest and WLM Marysville, LLC owns the remaining
interests.

233.

 

LC White Plains, LLC

 

20-1453863

 

New York

 

 

 

Owns an interest in the City Center Garage in White Plains, New York

 

KRG White Plains Garage, LLC owns 99% interest and Fuller White Plains, LLC owns
1% interest

234.

 

Meridian South Insurance, LLC

 

20-1454180

 

Tennessee

 

 

 

Owns Captive insurance company, MS Insurance Protected Cell Series 2014-15

 

Wholly owned subsidiary of Kite Realty Advisors, LLC

235.

 

MS Insurance Protected Cell Series 2014-15

 

36-4781946

 

Tennessee

 

 

 

Captive insurance company/taxable REIT subsidiary

 

Wholly owned subsidiary of Meridian South Insurance, LLC

236.

 

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

237.

 

Pleasant Hill Commons Property Owners’ Association, Inc.

 

26-4066165

 

Florida

 

 

 

Owners’ Association for Pleasant Hill Commons, Kissimmee, Florida

 

Owners of property in Pleasant Hill Commons are members; consolidated for GAAP
purposes

238.

 

Preston Commons, LLP

 

20-1453863

 

Indiana

 

 

 

Member of KRG Plaza Green, LLC

 

99% owed by Kite Realty Group, L.P. and 1% owned by KRG Texas, LLC

239.

 

Property Tax Advantage Advisors, LLC

 

20-1453863

 

Indiana

 

 

 

Provides real estate tax review

 

Wholly owned subsidiary of Kite Realty Group, L.P.

240.

 

Riverchase Owners’ Association, Inc.

 

65-0232480

 

Florida

 

 

 

Owners’ Association for Riverchase Plaza, Naples, Florida

 

Owners of property in Riverchase Plaza are members; consolidated for GAAP
purposes

241.

 

Splendido Real Estate, LLC

 

20-1453863

 

Delaware

 

New Jersey

 

Owns Bulwark, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

242.

 

Tradition Commercial Association, Inc.

 

 

 

Florida

 

 

 

Owners’ Association for The Landings at Tradition, Port St. Lucie, Florida

 

Owners’ Association for The Landings at Tradition, Port St. Lucie, Florida;
consolidated for GAAP purposes

243.

 

Westfield One, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Cool Creek Commons, Westfield, Indiana, excluding Outlots

 

Kite Realty Group, L.P. owns 99% interest and KRG Cool Creek Management, LLC
owns 1% interest

244.

 

White Plains City Center Condo Association, Inc.

 

 

 

New York

 

 

 

Owners’ Association for White Plains City Center Condominium, New York

 

Owners’ Association for White Plains City Center Condominium, New York;
consolidated for GAAP purposes

245.

 

Whitehall Pike, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Whitehall Pike, Bloomington, Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Whitehall Pike Management, LLC
owns 1% interest

 

--------------------------------------------------------------------------------


 

Part II: Unconsolidated Affiliates

 

·                  Keller TX Retail DST, a Delaware statutory trust.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(f)

 

Title to Properties; Liens

 

Part I: Real Property

 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2016

 

Operating Retail Properties

 

 

 

 

 

 

 

 

 

12th Street Plaza

 

Vero Beach

 

FL

 

100

%

5,000,000 

 

54th & College

 

Indianapolis

 

IN

 

100

%

—

 

Bayonne Crossing

 

Bayonne

 

NJ

 

100

%

45,000,000

 

Bayport Commons

 

Oldsmar

 

FL

 

100

%

12,237,412

 

Beacon Hill

 

Crown Point

 

IN

 

100

%

—

 

Bell Oaks Centre

 

Newburgh

 

IN

 

100

%

6,547,500

 

Belle Isle

 

Oklahoma City

 

OK

 

100

%

—

 

Bolton Plaza (Phase I)

 

Jacksonville

 

FL

 

100

%

—

 

Boulevard Crossing

 

Kokomo

 

IN

 

100

%

11,163,251

 

Bridgewater Marketplace

 

Indianapolis

 

IN

 

100

%

—

 

Burlington Coat Factory

 

San Antonio

 

TX

 

100

(excluding land)

%

—

 

Cannery Corner

 

Las Vegas

 

NV

 

78

%

—

 

Castleton Crossing

 

Indianapolis

 

IN

 

100

%

—

 

Centennial Center

 

Las Vegas

 

NV

 

78

%

70,455,000

 

Centennial Gateway

 

Las Vegas

 

NV

 

78

%

29,975,000

 

Centre Point Commons

 

Bradenton

 

FL

 

100

%

14,410,000

 

Chapel Hill Shopping Center

 

Fort Worth

 

TX

 

100

%

18,250,000

 

Clay Marketplace

 

Birmingham

 

AL

 

100

%

—

 

Cobblestone Plaza

 

Ft. Lauderdale

 

FL

 

100

%

—

 

Colleyville Downs

 

Colleyville

 

TX

 

100

%

—

 

Colonial Square

 

Fort Myers

 

FL

 

100

%

18,140,000

 

Cool Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

Cool Creek Commons Outlots

 

Indianapolis

 

IN

 

100

%

 

 

Cool Springs Market

 

Nashville

 

TN

 

100

%

—

 

Cove Center

 

Stuart

 

FL

 

100

%

—

 

Crossing at Killingly Commons

 

Killingly

 

CT

 

55

%

33,000,000

 

Delray Marketplace 

 

Delray Beach

 

FL

 

50

%

56,832,513

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2016

 

Depauw University Bookstore and Café

 

Greencastle

 

IN

 

100

%

—

 

Draper Crossing

 

Draper

 

UT

 

100

%

—

 

Draper Peaks

 

Draper

 

UT

 

100

%

—

 

Eastern Beltway Center

 

Las Vegas

 

NV

 

78

%

34,100,000

 

Eastgate

 

Las Vegas

 

NV

 

78

%

29,975,000

 

Eastgate Pavilion

 

Cincinnati

 

OH

 

100

%

14,410,000

 

Eddy Street Commons

 

South Bend

 

IN

 

100

%

23,775,543

 

Estero Town Commons

 

Naples

 

FL

 

100

%

—

 

Fox Lake Crossing

 

Chicago

 

IL

 

100

%

—

 

Gainesville Plaza

 

Gainesville

 

FL

 

100

%

—

 

Geist Pavilion

 

Indianapolis

 

IN

 

100

%

10,474,871

 

Glendale Town Center

 

Indianapolis

 

IN

 

100

%

—

 

Greyhound Commons

 

Indianapolis

 

IN

 

100

%

—

 

Hamilton Crossing -Phases II & III

 

Alcoa

 

TN

 

100

%

 

 

Hitchcock Plaza

 

Aiken

 

SC

 

100

%

—

 

Holly Springs Towne Center

 

Raleigh

 

NC

 

100

%

—

 

Hunter’s Creek Promenade

 

Orlando

 

FL

 

100

%

—

 

Indian River Square

 

Vero Beach

 

FL

 

100

%

—

 

International Speedway Outlot (Longhorn)

 

Daytona

 

FL

 

100

%

—

 

International Speedway Square

 

Daytona

 

FL

 

100

%

19,533,122

 

King’s Lake Square

 

Naples

 

FL

 

100

%

—

 

Kingwood Commons

 

Houston

 

TX

 

100

%

—

 

Lake City Commons

 

Lake City

 

FL

 

100

%

5,200,000

 

Lake City Commons - Phase II

 

Lake City

 

FL

 

100

%

—

 

Lake Mary Plaza

 

Lake Mary

 

FL

 

100

%

5,080,000

 

Lakewood Promenade

 

Jacksonville

 

FL

 

100

%

—

 

Landstown Commons

 

Virginia Beach

 

VA

 

100

%

—

 

Lima Marketplace

 

Fort Wayne

 

IN

 

100

%

8,383,000

 

Lithia Crossing

 

Tampa

 

FL

 

100

%

—

 

Livingston Shopping Center

 

Newark

 

NJ

 

100

%

 

 

Lowe’s Plaza

 

Las Vegas

 

NV

 

100

%

—

 

Market Street Village

 

Hurst

 

TX

 

100

%

—

 

Memorial Commons

 

Goldsboro

 

NC

 

100

%

—

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2016

 

Merrimack Village Center

 

Merrimack

 

NH

 

100

%

5,445,000

 

Miramar Square

 

Miramar

 

FL

 

100

%

31,625,000

 

Mullins Crossing

 

Evans

 

GA

 

100

%

—

 

Mullins Crossing Outlots

 

Evans

 

GA

 

100

%

—

 

Naperville Marketplace

 

Chicago

 

IL

 

100

%

7,850,974

 

Northcrest Shopping Center

 

Charlotte

 

NC

 

100

%

15,780,000

 

Oleander Place

 

Wilmington

 

NC

 

100

%

—

 

Palm Coast Landing

 

Palm Coast

 

FL

 

100

%

22,550,000

 

Parkside Town Commons — Phase I

 

Raleigh

 

NC

 

100

%

18,803,992

 

Perimeter Woods

 

Charlotte

 

NC

 

100

%

33,330,000

 

Pine Ridge Crossing

 

Naples

 

FL

 

100

%

—

 

Pipeline Pointe

 

Hurst

 

TX

 

100

%

—

 

Plaza at Cedar Hill

 

Dallas

 

TX

 

100

%

—

 

Plaza Volente

 

Austin

 

TX

 

100

%

—

 

Pleasant Hill Commons

 

Kissimmee

 

FL

 

100

%

6,716,495

 

Portofino Shopping Center (Phase I)

 

Houston

 

TX

 

100

%

—

 

Publix at Acworth

 

Atlanta

 

GA

 

100

%

5,806,416

 

Publix at St. Cloud

 

St Cloud

 

FL

 

100

%

—

 

Publix at Woodruff

 

Greenville

 

SC

 

100

%

—

 

Rangeline Crossing

 

Carmel

 

IN

 

100

%

—

 

Riverchase Plaza

 

Naples

 

FL

 

100

%

—

 

Rivers Edge

 

Indianapolis

 

IN

 

100

%

—

 

Saxon Crossing

 

Orange City

 

FL

 

100

%

11,400,000

 

Shoppes at Plaza Green

 

Greenville

 

SC

 

100

%

—

 

Shops at Eagle Creek

 

Naples

 

FL

 

100

%

—

 

Shops at Julington Creek

 

Jacksonville

 

FL

 

100

%

4,785,000

 

Shops at Moore

 

Moore

 

OK

 

100

%

21,300,000

 

Shops of Eastwood

 

Orlando

 

FL

 

100

%

—

 

Silver Springs Pointe

 

Oklahoma City

 

OK

 

100

%

8,800,000

 

South Elgin Commons

 

South Elgin

 

IL

 

100

%

—

 

Stoney Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

Sunland Towne Centre

 

El Paso

 

TX

 

100

%

—

 

Tarpon Bay Plaza

 

Naples

 

FL

 

100

%

—

 

Temple Terrace

 

Temple

 

FL

 

100

%

—

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2016

 

 

 

Terrace

 

 

 

 

 

 

 

The Centre at Panola

 

Atlanta

 

GA

 

100

%

2,127,546

 

The Centre at Panola II

 

Lithonia

 

GA

 

100

%

—

 

The Corner, Tucson

 

Tucson

 

AZ

 

100

%

14,750,000

 

The Landing at Tradition

 

Port St Lucie

 

FL

 

100

%

—

 

Toringdon Market

 

Charlotte

 

NC

 

100

%

—

 

Traders Point

 

Indianapolis

 

IN

 

100

%

42,290,349

 

Traders Point II

 

Indianapolis

 

IN

 

100

%

—

 

Tradition Village Center

 

Port St Lucie

 

FL

 

100

%

—

 

Trussville Promenade

 

Birmingham

 

AL

 

100

%

—

 

University Town Center — Phase I and II

 

Norman

 

OK

 

100

%

18,690,000

 

University Town Center Phase II (Area 6)

 

Norman

 

OK

 

100

%

10,500,000

 

Village at Bay Park

 

Ashwaubenon

 

WI

 

100

%

9,183,298

 

Village Walk

 

Fort Myers

 

FL

 

100

%

6,860,000

 

Waterford Lakes Village

 

Orlando

 

FL

 

100

%

—

 

Waxahachie Crossing

 

Waxahachie

 

TX

 

100

%

7,750,000

 

Westside Market

 

Frisco

 

TX

 

100

%

—

 

Wheatland Towne Crossing

 

Wheatland

 

TX

 

100

%

—

 

Whitehall Pike

 

Bloomington

 

IN

 

100

%

5,455,474

 

Operating Commercial Properties

 

 

 

 

 

 

 

 

 

Thirty South Meridian

 

Indianapolis

 

IN

 

100

%

17,884,950

 

Union Station Parking Garage

 

Indianapolis

 

IN

 

100

%

—

 

Developments/Redevelopment Properties

 

 

 

 

 

 

 

 

 

Beechwood Promenade

 

Athens

 

GA

 

100

%

 

 

Bolton Plaza (Phase II)

 

Jacksonville

 

FL

 

100

%

—

 

Burnt Store Promenade

 

Punta Gorda

 

FL

 

100

%

 

 

City Center at White Plains

 

White Plains

 

NY

 

100

%

—

 

Cool Springs Market

 

Franklin

 

TN

 

100

%

—

 

Courthouse Shadows

 

Naples

 

FL

 

100

%

 

 

Fishers Station

 

Indianapolis

 

IN

 

100

%

7,017,920

 

Gainesville Plaza

 

Gainesville

 

FL

 

100

%

—

 

Hamilton Crossing

 

Indianapolis

 

IN

 

100

%

10,672,368

 

Holly Springs Towne Center — Phase II

 

Raleigh

 

NC

 

100

%

—

 

Northdale Promenade

 

Tampa

 

FL

 

100

%

 

 

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2016

 

Parkside Town Commons- Phase II

 

Raleigh

 

NC

 

100

%

57,139,296

 

Portofino Shopping Center (Phase II)

 

Houston

 

TX

 

100

%

—

 

Rampart Commons

 

Las Vegas

 

NV

 

100

%

11,588,607

 

Tamiami Crossing

 

Naples

 

FL

 

100

%

—

 

The Corner, Indianapolis

 

Indianapolis

 

IN

 

100

%

—

 

Other

 

 

 

 

 

 

 

 

 

Deerwood Lake

 

Jacksonville

 

FL

 

100

%

—

 

Draper Peaks Outlot

 

Draper

 

UT

 

100

%

—

 

Eagle Creek IV

 

Naples

 

FL

 

100

%

—

 

Fox Lake Crossing II

 

Chicago

 

IL

 

100

%

—

 

Pan Am Plaza

 

Indianapolis

 

IN

 

100

%

—

 

Parkside Town Commons - Phase III

 

Raleigh

 

NC

 

100

%

—

 

 

Part II: Permitted Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

Indebtedness as of June 30, 2016 (but taking into account the payoff of secured
indebtedness by KRG Pine Ridge, LLC and KRG Riverchase, LLC, which occurred on
July 11, 2016:

 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

 

116th & Olio, LLC

 

—

 

10,474,871

 

Company

 

Dayville Property Development, LLC

 

—

 

33,000,000

 

Company

 

Fishers Station Development Company

 

—

 

3,094,104

 

Company

 

International Speedway Square, Ltd.

 

—

 

19,533,122

 

Company

 

Kite Acworth, LLC

 

—

 

5,806,416

(1)

Company

 

Kite Kokomo, LLC

 

—

 

11,163,251

(2)

Company

 

Kite Realty Group, LP

 

850,000,000

 

—

 

Parent (springing guaranty)

 

Kite Realty Group, LP

 

26,444,739 (and $13,422,347 in letter of credit exposure)

 

—

 

Parent (springing guaranty)

 

Kite Realty Group, LP

 

—

 

18,558,430

 

KRG Parkside I, LLC, KRG Parkside II, LLC and Parent (springing guaranty)

 

Kite Realty Group, LP

 

—

 

75,943,288

 

KRG Parkside I, LLC, KRG Parkside II, LLC and Parent (springing guaranty)

 

Kite Washington, LLC

 

—

 

17,884,950

 

Company

 

Kite West 86th Street, LLC

 

—

 

42,290,349

 

Company

 

KRG Ashwaubenon Bay Park, LLC

 

—

 

9,183,298

 

Company and Parent

 

KRG Bayonne Urban Renewal, LLC

 

—

 

45,000,000

 

Company

 

KRG Bradenton Centre Point, LLC

 

—

 

14,410,000

 

Company

 

KRG Chapel Hill Shopping Center, LLC

 

 

 

18,250,000

 

Company

 

KRG Charlotte Northcrest, LLC

 

—

 

15,780,000

 

Company and Parent

 

KRG Charlotte Perimeter Woods, LLC

 

—

 

33,330,000

 

Company

 

KRG Eddy Street Land, LLC

 

—

 

23,775,543

 

Company

 

KRG Fishers Station, LLC

 

—

 

3,923,816

 

Company

 

KRG Fort Myers Colonial Square, LLC

 

—

 

18,140,000

 

Company and Parent

 

KRG Fort Myers Village Walk, LLC

 

—

 

6,860,000

 

Company and Parent

 

KRG Fort Wayne Lima, LLC

 

—

 

8,383,000

 

Company and Parent

 

KRG Hamilton Crossing, LLC

 

—

 

10,672,368

(3)

Company

 

 

--------------------------------------------------------------------------------

(1)  This loan is part of a loan in which four properties are pooled together
(the “Four Property Pool Loan”).

(2)  This loan is part of the Four Property Pool Loan.

(3)  This loan is part of the Four Property Pool Loan.

 

--------------------------------------------------------------------------------


 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

 

KRG Jacksonville Julington Creek, LLC

 

—

 

4,785,000

 

Company and Parent

 

KRG Kissimmee Pleasant Hill, LLC

 

—

 

6,716,495

 

Company

 

KRG Lake City Commons, LLC

 

—

 

5,200,000

 

Company and Parent

 

KRG Lake Mary, LLC

 

—

 

5,080,000

 

Company and Parent

 

KRG Las Vegas Centennial Center, LLC

 

—

 

70,455,000

 

Company

 

KRG Las Vegas Centennial Gateway, LLC and KRG Henderson Eastgate, LLC

 

—

 

44,385,000

 

Company and Parent

 

KRG Las Vegas Eastern Beltway, LLC

 

—

 

34,100,000

 

Company and Parent

 

KRG Merrimack Village, LLC

 

—

 

5,445,000

 

Company

 

KRG Miramar Square, LLC

 

—

 

31,625,000

 

Company

 

KRG Naperville, LLC

 

—

 

7,850,974

(4)

Company

 

KRG Newburgh Bell Oaks, LLC

 

—

 

6,547,500

 

Company and Parent

 

KRG Norman University II, LLC

 

—

 

10,500,000

 

Company and Parent

 

KRG Norman University, LLC

 

—

 

18,690,000

 

Company and Parent

 

KRG Oklahoma City Silver Springs, LLC

 

—

 

8,800,000

 

Company and Parent

 

KRG Orange City Saxon, LLC

 

—

 

11,400,000

 

Company

 

KRG Palm Coast Landing, LLC

 

—

 

22,550,000

 

Company

 

KRG Panola I, LLC

 

—

 

2,127,546

 

Company

 

KRG Rampart, LLC

 

—

 

11,588,607

 

Company

 

KRG Shops at Moore, LLC

 

—

 

21,300,000

 

Company

 

KRG Tucson Corner, LLC

 

—

 

14,750,000

 

Company and Parent

 

KRG Vero, LLC

 

—

 

5,000,000

 

Company and Parent

 

KRG Waxahachie Crossing Limited Partnership

 

—

 

7,750,000

 

Company and Parent

 

KRG/Atlantic Delray Beach, LLC

 

—

 

56,832,513

 

Company

 

KRG/PRP Oldsmar, LLC

 

—

 

12,237,412

 

Company

 

Whitehall Pike, LLC

 

—

 

5,455,474

 

Company

 

 

--------------------------------------------------------------------------------

(4)  This loan is part of the Four Property Pool Loan.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of            , 201  (the
“Agreement”) by and among                           (the “Assignor”),
                          (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Fifth Amended and Restated
Credit Agreement dated as of July 28, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Kite Realty Group, L.P. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Agent, and the other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of             , 201  (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, (the following interests collectively being
the “Assigned Commitment”) a $           interest in and to the Assignor’s
Revolving Loan Commitment and all of the other rights and obligations of the
Assignor under the Credit Agreement with respect thereto, a $           interest
in and to the Assignor’s Term Loan A Commitment and all of the other rights and
obligations of the Assignor under the Credit Agreement with respect thereto, a
$           interest in and to the Assignor’s Term Loan B Commitment and all of
the other rights and obligations of the Assignor under the Credit Agreement with
respect thereto, Assignor’s Revolving Note, Term Loan A Note, Term Loan B Note
and the other Loan Documents (representing       % in respect of the aggregate
amount of all Revolving Loan Lenders’ Revolving Loan Commitments,     % in
respect of the aggregate amount of all Term Loan A Lenders’ Term Loan A
Commitments and    % in respect of the aggregate amount of all Term Loan B
Lenders’ Term Loan B Commitments), including, without limitation, a principal
amount of outstanding Revolving Loans equal to $         , a principal amount of
outstanding Term Loans A equal to $           and a principal amount of
outstanding Term Loans B equal to $          , and all voting rights of the
Assignor associated with the Assigned Commitment, all rights to receive interest
on such amount of Revolving Loans, Term Loans A and Term Loans B and all
commitment and other Fees with respect to the Assigned Commitment and other
rights of the Assignor under the Credit

 

A-1

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents with respect to the Assigned Commitment,
all as if the Assignee were an original Lender under and signatory to the Credit
Agreement having a Revolving Loan Commitment, Term Loan A Commitment and Term
Loan B Commitment equal to the amount of the Assigned Commitment.  The Assignee,
subject to the terms and conditions hereof, hereby assumes all obligations of
the Assignor with respect to the Assigned Commitment as if the Assignee were an
original Lender under and signatory to the Credit Agreement having a Revolving
Loan Commitment, Term Loan A Commitment and Term Loan B Commitment equal to the
Assigned Commitment, which obligations shall include, but shall not be limited
to, the obligation of the Assignor to make Revolving Loans to the Borrower with
respect to the Assigned Commitment, the obligation to pay the Agent and the
Issuing Lender amounts due in respect of draws under Letters of Credit as
required under Section 2.4.(i) of the Credit Agreement, the obligation to
participate in Swingline Loans as provided in Section 2.3.(e) of the Credit
Agreement, and the obligation to indemnify the Agent as provided therein (the
foregoing enumerated obligations, together with all other similar obligations
more particularly set forth in the Credit Agreement and the other Loan
Documents, collectively, the “Assigned Obligations”).  The Assignor shall have
no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII. of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for:  (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectability of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party.  Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement.  The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Documents or pursuant to any
other obligation.  Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default. 

 

A-2

--------------------------------------------------------------------------------


 

The Assignee has not relied on the Agent as to any legal or factual matter in
connection therewith or in connection with the transactions contemplated
thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving Loan
Commitment under the Credit Agreement (without reduction by any assignments
thereof which have not yet become effective), equal to $            , a Term
Loan A Commitment under the Credit Agreement (without reduction by any
assignments thereof which have not yet become effective), equal to $         , a
Term Loan B Commitment under the Credit Agreement (without reduction by any
assignments thereof which have not yet become effective), equal to $         ,
and that the Assignor is not in default of its obligations under the Credit
Agreement; and (ii) the outstanding balance of Revolving Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $            , the outstanding balance of Term Loans A owing to
the Assignor (without reduction by any assignments thereof which have not yet
become effective) is $              and the outstanding balance of Term Loans B
owing to the Assignor (without reduction by any assignments thereof which have
not yet become effective) is $             ; and (b) it is the legal and
beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Credit Agreement and the other
Loan Documents to which the other Lenders are a party on the Assignment Date and
will perform in accordance therewith all of the obligations which are required
to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note, Term Loan A Note and Term Loan B Note.  Upon such
acknowledgment and recording, from and after the Assignment Date, the Agent
shall make all payments in respect of the interest

 

A-3

--------------------------------------------------------------------------------


 

assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 13.5.(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.10.
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

A-4

--------------------------------------------------------------------------------


 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[include this Section only if Borrower’s consent is required under 13.5(d)]

 

Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Revolving Loan
Commitment, a Term Loan A Commitment and a Term Loan B Commitment equal to the
Assigned Commitment.  The Borrower agrees that the Assignee shall have all of
the rights and remedies of a Lender under the Credit Agreement and the other
Loan Documents as if the Assignee were an original Lender under and signatory to
the Credit Agreement, including, but not limited to, the right of a Lender to
receive payments of principal and interest with respect to the Assigned
Obligations, and to the Revolving Loans made by the Lenders after the date
hereof and to receive the commitment and other Fees payable to the Lenders as
provided in the Credit Agreement.  Further, the Assignee shall be entitled to
the indemnification provisions from the Borrower in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents.  The Borrower
further agrees, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee a Revolving Note, a Term Loan A Note or a Term Loan B Note
if requested pursuant to Section 13.5.(d) of the Credit Agreement.  Upon receipt
by the Assignor of the amounts due the Assignor under Section 2, the Assignor
agrees to surrender to the Borrower such Assignor’s Notes.

 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted as of the date first written above.

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

[Include signature of the Borrower only if required under Section 13.5(d) of the
Fifth Amended and Restated Credit Agreement]

 

Agreed and consented to as of the date first written above.

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Telecopy No.:

 

 

Lending Office:

 

 

 

 

 

 

 

 

Telephone No.:

 

 

Telecopy No.:

 

 

Payment Instructions:

 

 

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF GUARANTY

 

THIS GUARANTY (the “Guaranty”) dated as of             , 2016, executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Fifth Amended and Restated Credit Agreement dated as
of July 28, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (together with the Issuing Lender and the Swingline
Lender, collectively, the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender, the Issuing Lender or the Agent under or in connection with the Credit
Agreement and any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans A, Term Loans B,
Swingline Loans and the Reimbursement Obligations, and the payment of all
interest, Fees, charges, attorneys’ fees and other amounts payable to any Lender
or the Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all

 

B-1-1

--------------------------------------------------------------------------------


 

expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders and the Agent in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder; and
(d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Swingline Lender, the
Issuing Lender or the Agent shall be obligated or required before enforcing this
Guaranty against any Guarantor:  (a)  to pursue any right or remedy any of them
may have against the Borrower, any other Guarantor or any other Person or
commence any suit or other proceeding against the Borrower, any other Guarantor
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Guarantor or any other
Person; or (c) to make demand of the Borrower, any other Guarantor or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lenders, the Swingline Lender, the Issuing Lender or the Agent which
may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders, the Issuing Lender or the Swingline Lender with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Agent, the Lenders, the Issuing Lender or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any

 

B-1-2

--------------------------------------------------------------------------------


 

subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders, the Issuing Lender or the Swingline Lender, regardless of
what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise: 
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

B-1-3

--------------------------------------------------------------------------------


 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent, the Swingline Lender,
the Issuing Lender and/or the Lenders are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Agent, the
Swingline Lender, the Issuing Lender and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender, the Issuing Lender or the Swingline Lender for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Agent, such Lender, the Issuing Lender or
the Swingline Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent, such Lender, the Issuing Lender or the Swingline Lender with any such
claimant (including the Borrower or a trustee in bankruptcy for the Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof or the cancellation of the Credit Agreement, any of the other
Loan Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Agent, such
Lender, the Issuing Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender, the Issuing Lender or the Swingline Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent, the
Lenders, the Issuing Lender and the Swingline Lender and shall forthwith pay
such amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Credit Agreement unless

 

B-1-4

--------------------------------------------------------------------------------


 

such Tax is an Indemnified Tax), and if any Guarantor is required by Applicable
Law or by a Governmental Authority to make any such deduction or withholding,
such Guarantor shall pay to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders, the Issuing Lender and the Swingline Lender of the full
amount payable hereunder had such deduction or withholding not occurred or been
required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender that all obligations and liabilities of the Borrower to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that in any
Proceeding, such Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender) to be avoidable
or unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent, the Lenders, the Issuing Lender and the Swingline
Lender) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”.  Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the

 

B-1-5

--------------------------------------------------------------------------------


 

Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders, the Issuing Lender and the Swingline Lender), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender hereunder to the maximum extent that would not cause the
obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent, the Lenders, the Issuing
Lender and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders, the Issuing Lender or the Swingline Lender shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

Section 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION

 

B-1-6

--------------------------------------------------------------------------------


 

TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent, each Lender, the Issuing Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of the Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, any Lender, the Issuing Lender or the
Swingline Lender to maintain such books and accounts shall not in any way
relieve or discharge any Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender, the Issuing Lender or the Swingline Lender in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the Agent, any
Lender, the Issuing Lender or the Swingline Lender of any such right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 13.10
of the Credit Agreement.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this

 

B-1-7

--------------------------------------------------------------------------------


 

Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Lenders, the Issuing Lender and the
Swingline Lender may, in accordance with the applicable provisions of the Credit
Agreement, assign, transfer or sell any Guarantied Obligation, or grant or sell
participations in any Guarantied Obligations, to any Person without the consent
of, or notice to, any Guarantor and without releasing, discharging or modifying
any Guarantor’s obligations hereunder.  Subject to Section 13.8. of the Credit
Agreement, each Guarantor hereby consents to the delivery by the Agent or any
Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its obligations hereunder to any
Person without the prior written consent of all Lenders and any such assignment
or other transfer to which all of the Lenders have not so consented shall be
null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended other than in writing
in accordance with the terms of Section 13.6. of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or

 

B-1-8

--------------------------------------------------------------------------------


 

incurred by a Guarantor in connection with, arising out of, or in any way
related to, this Guaranty or any of the other Loan Documents, or any of the
transactions contemplated by this Guaranty, the Credit Agreement or any of the
other Loan Documents.  Each Guarantor hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Guaranty, the Credit Agreement or any of the other Loan Documents, or
any of the transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a)   For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

B-1-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]:

 

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:

(   )

 

Telephone Number:

(   )

 

B-1-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 201  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Fifth Amended and Restated Credit Agreement dated as
of July 28, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders, the Issuing Lender and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders, the Issuing
Lender and the Swingline Lender have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders, the Issuing Lender and the Swingline Lender through their collective
efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders, the Issuing Lender and the Swingline
Lender making such financial accommodations available to the Borrower under the
Credit Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
continuing to make such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.              Accession to Guaranty.  The New Guarantor hereby agrees
that it is a “Guarantor” under that certain Guaranty dated as of            ,
20   (as amended, supplemented, restated or otherwise modified from time to
time, the “Guaranty”), made by each Subsidiary of the Borrower a party thereto
in favor of the Agent, the Lenders, the Issuing Lender and the Swingline Lender
and assumes all obligations of a “Guarantor” thereunder, all as if the New
Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-1-11

--------------------------------------------------------------------------------


 

(b)           makes to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

Section 2.              GOVERNING LAW.  THIS AGREEMENT SHALL PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.              Definitions.  Capitalized terms used herein and not
otherwise defined herein shall have their respective defined meanings given them
in the Credit Agreement.

 

[Signatures on Next Page]

 

B-1-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:

(   )

 

Telephone Number:

(   )

 

 

 

 

 

 

Accepted:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-1-13

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF FIRST AMENDED AND RESTATED SPRINGING GUARANTY

 

THIS FIRST AMENDED AND RESTATED SPRINGING GUARANTY (the “Guaranty”) dated as of
July 28, 2016, executed and delivered by KITE REALTY GROUP TRUST, a Maryland
real estate investment trust (the “Guarantor”) in favor of (a) KEYBANK NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Fifth Amended and Restated Credit Agreement dated as of July 28, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (together with the Issuing Lender and the Swingline Lender,
collectively, the “Lenders”), the Agent, and the other parties thereto, and
(b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent, the Lenders and the Swingline
Lender through their collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, Guarantor is willing, upon the occurrence of a “Springing
Recourse Event” (as hereinafter defined), to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1.              Guaranty.  Guarantor, upon the occurrence of a Springing
Recourse Event, hereby absolutely, irrevocably and unconditionally guaranties
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all of the following (collectively
referred to as the “Guarantied Obligations”):  (a) all indebtedness and
obligations owing by the Borrower to any Lender, the Swingline Lender, the
Issuing Lender or the Agent under or in connection with the Credit Agreement and
any other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Term Loans A, Term Loans B, Swingline Loans
and the Reimbursement Obligations, and the payment of all interest, Fees,
charges, attorneys’ fees and other amounts payable to any Lender or the Agent

 

B-2-1

--------------------------------------------------------------------------------


 

thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Lenders and the Agent in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; and (d) all other
Obligations.

 

For the purposes of this Guaranty, the occurrence of any of the events described
in (1)-(3) below shall be a “Springing Recourse Event”:

 

(1)           (A) Guarantor fails to perform or comply with any of the following
terms (each, a “Guarantor Covenant Breach”):

 

(i)            the Guarantor shall not, directly or indirectly, enter into or
conduct any business other than in connection with the ownership, acquisition
and disposition of general or limited partnership interests in the Borrower and
the management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower;

 

(ii)           the Guarantor shall not own any assets other than (A) equity
interests (or rights, options or warrants in respect thereof) of the Borrower,
(B) up to a one percent (1%) equity interest in any partnership or limited
liability company at least ninety-nine percent (99%) of the equity of which is
owned, directly or indirectly, by the Borrower; (C) money that has been
distributed to Guarantor by Borrower or a Subsidiary of Borrower described in
clause (ii)(B) above in accordance with Section 10.2. of the Credit Agreement
that is held for ten (10) Business Days or less pending further distribution to
equity holders of the Guarantor, (D) assets received by the Guarantor from third
parties (including, without limitation, the proceeds from any Equity Issuance),
that are held for ten (10) Business Days or less pending further contribution to
Borrower, (E) such bank accounts or similar instruments (subject to the other
terms hereof) as it deems necessary to carry out its responsibilities under the
limited partnership agreement of the Borrower, and (F) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of Borrower and its Subsidiaries (but which in no event shall include any
real estate, cash, cash equivalents or other liquid assets in excess of $500,000
in the aggregate (except as permitted in clauses (ii)(C) and (D) above) or
equity interests (other than equity interests permitted in clauses (ii)(A) and
(B) above);

 

(iii)          the Guarantor shall promptly contribute or otherwise downstream
to the Borrower any net assets received by the Guarantor from third parties
(including, without limitation, the proceeds from any Equity Issuance), subject
to the terms of clause (ii)(D) above;

 

(iv)          the Guarantor shall not merge or consolidate (except as permitted
in the Credit Agreement), or dissolve, liquidate or otherwise wind up its
business, affairs or assets;

 

(v)           the Guarantor shall not guarantee, or otherwise be or become
obligated in respect of, any Indebtedness (which for the purposes hereof shall
include any obligations under any Derivatives Contract but shall exclude (A)
guarantees of obligations under any Derivatives Contracts in favor of Associated
Bank National Association and any lender

 

B-2-2

--------------------------------------------------------------------------------


 

under the Prior Term Loan Agreement or Prior Existing Credit Agreement in place
as of March 31, 2014, (B) any Indebtedness described in clause (f) of the
definition of Indebtedness, (C) any liability pursuant to a Customary
Nonrecourse Debt Guaranty until a claim is made with respect thereto (provided
that for the purposes of this clause (v), the Guarantor shall not be deemed to
have violated this covenant with respect to Indebtedness under a Customary
Nonrecourse Debt Guaranty until a judgment is obtained with respect to claims
under Customary Nonrecourse Debt Guaranties individually or in the aggregate of
$30,000,000 or greater), and (D) any liability pursuant to a springing guaranty
on substantially the same terms as the Springing Guaranty; and provided further
that the Guarantor’s liability with respect to (x) Indebtedness of Borrower in
place as of March 31, 2014 and (y) Indebtedness of Inland Diversified assumed by
Borrower and that is existing debt of Inland Diversified as of July 1, 2014 and
was not incurred as a part of or in anticipation of the merger of Inland
Diversified with and into KRG Magellan, solely by virtue of the Guarantor being
the general partner of Borrower and not as a guarantor, shall be excluded from
the foregoing provided such liability is not increased; and

 

(B) with respect to a Guarantor Covenant Breach of any event described in
(1)(A)(i)-(iii) above, the passage of forty-five (45) days after the first to
occur of either (i) Borrower or Guarantor becoming aware of such Guarantor
Covenant Breach, or (ii) Agent notifying Borrower in writing of any such
Guarantor Covenant Breach, or

 

(C) with respect to a Guarantor Covenant Breach of the event described in clause
(1)(A)(v) above, the passage of ten (10) Business Days (or forty-five (45) days
if the aggregate Indebtedness for the purposes of clause (1)(A)(v) above is less
than $10,000,000), after the first to occur of either (i) Borrower or Guarantor
becoming aware of such Guarantor Covenant Breach, or (ii) Agent notifying
Borrower in writing of any such Guarantor Covenant Breach; or

 

(2)           Borrower or Guarantor shall commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or any other federal bankruptcy or any
other domestic or foreign laws relating to bankruptcy, insolvency,
reorganization, winding-up, composition or adjustment of debts, in each case
with respect to Borrower or Guarantor, whether now or hereinafter in effect
(collectively, a “Bankruptcy Proceeding”); or

 

(3)           Borrower or Guarantor or any officer or director thereof shall
collude with, or otherwise assist any party in connection with any such filing
in a Bankruptcy Proceeding or solicit or cause to be solicited petitioning
creditors for any involuntary petition against Borrower or Guarantor in any such
Bankruptcy Proceeding from any party.

 

Guarantor acknowledges and agrees that the guaranty under this Guaranty of the
Guarantied Obligations shall automatically become fully effective upon the
occurrence of any Springing Recourse Event and no other documentation or notice
shall be required to evidence the same.

 

Section 2.              Guaranty of Payment and Not of Collection.  This
Guaranty is a guaranty of payment, and not of collection, and upon the
occurrence of a Springing Recourse Event, a debt of Guarantor for its own
account.  Accordingly, none of the Lenders, the Swingline Lender, the Issuing
Lender or the Agent shall be obligated or required before enforcing this
Guaranty against Guarantor after a Springing Recourse Event:  (a)  to pursue any
right or remedy any of them may have against the Borrower, any other Loan Party
or any other Person or commence

 

B-2-3

--------------------------------------------------------------------------------


 

any suit or other proceeding against the Borrower, any other Loan Party or any
other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Loan Party, or any other
Person; or (c) to make demand of the Borrower, any other Loan Party or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lenders, the Swingline Lender, the Issuing Lender or the Agent which
may secure any of the Guarantied Obligations.

 

Section 3.              Guaranty Absolute.  Guarantor, upon the occurrence of a
Springing Recourse Event, guarantees that the Guarantied Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the Lenders, the Issuing
Lender or the Swingline Lender with respect thereto.  Upon the occurrence of a
Springing Recourse Event, the liability of Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof and
whether before or after the occurrence of a Springing Recourse Event):

 

a.             (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

b.             any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

c.             any furnishing to the Agent, the Lenders, the Issuing Lender or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

d.             any settlement or compromise of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to the Guarantied Obligations, or any subordination of the payment of
the Guarantied Obligations to the payment of any other liability of the Borrower
or any other Loan Party;

 

e.             any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

B-2-4

--------------------------------------------------------------------------------


 

f.             any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect Guarantor’s subrogation rights,
if any, against the Borrower to recover payments made under this Guaranty;

 

g.             any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

h.             any application of sums paid by the Borrower, any other Loan
Party or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders, the Issuing Lender or the Swingline Lender, regardless of
what liabilities of the Borrower remain unpaid;

 

i.              any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

j.              any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Guarantor hereunder (other than
indefeasible payment and performance in full).

 

Section 4.              Action with Respect to Guarantied Obligations.  The
Lenders and the Agent may, at any time and from time to time, without the
consent of, or notice to, Guarantor, and without discharging Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise:  (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
provided, however, that no such amendments can require Guarantor to modify the
nature of the springing guaranty provided hereunder without the approval of
Guarantor; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any other Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Lenders shall elect.

 

Section 5.              Reserved.

 

Section 6.              Reserved.

 

Section 7.              Waiver.  Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of Guarantor or which otherwise might operate to discharge
Guarantor from its obligations hereunder.

 

Section 8.              Inability to Accelerate Loan.  If the Agent, the
Swingline Lender, the Issuing Lender and/or the Lenders are prevented under
Applicable Law or otherwise from demanding or accelerating payment of any of the
Guarantied Obligations after the occurrence of a Springing Recourse Event by
reason of any automatic stay or otherwise, the Agent, the

 

B-2-5

--------------------------------------------------------------------------------


 

Swingline Lender, the Issuing Lender and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.

 

Section 9.              Reinstatement of Guarantied Obligations.  If claim is
ever made on the Agent, any Lender, the Issuing Lender or the Swingline Lender
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guarantied Obligations, and the Agent, such Lender, the
Issuing Lender or the Swingline Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by the Agent, such Lender, the Issuing Lender or the Swingline Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof or the cancellation of the Credit Agreement, any of the
other Loan Documents, or any other instrument evidencing any liability of the
Borrower, and Guarantor shall, upon the occurrence of a Springing Recourse
Event, be and remain liable to the Agent, such Lender, the Issuing Lender or the
Swingline Lender for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Agent, such Lender, the
Issuing Lender or the Swingline Lender.

 

Section 10.            Subrogation.  Upon the making by Guarantor of any payment
hereunder for the account of the Borrower, Guarantor shall be subrogated to the
rights of the payee against the Borrower; provided, however, that Guarantor
shall not enforce any right or receive any payment by way of subrogation or
otherwise take any action in respect of any other claim or cause of action
Guarantor may have against the Borrower arising by reason of any payment or
performance by Guarantor pursuant to this Guaranty, unless and until all of the
Guarantied Obligations have been indefeasibly paid and performed in full.  If
any amount shall be paid to Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, Guarantor shall hold
such amount in trust for the benefit of the Agent, the Lenders, the Issuing
Lender and the Swingline Lender and shall forthwith pay such amount to the Agent
to be credited and applied against the Guarantied Obligations, whether matured
or unmatured, in accordance with the terms of the Credit Agreement or to be held
by the Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.            Payments Free and Clear.  All sums payable by Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Credit Agreement unless such Tax is an
Indemnified Tax), and if Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, Guarantor
shall pay to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
such additional amount as will result in the receipt by the Agent, the Lenders,
the Issuing Lender and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.            Set-off.  In addition to any rights now or hereafter
granted under any of the other Loan Documents or Applicable Law and not by way
of limitation of any such rights,

 

B-2-6

--------------------------------------------------------------------------------


 

Guarantor hereby authorizes the Agent and each Lender, at any time during the
continuance of an Event of Default and after the occurrence of a Springing
Recourse Event, without any prior notice to Guarantor or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or
Participant subject to receipt of the prior written consent of the Agent
exercised in its sole discretion, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any affiliate of the Agent or such Lender, to or for the credit or the
account of Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. 
Guarantor agrees, to the fullest extent permitted by Applicable Law and subject
to the terms hereof, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation after the
occurrence of a Springing Recourse Event as fully as if such Participant were a
direct creditor of Guarantor in the amount of such participation.

 

Section 13.            Subordination.  Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender that all obligations and liabilities of the Borrower to
Guarantor of whatever description, including without limitation, all
intercompany receivables of Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then Guarantor
shall not accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

 

Section 14.            Avoidance Provisions.  It is the intent of Guarantor, the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that in any
Proceeding, Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent, the
Lenders, the Issuing Lender and the Swingline Lender) to be avoidable or
unenforceable against Guarantor in such Proceeding as a result of Applicable
Law, including without limitation, (a) Section 548 of the Bankruptcy Code of
1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent, the
Lenders, the Issuing Lender and the Swingline Lender) shall be determined in any
such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to
the extent that the obligations of Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, as of the time any of the Guarantied Obligations are deemed
to have been incurred under the Avoidance Provisions, would not cause the
obligations of Guarantor hereunder (or any other obligations of Guarantor to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender), to be subject
to avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender hereunder to the maximum extent that would not cause the
obligations of Guarantor hereunder to be subject to avoidance under the

 

B-2-7

--------------------------------------------------------------------------------


 

Avoidance Provisions, and neither Guarantor nor any other Person shall have any
right or claim under this Section as against the Agent, the Lenders, the Issuing
Lender and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15.            Information.  Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that Guarantor assumes and incurs hereunder, and agrees that none
of the Agent, the Lenders, the Issuing Lender or the Swingline Lender shall have
any duty whatsoever to advise Guarantor of information regarding such
circumstances or risks.

 

Section 16.            Governing Law.  THIS AGREEMENT SHALL PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.            WAIVER OF JURY TRIAL.

 

a.             EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG GUARANTOR,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

b.             EACH OF THE GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH

 

B-2-8

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO
PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL
NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER
OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

c.             THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.            Loan Accounts.  The Agent, each Lender, the Issuing
Lender and the Swingline Lender may maintain books and accounts setting forth
the amounts of principal, interest and other sums paid and payable with respect
to the Guarantied Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of any of the Guarantied Obligations
or otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, any Lender, the Issuing Lender or the
Swingline Lender to maintain such books and accounts shall not in any way
relieve or discharge Guarantor of any of its obligations hereunder.

 

Section 19.            Waiver of Remedies.  No delay or failure on the part of
the Agent, any Lender, the Issuing Lender or the Swingline Lender in the
exercise of any right or remedy it may have against Guarantor hereunder or
otherwise shall operate as a waiver thereof, and no single or partial exercise
by the Agent, any Lender, the Issuing Lender or the Swingline Lender of any such
right or remedy shall preclude any other or further exercise thereof or the
exercise of any other such right or remedy.

 

Section 20.            Termination.  This Guaranty shall remain in full force
and effect until the termination of the Credit Agreement in accordance with
Section 13.10. of the Credit Agreement.

 

Section 21.            Successors and Assigns.  Each reference herein to the
Agent or the Lenders shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to Guarantor shall be deemed to include
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders, the Issuing Lender and the Swingline Lender may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
Guarantor and without releasing, discharging or modifying Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Credit Agreement,
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or Guarantor. 

 

B-2-9

--------------------------------------------------------------------------------


 

Guarantor may not assign or transfer its obligations hereunder to any Person
without the prior written consent of all Lenders and any such assignment or
other transfer to which all of the Lenders have not so consented shall be null
and void.

 

Section 22.            [Reserved.]

 

Section 23.            Amendments.  This Guaranty may not be amended other than
in writing in accordance with the terms of Section 13.6. of the Credit
Agreement.

 

Section 24.            Payments.  All payments to be made by Guarantor pursuant
to this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.            Notices.  All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.            Severability.  In case any provision of this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 27.            Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.            Limitation of Liability.  Neither the Agent nor any
Lender, nor any affiliate, officer, director, employee, attorney, or agent of
the Agent or any Lender, shall have any liability with respect to, and Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Guarantor hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.            Definitions.  a.      For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for,

 

B-2-10

--------------------------------------------------------------------------------


 

or takes charge of, all or any substantial part of the property of Guarantor;
(iii) any other proceeding under any Applicable Law, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts, whether now or hereafter in effect, is commenced
relating to Guarantor; (iv) Guarantor is adjudicated insolvent or bankrupt;
(v) any order of relief or other order approving any such case or proceeding is
entered by a court of competent jurisdiction; (vi) Guarantor makes a general
assignment for the benefit of creditors; (vii) Guarantor shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by Guarantor for the purpose of effecting any of the foregoing.

 

b.             Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

Section 30.  Amendment and Restatement.  This First Amended and Restated
Springing Guaranty amends and restates in its entirety that certain Springing
Guaranty dated as of July 1, 2014 made by the Guarantor in favor of Agent and
the lenders under the “Existing Credit Agreement” (as defined in the Credit
Agreement).

 

[Signature on Next Page]

 

B-2-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

 

GUARANTOR:

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

Kite Realty Group Trust

 

30 S. Meridian Street, Suite 1100

 

Indianapolis, Indiana 46204

 

Attention:  Chief Financial Officer

 

Telecopy Number:      (317) 577-5605

 

Telephone Number:    (317) 577-5600

 

B-2-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                             , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.                                      Pursuant to [Section 2.1.(b)]
[Section 2.2.(b)] of the Credit Agreement, the Borrower hereby requests that the
Lenders make [Revolving Loans] [Term Loans B] to the Borrower in an aggregate
principal amount equal to $               .

 

2.                                      The Borrower requests that such
[Revolving Loans]] [Term Loans B] be made available to the Borrower on
            , 201 .

 

3.                                      The Borrower hereby requests that the
requested [Revolving Loans] [Term Loans B] all be of the following Type:

 

[Check one box only]

 

o Base Rate Loans

 

o LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box
only]                                                                          o
1 month

 

                                                                                                                                                                                               
 o 2 months

 

                                                                                                                                                                                               
 o 3 months

 

                                                                                                                                                                                               
 o 6 months

 

4.                                      The Borrower requests that the proceeds
of this borrowing of Loans be made available to the Borrower by
                            .

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrower certifies to the Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article VI. of the
Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.

 

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by [Section 2.1.(b)] [Section 2.2.(b)] of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                             , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                      The proposed date of such Continuation
is             , 201  .

 

2.                                      The aggregate principal amount of
[Revolving Loans] [Term Loans A] [Term Loans B] subject to the requested
Continuation is $                         and was originally borrowed by the
Borrower on             , 201 .

 

3.                                      The portion of such principal amount of
[Revolving Loans] [Term Loans A] [Term Loans B] subject to such Continuation is
$                          .

 

4.                                      The current Interest Period for each of
the [Revolving Loans] [Term Loans A] [Term Loans B] subject to such Continuation
ends on                 , 201 .

 

5.                                      The duration of the new Interest Period
for each of such [Revolving Loans] [Term Loans A] [Term Loans B] or portion
thereof subject to such Continuation is:

 

[Check one box
only]                                                                          o
1 month

                                                                                                                                                                                               
 o 2 months

                                                                                                                                                                                               
 o 3 months

                                                                                                                                                                                               
 o 6 months

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                             , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention: James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

6.                                      The proposed date of such Conversion is
              , 201 .

 

7.                                      The [Revolving Loans] [Term Loans A]
[Term Loans B] to be Converted pursuant hereto are currently:

 

[Check one box
only]                                                                          o
Base Rate Loans

 

                                                                                                                                                                                               
 o LIBOR Loans

 

8.                                      The aggregate principal amount of
[Revolving Loans] [Term Loans A] [Term Loans B] subject to the requested
Conversion is $                      and was originally borrowed by the Borrower
on             , 201 .

 

9.                                      The portion of such principal amount of
[Revolving Loans] [Term Loans A] [Term Loans B] subject to such Conversion is
$                   .

 

10.                               The amount of such [Revolving Loans] [Term
Loans A] [Term Loans B] to be so Converted is to be converted into [Revolving
Loans] [Term Loans A] [Term Loans B] of the following Type:

 

E-1

--------------------------------------------------------------------------------


 

[Check one box only]

 

o Base Rate Loans

 

o LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box
only]                                                                          o
1 month

 

                                                                                                                                                                                               
 o 2 months

 

                                                                                                                                                                                               
 o 3 months

 

                                                                                                                                                                                               
 o 6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, no Default or Event of Default exists or will exist (provided the
certification under this clause shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan).

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                             , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

11.                               Pursuant to Section 2.3.(b) of the Credit
Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to $                   .

 

12.                               The Borrower requests that such Swingline Loan
be made available to the Borrower on             , 201 .

 

13.                               The proceeds of this Swingline Loan will be
used for the following purpose:

 

.

 

14.                               The Borrower requests that the proceeds of
such Swingline Loan be made available to the Borrower by
                              .

 

The Borrower hereby certifies to the Agent, the Swingline Lender, the Issuing
Lender and the Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or will exist, and (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of

 

F-1

--------------------------------------------------------------------------------


 

the requested Swingline Loan contained in Article VI. of the Credit Agreement
will have been satisfied at the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

$50,000,000

 

               , 2016

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of KEYBANK NATIONAL ASSOCIATION (the
“Swingline Lender”) to its address at KeyBank National Association, 127 Public
Square, 8th Floor, Real Estate Capital, Mail Code:  OH-01-27-0839, Cleveland,
Ohio  44114, or at such other address as may be specified in writing by the
Swingline Lender to the Borrower, the principal sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Fifth Amended and Restated
Credit Agreement dated as of July 28, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower, the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent,
and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder.  Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

G-1

--------------------------------------------------------------------------------


 

This Note is issued in replacement of that certain Swingline Note dated July 1,
2014 in the principal face amount of $50,000,000.00, made by the undersigned
maker to the order of KeyBank National Association (the “Prior Note”) and shall
supersede and replace the Prior Note in all respects.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$                    

               , 201  

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
care of KeyBank National Association, as Agent (the “Agent”) at KeyBank National
Association, 127 Public Square, 8th Floor, Real Estate Capital, Mail Code: 
OH-01-27-0839, Cleveland, Ohio  44114, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Fifth Amended and
Restated Credit Agreement dated as of July 28, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Revolving Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

H-1

--------------------------------------------------------------------------------


 

Time is of the essence for this Note.

 

[This Note is issued in replacement of that certain Revolving Note dated
          ,   , 201   in the principal amount of $   ,000,000.00, made by the
undersigned maker to the order of                             (the “Prior Note”)
and shall supersede and replace the Prior Note in all respects.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF TERM LOAN A NOTE

 

$                    

               , 201  

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
care of KeyBank National Association, as Agent (the “Agent”) at KeyBank National
Association, 127 Public Square, 8th Floor, Real Estate Capital, Mail Code: 
OH-01-27-0839, Cleveland, Ohio  44114, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ), on the dates and in the
principal amounts provided in the Credit Agreement (as herein defined), and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.

 

The date, amount of each Term Loan A made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term
Loans A made by the Lender.

 

This Note is one of the Term Loan A Notes referred to in the Fifth Amended and
Restated Credit Agreement dated as of July 28, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Term Loans A upon
the terms and conditions specified therein.  This Note is payable subject to the
terms of the Credit Agreement.

 

Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

I-1

--------------------------------------------------------------------------------


 

[This Note is issued in replacement of that certain Term Loan A Note dated
          ,   , 201   in the principal amount of $   ,000,000.00, made by the
undersigned maker to the order of                             (the “Prior Note”)
and shall supersede and replace the Prior Note in all respects.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Loan A
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM LOANS A

 

This Note evidences Term Loans A made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF TERM LOAN B NOTE

 

$                    

               , 201  

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
care of KeyBank National Association, as Agent (the “Agent”) at KeyBank National
Association, 127 Public Square, 8th Floor, Real Estate Capital, Mail Code: 
OH-01-27-0839, Cleveland, Ohio  44114, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ), on the dates and in the
principal amounts provided in the Credit Agreement (as herein defined), and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.

 

The date, amount of each Term Loan B made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term
Loans B made by the Lender.

 

This Note is one of the Term Loan B Notes referred to in the Fifth Amended and
Restated Credit Agreement dated as of July 28, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Term Loans B upon
the terms and conditions specified therein.  This Note is payable subject to the
terms of the Credit Agreement.

 

Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Loan B
Note under seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust, its sole General

 

 

Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM LOANS B

 

This Note evidences Term Loans B made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

                                    , 201  

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Borrower) as follows:

 

(1)           The undersigned is the                       of the Borrower.

 

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           To the undersigned’s knowledge, after reasonable due inquiry, no
Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

 

(4)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower was in compliance with the covenants
contained in Sections 10.1. of the Credit Agreement, and showing the calculation
of Unencumbered Pool Value, Unsecured Debt Interest Coverage Ratio and listing
the Unencumbered Pool Properties.

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

Name:

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[CALCULATIONS TO BE ATTACHED]

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20   

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20   

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20   

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Kite Realty
Group, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

J-5

--------------------------------------------------------------------------------


 

Date:                    , 20  

 

J-6

--------------------------------------------------------------------------------